                   Case 2:90-cv-00520-KJM-DB Document 6627 Filed 04/20/20 Page 1 of 150


               1 DONALD SPECTER – 083925                         MICHAEL W. BIEN – 096891
                 STEVEN FAMA – 099641                            JEFFREY L. BORNSTEIN – 099358
               2 MARGOT MENDELSON – 268583                       ERNEST GALVAN – 196065
                 PRISON LAW OFFICE                               THOMAS NOLAN – 169692
               3 1917 Fifth Street                               LISA ELLS – 243657
                 Berkeley, California 94710-1916                 JENNY S. YELIN – 273601
               4 Telephone: (510) 280-2621                       MICHAEL S. NUNEZ – 280535
                                                                 JESSICA WINTER – 294237
               5 CLAUDIA CENTER – 158255                         MARC J. SHINN-KRANTZ – 312968
                 DISABILITY RIGHTS EDUCATION                     CARA E. TRAPANI – 313411
               6 AND DEFENSE FUND, INC.                          ALEXANDER GOURSE – 321631
                 Ed Roberts Campus                               ROSEN BIEN
               7 3075 Adeline Street, Suite 210                  GALVAN & GRUNFELD LLP
                 Berkeley, California 94703-2578                 101 Mission Street, Sixth Floor
               8 Telephone: (510) 644-2555                       San Francisco, California 94105-1738
                                                                 Telephone: (415) 433-6830
               9
                   Attorneys for Plaintiffs
              10
              11                                UNITED STATES DISTRICT COURT
              12                                EASTERN DISTRICT OF CALIFORNIA
              13
              14 RALPH COLEMAN, et al.,                          Case No. 2:90-CV-00520-KJM-DB
              15                  Plaintiffs,                    DECLARATION OF MICHAEL W.
                                                                 BIEN IN SUPPORT OF PLAINTIFFS’
              16          v.                                     RESPONSE TO DEFENDANTS’
                                                                 STRATEGIC COVID-19
              17 GAVIN NEWSOM, et al.,                           MANAGEMENT PLAN
              18                  Defendants.                    Judge: Hon. Kimberly J. Mueller
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

                               DECLARATION OF MICHAEL W. BIEN IN SUPPORT OF PLAINTIFFS’ RESPONSE TO
[3531107.4]                            DEFENDANTS’ STRATEGIC COVID-19 MANAGEMENT PLAN
                   Case 2:90-cv-00520-KJM-DB Document 6627 Filed 04/20/20 Page 2 of 150


               1         I, Michael W. Bien, declare:
               2         1.      I am an attorney duly admitted to practice before this Court. I am a partner
               3 in the law firm of Rosen Bien Galvan & Grunfeld LLP, counsel of record for Plaintiffs. I
               4 have personal knowledge of the facts set forth herein, and if called as a witness, I could
               5 competently so testify. I make this declaration in support of Plaintiffs’ Response to
               6 Defendants’ Strategic COVID-19 Management Plan.
               7         2.      Attached hereto as Exhibit A is a true and correct copy of an all-facilities
               8 guidance letter dated January 23, 2020 from the California Department of Public Health
               9 (“CDPH”) entitled “AFL 20-09: Health Update and Interim Guidance – 2019 Novel
              10 Coronavirus (nCoV)” available at
              11 https://www.cdph.ca.gov/Programs/CHCQ/LCP/CDPH%20Document%20Library/AFL-
              12 20-09.pdf.
              13         3.      Attached hereto as Exhibit B is a true and correct copy of guidance from
              14 March 20, 2020 from CDPH entitled “COVID-19 Health Care System Mitigation
              15 Playbook”, available at
              16 https://www.cdph.ca.gov/Programs/CHCQ/LCP/CDPH%20Document%20Library/AFL-
              17 20-23-Mitigation-Playbook.pdf.
              18         4.      Attached hereto as Exhibit C is a true and correct copy of a CDCR press
              19 release dated April 24, 2019, last accessed on April 20, 2020, entitled “CDCR Starts
              20 Chlorine Water Treatment Process at Stockton Correctional Facilities: Hyperchlorination
              21 part of a larger plan to address Legionella” available at
              22 https://www.cdcr.ca.gov/news/2019/04/24/cdcr-starts-chlorine-water-treatment-process-at-
              23 stockton-correctional-facilities/.
              24         5.      Attached hereto as Exhibit D is a true and correct copy of a California
              25 Correctional Health Care Services (CCHCS) memorandum to all CDCR staff dated
              26 April 6, 2020 entitled “Staff Use of Personal Protective Equipment (PPE).”
              27
              28
                                                                  1
                              DECLARATION OF MICHAEL W. BIEN IN SUPPORT OF PLAINTIFFS’ RESPONSE TO
[3531107.4]                           DEFENDANTS’ STRATEGIC COVID-19 MANAGEMENT PLAN
                   Case 2:90-cv-00520-KJM-DB Document 6627 Filed 04/20/20 Page 3 of 150


               1         6.      Attached hereto as Exhibit E is a true and correct copy of a CCHCS
               2 memorandum to all CDCR staff dated April 6, 2020 entitled “COVID-19 Personal
               3 Protective Equipment (PPE) Guidance and Information.”
               4         7.      Attached hereto as Exhibit F is a true and correct copy of a CCHCS
               5 memorandum to all CDCR Wardens and Chief Executive Officers dated April 15, 2020
               6 entitled CALPIA Cloth Face Barrier/Mask.
               7         8.      Attached hereto as Exhibit G is a true and correct copy of an all-facilities
               8 guidance letter dated January 27, 2020 from the CDPH entitled “AFL 20-10: Healthcare
               9 Facility Resources for the 2019 Novel Coronavirus (2019-nCoV)” available at , available
              10 at https://www.cdph.ca.gov/Programs/CHCQ/LCP/CDPH%20Document%20Library/AFL-
              11 20-10.pdf.
              12         9.      Attached hereto as Exhibit H is a true and correct copy of an all-facilities
              13 guidance letter dated January 31, 2020 from the CDPH entitled “AFL 20-11: Updated
              14 2019 Novel Coronavirus Information (2019-nCoV), Including Patient Under Investigation
              15 (PUI) Guidance from the Centers for Disease Control and Prevention (CDC)” available at
              16 https://www.cdph.ca.gov/Programs/CHCQ/LCP/CDPH%20Document%20Library/AFL-
              17 20-11.pdf.
              18         10.     Attached hereto as Exhibit I is a true and correct copy of an all-facilities
              19 guidance letter dated February 10, 2020 from the CDPH entitled “AFL 20-13: 2019 Novel
              20 Coronavirus Interim Guidance for Risk Assessment and Health Management of Healthcare
              21 Personnel with Potential Exposure” available at
              22 https://www.cdph.ca.gov/Programs/CHCQ/LCP/CDPH%20Document%20Library/AFL-
              23 20-13.pdf.
              24         11.     Attached hereto as Exhibit J is a true and correct copy of an all-facilities
              25 guidance letter dated February 19, 2020 from the CDPH entitled “AFL 20-14:
              26 Environmental Infection Control for the Coronavirus Disease 2019 (COVID-19)” available
              27 at https://www.cdph.ca.gov/Programs/CHCQ/LCP/CDPH%20Document%20Library/AFL-
              28 20-14.pdf.
                                                                  2
                              DECLARATION OF MICHAEL W. BIEN IN SUPPORT OF PLAINTIFFS’ RESPONSE TO
[3531107.4]                           DEFENDANTS’ STRATEGIC COVID-19 MANAGEMENT PLAN
                   Case 2:90-cv-00520-KJM-DB Document 6627 Filed 04/20/20 Page 4 of 150


               1         12.    Attached hereto as Exhibit K is a true and correct copy of an all-facilities
               2 guidance letter dated March 3, 2020 from the CDPH entitled “AFL 20-17: Guidance for
               3 Healthcare Facilities on Preparing for Coronavirus Disease 2019 (COVID-19)” available at
               4 https://www.cdph.ca.gov/Programs/CHCQ/LCP/CDPH%20Document%20Library/AFL-
               5 20-17.pdf.
               6         13.    Attached hereto as Exhibit L is a true and correct copy of an all-facilities
               7 guidance letter to all hospitals dated March 8, 2020 from the CDPH entitled “AFL 20-18:
               8 Hospital Surge Survey to Assess Capacity Regarding Coronavirus Disease 2019 (COVID-
               9 19) and Reminder to Contact Medical Health Operational Area Coordination Office
              10 (MHOAC)” available at
              11 https://www.cdph.ca.gov/Programs/CHCQ/LCP/CDPH%20Document%20Library/AFL-
              12 20-18.pdf.
              13         14.    Attached hereto as Exhibit M is a true and correct copy of a news article
              14 dated January 14, 2008 from the Hanford Sentinel, by Eiji Yamashita, entitled “Virus
              15 outbreak halts visits to 2 area prisons” available at https://hanfordsentinel.com/news/virus-
              16 outbreak-halts-visits-to-2-area-prisons/article_d594bf2d-0b78-5dd5-8d12-
              17 42271cb621b2.html.
              18         15.    Attached hereto as Exhibit N is a true and correct copy of an email dated
              19 April 20, 2020 from Plaintiffs’ counsel in Armstrong v. Newsom, Case No. C-94-2307-CW
              20 currently pending in the Northern District of California, to CDCR counsel and the
              21 Coleman Special Master entitled RE: Plaintiffs’ Questions re: COVID-19 and Armstrong
              22 Impacts.
              23         16.    Attached hereto as Exhibit O is a true and correct copy of a press release
              24 issued by CDCR on May 3, 2009 entitled “Prison System Diagnoses First Probable Case
              25 of Swine Flu (H1N1) Virus,” available at:
              26 https://www.cdcr.ca.gov/news/2009/05/03/prison-system-diagnoses-first-probable-case-of-
              27 swine-flu-h1n1-virus/.
              28
                                                                 3
                            DECLARATION OF MICHAEL W. BIEN IN SUPPORT OF PLAINTIFFS’ RESPONSE TO
[3531107.4]                         DEFENDANTS’ STRATEGIC COVID-19 MANAGEMENT PLAN
                   Case 2:90-cv-00520-KJM-DB Document 6627 Filed 04/20/20 Page 5 of 150


               1         17.    Attached hereto as Exhibit P is a true and correct copy of California
               2 Department of Public Health (“CDPH”) guidance dated March 16, 2020, entitled “Self-
               3 Isolation for Older Adults and Those Who Have Elevated Risk,” and available at:
               4 https://www.cdph.ca.gov/Programs/CID/DCDC/CDPH%20Document%20Library/Self_Is
               5 olation_Guidance_03.16.20.pdf. The CDPH guidance directs individuals over 65 years
               6 old, individuals with serious chronic medical conditions like heart disease, diabetes, and
               7 lung disease, and individuals with compromised immune systems to reduce the risk from
               8 COVID-19 by practicing social distancing, both in and outside of the home.
               9         18.    Attached hereto as Exhibit Q is a true and correct copy of Executive Order
              10 N-27-20 issued by Governor Newsom on March 15, 2020, available at:
              11 https://www.gov.ca.gov/wp-content/uploads/2020/03/3.15.2020-COVID-19-Facilities.pdf.
              12 Executive Order N-27-20 directs the state to focus on protecting the health and safety of
              13 vulnerable populations in assisted living facilities, who include older adults and those at
              14 higher risk for serious illness.
              15         19.    Attached hereto as Exhibit R is a true and correct copy of a document
              16 entitled “COVID Monitoring Patient Registry” that was provided to me by co-counsel at
              17 the PLO. This registry shows 120 of the 121 patients who have tested positive for
              18 COVID-19. I am informed that the final patient, who is now deceased, was housed at CIM
              19 when he tested positive and was a Coleman class member at the time of his death. Of the
              20 120 patients on this registry, 87 (73%) are Coleman class members participating in the
              21 MHSDS including 30 class members at CIM, 55 class members at LAC, one class member
              22 at California Mens Colony (CMC) and one class member at California Institution for
              23 Women (CIW).
              24         20.    On March 26, 2020, I attended a COVID-19 Task Force meeting in which
              25 representatives for Defendants stated that CDCR was not testing any of its staff members
              26 for COVID-19 and instead relied solely on staff members to self-report any illness.
              27
              28
                                                                 4
                            DECLARATION OF MICHAEL W. BIEN IN SUPPORT OF PLAINTIFFS’ RESPONSE TO
[3531107.4]                         DEFENDANTS’ STRATEGIC COVID-19 MANAGEMENT PLAN
                   Case 2:90-cv-00520-KJM-DB Document 6627 Filed 04/20/20 Page 6 of 150


               1         21.    On April 3, 2020, I attended a COVID-19 Task Force meeting in which
               2 representatives for Defendants acknowledged that CDCR does not yet have access to rapid
               3 COVID-19 testing to be used for incarcerated people.
               4         22.    On April 17, 2020, I appeared as counsel of record at a telephonic status
               5 conference before this Court, during which representatives for Defendants stated that they
               6 are “examining” the Receiver’s cohorting proposal.
               7         23.    Attached hereto as Exhibit S is a true and correct excerpted section of a copy
               8 of a news article dated April 20, 2020 from The New York Times entitled “Coronavirus
               9 Live Updates: Southern States Move to Reopen as Outbreak Continues to Spread in Parts
              10 of U.S.: Cases surge in an Ohio prison, making it the top known U.S. hot spot” last
              11 accessed, April 20, 2020, available at
              12 https://www.nytimes.com/2020/04/20/us/coronavirus-live-news.html#link-58dfe2ae.
              13         24.    I have received and reviewed numerous emails and letters from persons
              14 incarcerated in CDCR and their family members concerning conditions in the prisons
              15 during the past few weeks. In addition, attorneys from my office have conducted
              16 telephone interviews with class members as part of their monitoring efforts in Coleman
              17 and Armstrong. We have received numerous complaints about lack of access to soap,
              18 sanitizer, masks, cleaning materials for showers, toilets, and other common surfaces and as
              19 to the crowded conditions that preclude social distancing. I have also reviewed various
              20 news reports and Facebook posts with information from persons purporting to be CDCR
              21 staff concerning their lack of access to masks and gloves. I am aware of various efforts on
              22 Facebook to locate and donate masks to CDCR prisons for use by staff and prisoners due
              23 to shortages in CDCR supplies.
              24         25.    Attached hereto as Exhibit T is a true and correct copy of a Joint Case
              25 Management Conference Statement filed today in Plata v. Newsom, Case No. 01-1351
              26 JST, currently pending in the Northern District of California at, Dkt. No. 3294 (April 20,
              27 2020). Today, April 20, 2020, during a Plata case management conference, counsel for
              28 Defendants also promised to provide documents describing the details of their plan and a
                                                           5
                            DECLARATION OF MICHAEL W. BIEN IN SUPPORT OF PLAINTIFFS’ RESPONSE TO
[3531107.4]                         DEFENDANTS’ STRATEGIC COVID-19 MANAGEMENT PLAN
                   Case 2:90-cv-00520-KJM-DB Document 6627 Filed 04/20/20 Page 7 of 150


               1 timeline for completion of the dorm moves to Plaintiffs’ counsel. As of the time of this
               2 filing, Plaintiffs’ counsel has not received the documents.
               3         26.    I declare under penalty of perjury under the laws of the United States of
               4 America that the foregoing is true and correct, and that this declaration is executed at San
               5 Francisco, California this 20th day of April, 2020.
               6
               7                                                /s/ Michael W. Bien
                                                                Michael W. Bien
               8
               9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28
                                                                6
                            DECLARATION OF MICHAEL W. BIEN IN SUPPORT OF PLAINTIFFS’ RESPONSE TO
[3531107.4]                         DEFENDANTS’ STRATEGIC COVID-19 MANAGEMENT PLAN
Case 2:90-cv-00520-KJM-DB Document 6627 Filed 04/20/20 Page 8 of 150




             EXHIBIT A
                                    State of California—Health
                         Case 2:90-cv-00520-KJM-DB             and6627
                                                        Document   HumanFiled
                                                                         Services Agency
                                                                              04/20/20 Page 9 of 150

                                         California Department of Public Health

   SONIA Y. ANGELL, MD, MPH                                                                            GAVIN NEWSOM
State Public Health Officer & Director                                                                    Governor


                January 23, 2020                                                                   AFL 20-09

                TO:                      All Facilities

                SUBJECT:                 Health Update and Interim Guidance – 2019 Novel Coronavirus (nCoV)

                                                     All Facilities Letter (AFL) Summary
                  •      This AFL provides information on the 2019 Novel Coronavirus (2019-nCoV)
                  •      This AFL contains the latest Centers for Disease Control and Prevention (CDC)
                         information on 2019-nCoV including infection control guidance, criteria for
                         evaluation of Patients Under Investigation (PUIs), and recommendations for
                         reporting, specimen collection, and testing. It is likely that CDC will update its
                         guidance in the coming weeks, so please check for updates on CDC’s 2019-nCoV
                         webpage.
                  •      At this time there are no confirmed 2019-nCoV cases in California.

                Background
                An outbreak of pneumonia of unknown etiology in Wuhan, China was reported to the
                World Health Organization (WHO) on December 31, 2019, and a novel coronavirus was
                soon identified as the cause. On January 21, 2020, CDC announced the first U.S. case
                in a traveler who had returned from Wuhan.

                What is known:
                  • Limited person-to-person spread is occurring.
                  • Some healthcare workers in China have reportedly been infected.
                  • Although severe and fatal illness has been reported in some patients, many have
                      had milder illness and do not require hospitalization.
                  • On January 21, 2020, CDC updated its interim travel health notice for people
                      traveling to Wuhan, China from “Level 1, Practice Usual Precautions” to “Level 2,
                      Practice Enhanced Precautions”.
                  • CDC has implemented symptom screening of travelers arriving from Wuhan,
                      China at three United States airports (San Francisco International Airport, Los
                      Angeles International Airport, and John F. Kennedy International Airport in New
                      York); screening will soon expand to Atlanta Hartsfield-Jackson International
                      Airport and Chicago O’Hare International Airport.




                                                  Center for Health Care Quality, MS 0512
                                             P.O. Box 997377 ● Sacramento, CA 95899-7377
                                                  (916) 324-6630 ● (916) 324-4820 FAX
                                                  Department Website (www.cdph.ca.gov)
AFLCase
    20-092:90-cv-00520-KJM-DB Document 6627 Filed 04/20/20 Page 10 of 150
Page 2
January 23, 2020


   •   Disembarking travelers with symptoms potentially consistent with 2019-nCoV
       infection are being referred for further evaluation at health care facilities.
   •   Asymptomatic travelers are given written instructions regarding steps to take if
       they become ill in the 14 days after arrival from Wuhan, including calling ahead to
       a health care facility and explaining that they have traveled from Wuhan.
   •   There is no vaccine or specific treatment for 2019-nCoV infection.
   •   An investigational new drug known as remdesivir may be requested via CDC for
       compassionate use in severely ill patients. Please contact the CDC Emergency
       Operation Center at 770-770-488-7100 to request remdesivir.

What is not yet known:
  • Attack rate of the virus, or how easily and sustainably this virus spreads person-
       to-person.
  • Incubation period of 2019-nCoV infections; current recommendations are based
       on the known incubation period of 2-14 days for other coronaviruses.
  • Whether infected persons are infectious before they show clinical signs and
       symptoms.
  • Spectrum of clinical illness associated with 2019-nCoV.

Recommendations for Healthcare Facilities
Although airports are screening travelers from Wuhan at entry, it is possible travelers
who become ill in the days following their arrival may present for care at health care
facilities in the community. The California Department of Public Health (CDPH) is
encouraging all healthcare facilities to:
    • Obtain a travel history for all patients presenting with fever and acute respiratory
         illness.
    • Place signage, implement travel history screening at triage, and review
         procedures for immediately placing symptomatic patients with a positive travel
         history in a surgical mask and private room, ideally an airborne infection isolation
         room (AIIR), wherever possible.
    • Immediately contact your local health department and your facility’s infection
         preventionist if a patient may meet CDC’s criteria for PUI.
    • Review infection control guidance for potential 2019-nCoV patients. Ensure
         facility infection control policies are consistent with the CDC’s Interim Infection
         Control Precautions for Patients Under Investigation for 2019-nCoV.
    • Review procedures for collection of laboratory specimens for 2019-nCoV testing
         and laboratory biosafety guidelines; your local health department will work
         closely with the CDPH Viral and Rickettsial Disease Laboratory (VRDL) and the
         CDC to coordinate testing.
AFLCase
    20-092:90-cv-00520-KJM-DB Document 6627 Filed 04/20/20 Page 11 of 150
Page 3
January 23, 2020


Criteria for a Person Under Investigation (PUI) for 2019-nCoV
Patients in the United States who meet the following criteria should be evaluated as a
PUI in association with the outbreak of 2019-nCoV in Wuhan City, China.

         Clinical Features                &                      Epidemiologic Risk
Fever1   (>38°C/100.4°F)                 and In the last 14 days before symptom onset, a
and symptoms of lower                        history of travel from Wuhan City, China.
respiratory illness (e.g., cough,            – or –
difficulty breathing)                        In the last 14 days before symptom onset, close
                                             contact2 with a person who is under investigation
                                             for 2019-nCoV while that person was ill.
Fever1 (>38°C/100.4°F)                   and In the last 14 days, close contact2 with an ill
or symptoms of lower                         laboratory-confirmed 2019-nCoV patient.
respiratory illness (e.g., cough,
difficulty breathing)
1Fever may not be present in some patients, such as those who are very young, elderly,
immunosuppressed, or taking certain fever-lowering medications. Clinical judgment should be used to
guide testing of patients in such situations.

2Closecontact is defined as—
a) being within approximately 6 feet (2 meters), or within the room or care area, of a novel coronavirus
   case for a prolonged period of time while not wearing recommended personal protective equipment or
   PPE (e.g., gowns, gloves, NIOSH-certified disposable N95 respirator, eye protection); close contact
   can include caring for, living with, visiting, or sharing a health care waiting area or room with a novel
   coronavirus case.– or –
b) having direct contact with infectious secretions of a novel coronavirus case (e.g., being coughed on)
   while not wearing recommended personal protective equipment.

Please contact your local health department immediately if a PUI is identified, or if
patient’s status as a PUI is uncertain.

The above criteria are intended to serve as guidance for evaluation and testing. Patients
should be evaluated and discussed with the local public health department on a case-
by-case basis if their clinical presentation or exposure history is equivocal (e.g.,
uncertain travel or exposure). Patients who meet PUI criteria should also be evaluated
for common causes of respiratory infections and community-acquired pneumonia.

Testing for viral respiratory pathogens should be performed by molecular methods, e.g.,
multiplex viral respiratory testing via real reverse transcription polymerase chain
reaction (RT-PCR); viral cultures should not be performed. Do not use rapid influenza
diagnostic tests that are not RT-PCR based. At this time, positive results for another
respiratory pathogen do not preclude testing for 2019-nCoV.
AFLCase
    20-092:90-cv-00520-KJM-DB Document 6627 Filed 04/20/20 Page 12 of 150
Page 4
January 23, 2020


Infection Control Guidance for 2019-nCoV Infection
Although the transmission dynamics have yet to be determined, CDPH currently
recommends a cautious approach to patients under investigation for 2019-nCoV. Such
patients should be given a surgical mask to wear as soon as they are identified and
should optimally be evaluated in an airborne infection isolation room (AIIR). If an AIIR is
not available, and it is not possible to transfer the patient to a facility with an AIIR, the
patient should be evaluated in a private room with the door closed, and healthcare
personnel entering the room should use Standard, Contact, and Airborne precautions,
plus eye protection; this means that healthcare personnel should don gloves, gown,
goggles or a face shield, and a fit tested N95 or higher level respirator upon room entry.

Healthcare facilities should additionally implement procedures to minimize the number
of healthcare personnel that interact with a PUI and ensure that potentially exposed
healthcare personnel and patients can be identified if the PUI is confirmed to be
infected with 2019-nCoV.

As healthcare employers, facilities are required to follow recommendations under the
California Occupational Safety Health Administration’s (Cal/OSHA) Aerosol
Transmissible Diseases (ATD) Standard, Title 8 of the California Code of Regulations
(CCR) Section 5199. Because 2019-nCoV meets the criteria for a novel aerosol
transmissible pathogen (ATP) under the ATD Standard, employers must provide a
powered air purifying respirator (PAPR) with a High Efficiency Particulate Air (HEPA)
filter(s), or a respirator providing equivalent or greater protection, to employees who
perform high hazard procedures on 2019-nCoV PUIs or confirmed cases.

Laboratory Biosafety for 2019-nCoV Infection
Laboratory workers should wear appropriate personal protective equipment (PPE),
which includes disposable gloves, laboratory coat/gown, and eye protection when
handling potentially infectious specimens.

Any procedure with the potential to generate fine-particulate aerosols (e.g., vortexing or
sonication of specimens in an open tube) should be performed in a Class II Biological
Safety Cabinet (BSC). Appropriate physical containment devices (e.g., centrifuge
safety buckets; sealed rotors) should be used for centrifugation. Ideally, rotors and
buckets should be loaded and unloaded in a BSC. Perform any procedures outside a
BSC in a manner that minimizes the risk of exposure to an inadvertent sample release.

After specimens are processed, decontaminate work surfaces and equipment with
appropriate disinfectants. Use any EPA-registered hospital disinfectant. Follow
manufacturer’s recommendations for use-dilution (i.e., concentration), contact time,
and care in handling. All disposable waste should be autoclaved.

Virus isolation in cell culture and initial characterization of viral agents recovered in
cultures of 2019-nCoV specimens are NOT recommended at this time.
AFLCase
    20-092:90-cv-00520-KJM-DB Document 6627 Filed 04/20/20 Page 13 of 150
Page 5
January 23, 2020


Laboratories are also required to follow recommendations under the laboratory section
of Cal/OSHA ATD Standard, Title 8 CCR Section 5199, found under subsection (f).

2019-nCoV Update Teleconference
CDPH is holding a teleconference with providers to discuss 2019-nCoV to discuss the
status of this outbreak. Healthcare facilities and providers are encouraged to attend.
The teleconference will be held:
    • Date: Thursday, January 23, 2020
    • Time: 12:00 P.M.
    • Dial-in: 1-844-867-6167
    • Access Code: 2633697

CDC Resources
Please refer to the following guidance for further information:
   • Criteria to Guide Evaluation of Patients Under Investigation (PUI) for 2019-nCoV
   • Interim Healthcare Infection Prevention and Control Recommendations for
      Patients Under Investigation for 2019 Novel Coronavirus
   • Interim Laboratory Biosafety Guidelines for Handling and Processing Specimens
      Associated with 2019 Novel Coronavirus (2019-nCoV)

If you have any questions regarding the infection prevention and control of 2019-nCoV,
please contact the CDPH Healthcare-Associated Infections (HAI) Program at
novelvirus@cdph.ca.gov.


Sincerely,

Original signed by Sonia Y. Angell

Sonia Y. Angell MD MPH
State Public Health Officer and Director
California Department of Public Health
Case 2:90-cv-00520-KJM-DB Document 6627 Filed 04/20/20 Page 14 of 150




              EXHIBIT B
Case 2:90-cv-00520-KJM-DB Document 6627 Filed 04/20/20 Page 15 of 150
                                                                        1




           COVID-19
HEALTH CARE SYSTEM
MITIGATION PLAYBOOK


                  California Department of Public Health


 ~~
 ~ ~.~R.t!
   PublicHealth                                            March 2020
  Case 2:90-cv-00520-KJM-DB Document 6627 Filed 04/20/20 Page 16 of 150
                                                                          2


Table of Contents

I. PURPOSE AND BACKGROUND
 Novel Coronavirus (COVID-19)
 Pandemic Response Phases
 Containment to Mitigation Continuum
 Health Care System Mitigation: Key Considerations


II. Health Care Delivery System
 Facility Capacity Management
 Emergency Medical Services (EMS)
 Health Care Workforce
 COVID-19 Patients and the Health Care Worker
 Supply Chain
 Infection Control


III. Communications
 Public and Patient Outreach


IV. Laboratory Testing


V. Medical Counter Measures (MCM)


VI. GLOSSARY




   ~~
   ~ ~.~R.t!
     PublicHealth                                         March 2020
    Case 2:90-cv-00520-KJM-DB Document 6627 Filed 04/20/20 Page 17 of 150
                                                                                                   3


I. PURPOSE AND BACKGROUND

The purpose of this mitigation playbook is to provide a summary for a mitigation strategy in the
State of California and the health care system. Each of the items listed in this playbook should
have detailed operational plans to support them.

Novel Coronavirus (COVID-19)
The family of coronaviruses has been around for some time. Coronavirus Disease 2019, or
COVID-19, the cause of the current outbreak that originated in China is a new member of this
coronavirus family. CDC has assigned a scientific name to the virus, SARS-CoV-2.

The most common symptoms of COVID-19 include fever, cough, and respiratory symptoms. It is
believed that most people – more than 80% – have moderate to no symptoms, while others
experience a more complicated disease course, including pneumonia. COVID-19 appears to be
more severe in older individuals and those with underlying chronic illnesses. Children seem to
be less affected. Much is still to be determined about the virus, but based on multiple early
reports, here are key characteristics of COVID-19 infection:

•   Incubation Period: Estimated to be 2-14 days.
•   Mode of Transmission: Evidence is building. Systems should ensure appropriate PPE is
    available for most critical patients where procedures occur frequently. Reports from around
    the world indicate most infections have occurred when a contagious individual has close
    contact with family, colleagues, or healthcare workers due to droplets which can spread up
    to 6 feet. Some evidence of spread has occurred through contact with surfaces contaminated
    with droplets, but this does not appear to be the primary mode of spread. Because the virus
    has been isolated in stool, there is concern for spread through the fecal-oral route, including
    use of shared toilets in congregate settings, but more data is needed on this. Similarly, there
    are some concerns about airborne transmission, but more data is needed on this.
•   Transmissibility: The RO is estimated to be between 2-4, depending on the cohort studied.
    This means that one infected person will on average spread the virus to 2-4 individuals.
•   Severity: 80% of individuals with documented COVID-19 disease have a milder spectrum of
    asymptomatic to moderate illness. Different reports estimate the mortality rate to be
    between 2-3%. The mortality rate may be lower since asymptomatic individuals are less
    likely to seek care and get tested.
•   Convalescence: The period after which an individual is clinically recovered and no longer
    capable of transmitting the virus is still to be determined. CDC has stated that viral shedding
    may occur for 15-30 days after onset of infection.




     ~~
     ~ ~.~R.t!
        PublicHealth                                                          March 2020
    Case 2:90-cv-00520-KJM-DB Document 6627 Filed 04/20/20 Page 18 of 150
                                                                                                   4

Pandemic Response Phases
In the early stages of a pandemic, key strategies include detecting cases using routine
surveillance and epidemiologic investigations. As continued clusters of cases are identified and
there is confirmation of human-to-human transmission in a given country, non-impacted
countries attempt to contain the outbreak and limit any potential spread. This includes travel
restrictions, screening, quarantine of any exposed individuals, and isolation of anyone who
becomes ill. As continued implementation of case-based control measures becomes less
effective, community interventions are used to limit the spread of disease in local geographic
areas, including social distancing actions such as school closures or cancellation of events.

In a state as large as California, the transition from containment to mitigation phase is not
homogenous. While many California communities are still working through containment-
mitigation strategies, other communities are already in the mitigation phase due to widespread
community transmission of COVID-19. Now that California has documented community spread
and is progressing to the peak of the pandemic, disruption across social, economic, community
and health care delivery environments will occur. California is now in a position where
preparation of the healthcare system is essential and should not wait for the rapid surge in
COVID-19 cases.

Cases are quickly increasing in multiple communities across the state, and there is a narrow
window (7-10 days) in which to aggressively implement community interventions (closing
schools, canceling large gatherings, and social distancing) in order to bend the epidemiologic
curve or stretch it out. If aggressive community intervention actions are delayed, the
interventions will have low or no impact. Studies1,2 analyzing U.S. major city interventions and
mortality rates from the Influenza Pandemic of 1918 clearly show that cities who delayed
implementing early, aggressive community interventions suffered greatly, with substantially
higher mortality. Even worse, those cities then suffered both the widespread illness and the
burden of aggressive social distancing measures which were too late to be effective. Importantly,
the lack of a vaccine or anti-viral treatments for COVID-19 has put the U.S. in a similar
circumstance to 1918. This concept is vividly demonstrated by an analysis of response time of
public health community interventions versus excess deaths from major U.S. cities in 1918:




     ~~
     ~ ~.~R.t!
        PublicHealth                                                         March 2020
Case 2:90-cv-00520-KJM-DB Document 6627 Filed 04/20/20 Page 19 of 150
                                                                                                                                                                                                                                  5


  Figure 1. Scatterplot of Public Health Response n me for 43 US Cities From September 8, 1918, Through February 22 , 1919

                    0   Tme to first mortaity peak by public                                                            [fil Magnitude of first mortality peak by public
                        health response lime                                                                                health reSf'.X)f'lSe time

                        .~      Yak City, NY
               35                                                                     r=-0.74                                                                          0                                  r • 0.3 t
                                                         • Pittsburg,, PA             P<.CJ01                                                                                                             P •.02
               30
        -0
                                       6
  ii           25
                              St Louis,
                                 0
                                           0
                                                                                                                                                    00             O       g0
                                                                                                                                                                           ~
  ;;, .c       20
                                                                                                                                             Pitt       rgh, PA•                    OO
  ii:~
  g            15                                                                                                        New Yak City, NY                  0       0
  <I>   gj                                                                                                                  •          O O 0
  E"'          10
  Fill                                                                                   St Pail MN •
                5

                        -10      --5       0                   10       15   20         25      30   35                      -10       --5                                 10       15       20           25       30         35
                                       PLtlic Health Response Time, d                                                                          Public Health Response Time, d




                    @] Total excess pneumonia and infl.Jenza mortality                                                  [fil Total excess pneumonia and influenza mortality by
                        by public health response time                                                                      total No. of days of nonpharmaceutical interventions


        8                                                                             r,0.37              8              Ptttsbu-gh, PA                                                                  , ,-0.39
        ii    800                                        • Pittsbugh,PA
                                                                                      P ,.008             ~ 800                          •                                                               P ,.005

        I     700
                                           ge,-.co~  o
                                                         <:P
                                                                0
                                                                    0                                     I       700
                                                                                                                                   0
                                                                                                                                       0
                                                                                                                                       0
                                                                                                                                                    0
                                                                                                                                                           0

                                                                                                                                                                                              Den-. CO •
        80    600                                                                                         80      600                  o ooo
                                                                                                                                               ~
                                                                                  0                                                                                                                                           0
        8               ~Yon<
                                           oo      ~o                        8                            8                  0~
                                                                                                                                                                                                          0

        j
              500
                                       0
                                           0       (b0
                                                                                                          j
                                                                                                                  500                                                                            0                 0      ~
                        ~  , NY
                                 0
                                               0
                                                     Q)                                  St PalA, MN •                     e st Pau, MN                  • New York         gity,NY          0
                                                                                                                                                                                                               0      0       0
        ~                                                                                                 ~
              400                                                                                                 400
                                      0        • 0                                                                                         0        0                                    St Louis, MO •
                              St Louis,                                                                                                                                                                        0
        gj 300
        <I>
                                                0    ecf>                                                  gj 300
                                                                                                                          Grand Rapids. Ml
                                                                                                                                                               0                0
                                                                                                                                                                                         0           0

        ill             -10      --5       0         5         10       15                      30   35
                                                                                                          ill"'   200
                                                                                                                     20        40       60      80     100    120       140     160
                                       PLtlic Health Response Time, d                                                        Total No. of Days of Nonpharmaceutical Interventions

  The 4 cities represented by black circles are discussed further in the text. The 2 cities represented by blue circles a re outliers chose n to demonstrate that the associatio ns
  shown are not perfect. The Speannan rank correlation coefficient was used.




                                                                                                                                                                   March 2020
            Case 2:90-cv-00520-KJM-DB Document 6627 Filed 04/20/20 Page 20 of 150
                                                                                                                                                                                                     6

                   [!g St Louis, MO               Total excess death rate: 358/1000()() population                  [j] New York City, NY         Total excess death rate: 452/100 000 population
           140                                    Public health response time: +1 d                                                               Public health response time: -11 d
                                                  Total No. of days of nonpharmaceutical                                                          Total No. of days of nonpharmaceutical
           130                                      interventions: 143                                                                              interventions: 73

           120
0    C     110
~~         100                                             • Weekly excess death rate

*i
a:   0..
            90
                                                          o 2 x baseline mortality
                                                          T First pneumonia and influenza case
i§          80
0    8      70
~ ; 60
~ ~         50
~~          40
iB   (l)
's; O 30
            20
            10
              0

                    Sep           Oct       Nov           Dec              Jan          Feb        23                  Sep           Oct    Nov           Dec            Jan          Feb       23
                     8,            6         3             1                5,           2                              8,            6      3             1              5,           2
                    1918                                                  1919                                         1918                                              1919

           School closure                                                                               Isolation, quarantine
           Public gathering ban                                                                         Other'
           Othera




                   [g]   Denver, CO               Total excess death rate: 631 / 100()()() population               [Qj    Pittsburgh, PA         Total excess death rate: 807 /100 000 population
           140                                    Public health response time: +9 d                                                               Public health response time: +7 d
                                                  Total No. of days of nonpharmaceutical                                                          Total No. of days of nonpharmaceutical
           130                                      interventions: 151                                                                              interventions: 53

           120
QC 110
gi         1()()

21~         90
"'0
a:   0..
.c   0      80
~§          70
"'o
<I) ~
(l) ~       60
"(l)




                                        f
X    C.
            50
w"'
~§          40
iB   (l)
3: 0        30




                         -
            20
            10
              0
                           Tj                                                                                          T
                    Sep           Oct       Nov           Dec              Jan          Feb        23                  Sep           Oct    Nov           Dec             Jan         Feb       23
                     8,            6         3                              5,            2                             8,            6     3              1              5,           2
                    1918                                                  1919                                         1918                                              1919

         School closure                                                                                       School closure
         Public gathering ban                                                                                 Public gathering ban
         Isolation, quarantine                                                                                Otherd
         Other<




Given that laboratory testing has not been available for widespread testing, and the case
definition for testing was initially very restrictive and did not allow for testing for community
spread, the reality is that infection already exists in many California communities but has been
undetected because the vast majority of cases have a mild spectrum of illness. Therefore, the
window for maximum impact of community interventions may have already passed in some
communities. The movement to mitigation also signals the need to further engage the
healthcare delivery system to prepare for a rapidly rising number of cases.




                                                                                                                                                                March 2020
               Case 2:90-cv-00520-KJM-DB Document 6627 Filed 04/20/20 Page 21 of 150
                                                                                                                      7

         Containment to Mitigation Continuum
         The strategies differ in each phase of response to an outbreak. Initially during an outbreak of
         any viral or bacterial strain, the goal is to contain it as much as possible. Actions taken under the
         containment phase may seem extraordinary or excessive to normal medical protocols and
         procedures, but they seek to stop the spread. Once the virus has demonstrated the ability to
         spread through a community, the health care delivery system then must shift its response
         activities to both contain the virus and prepare for mitigation of large-scale healthcare system
         impacts. It is this preparation to preserve space capacity, supply chain, and the staffing
         workforce that determines the health care facility‘s ability to handle the incoming healthcare
         needs during mitigation. This continuum is best described by the graphic below, which shows
         the potential triggers (catalysts) for health care facilities to shift and move to the next form of
         response.


    HEALTH CARE SYSTEM CONTAINMENTTO MITIGATION CONTINUUM


                                            CONTAINMENT WITH MITIGATION/
                                                   MODERATE LEVEL
                                                 Triggers: Local public health       • Faci lities invoke surge capacity
• Treatment of single patient or              declarations; 1 case of community        plan
  person under investigation {PU I) as       spread; healt h care system capacity,
                                                staffing and reso urces maxed        • Adjust to reduce burn rate of PPE,
  a specia l event. Hospitalization                                                    clean and re-use, or use less
  regardless of medical need .           • Supply chain concerns: begin                preferred methods to reserve
• High level precautions and high          send ing resource requests to local         some PPE for higher risk
  usage vo lume of PPE                     and state                                   procedures
• Negative pressure room on ly and       • Workforce issues : furloughs from         • State run alternative health care
  amp le resources used                    exposure, staff absenteeism or fear         fac ility and/or isolation shelter
                                         • Space conversion program f lexes;           sites
       CONTAINMENT/LOW LEVEL               tents, screening, iso lation areas        • Workforce staffing ratios waivers
          Triggers: multi -county        • Screening staff, visitors, and limiting   • Cohorting simil ar diagnosed
     involvement; increase of cases;       access                                      patients
    noticeable health system impacts
                                                                                             MITIGATION/ HIGH LEVEL
                                                                                       Triggers: Governor and/or Presidential
                                                                                          State of Emergency; WHO or CDC
                                                                                     pandemic declaration; multiple community
                                                                                      spread cases; alternative health care sites
                                                                                            and triage protocols needed




                ~~
                ~ ~-~R.t!
                    PublicHealth                                                           March 2020
    Case 2:90-cv-00520-KJM-DB Document 6627 Filed 04/20/20 Page 22 of 150
                                                                                                      8

Health Care System Mitigation: Key Considerations

•   SPACE: Expand health care system surge capacity by using community sites (such as
    stadiums, gyms, churches, federal/state properties, community centers, etc.) as temporary
    government run health care facilities and/or isolation shelters.

•   STAFFING: Recruit traveling, temporary staff and grant immediate California medical and
    licensure privileges; expand/alter scope of practice of RNs, LVNs, MAs and CNAs, as well as
    providers like NPs and PAs. Adjust staffing ratios in population based care settings and
    consolidate patients in cohorted spaces.

•   SUPPLIES: Mitigate scarce resources through proper re-use, using expired or other mask
    models, and rationing supplies like personal protective equipment (PPE) to ensure the most
    high-risk situations for spread (i.e., aerosol-generating procedures) have the proper PPE to
    protect healthcare workers. Procure gurneys, IVs and other medical supplies for mass
    government run facilities now, so they are at the ready when it is time.

•   INFECTION CONTROL: Provide “just in time” training for all levels of staff and adjust
    guidelines for specific facility types and supply chain situations.

•   COMMUNICATION: Educate the public on patient triage systems in individual communities to
    guide infected individuals to the right level of care including: 1) self-isolation, 2) admission to
    local isolation shelter or state run health facility, and 3) hospitalization.

•   PARTNERSHIPS: Develop partnerships between stakeholders, facilities, industries, and states
    to provide opportunities for mutual aid. Partner with local media to help educate the public
    on that community’s triage system for symptomatic individuals.

•   LABORATORY TESTING: Testing strategies during the shift from containment to mitigation
    initially focus on tracking the increasing number of infected individuals to determine when
    the health care system should rapidly increase their capacity. As the virus becomes
    widespread, testing becomes clinically focused and many patients will be presumed to be
    positive, similar to the peak of influenza season.

•   MEDICAL COUNTERMEASURES (MCM): Work with health care delivery systems to procure,
    store, transport, and administer life-saving drugs, ventilators, other medical resources, and
    vaccines for COVID-19 as they become available.

•   MITIGATION STRATEGY BY PANDEMIC SEVERITY: Each community or county may be in a
    different phase of the pandemic compared to a neighboring community, so it is imperative
    for each region to focus on mitigation steps specific to the phase they are experiencing.



     ~~
     ~ ~.~R.t!
        PublicHealth                                                              March 2020
    Case 2:90-cv-00520-KJM-DB Document 6627 Filed 04/20/20 Page 23 of 150
                                                                                                9

II. Health Care Delivery System

Facility Capacity Management

General Considerations
Because it is unclear when California will reach the peak of the pandemic, the state needs to
continue to identify and prepare for the number of hospital beds that may be needed as new
infection rapidly increase over the coming weeks and months. Given that the health care system
is already impacted by the current influenza season, this represents increased strain on the
system. Reports from Italy’s healthcare delivery system suggest that hospitals must prepare for
rapid surge needs for ICU beds including making plans to convert operating rooms and other
spaces to ICUs. Importantly, this surge will occur in the context of many hospitals already
operating at or above capacity with overcrowded Emergency Departments (EDs) due in part to
the demands of homelessness, behavioral health needs, and the opioid epidemic.

The increased demand for health care associated with a large novel coronavirus outbreak will
require effective partnership across government and the entire continuum of health care, from
hospitals to primary care, and must include cooperative strategies across our complex
healthcare system. The likelihood that the impact will disproportionately burden certain regions
of the state must also be anticipated, and plans made to shift patients and resources accordingly
to ensure the entire state’s healthcare delivery system remains strong.

Expansion of Health Care Capacity
The increased demand for health care should be addressed through a multifaceted approach,
including expansion of existing hospital capacity, and expansion of the continuum of health care,
and through the establishment of government-run alternate care sites, which may include state-
run hospital facilities. Over the past several years, hospitals have been planning for increased
capacity in the event of a public health emergency, with the assumption of the need for 15-20%
immediate bed availability; however, most urban hospitals in the state have far less surge
capacity. Health care facilities need to enact their surge plans now to create overflow space for
screening, triage, isolation, and transfer/discharge, including conversion of outpatient space for
inpatient use and using non-patient areas for patient care. In addition, facilities need to
immediately implement patient education, phone advice, and treatment and triage algorithms to
minimize unnecessary emergency department visits and admissions. Facilities also need policies
and procedures to route patients with symptoms who may need testing away from congested
emergency rooms, urgent care centers and clinics to locations (labs, community testing centers,
etc.) where testing can be done without putting vital health delivery system assets at risk for
undue infection burden.



     ~~
     ~ ~.~R.t!
        PublicHealth                                                         March 2020
    Case 2:90-cv-00520-KJM-DB Document 6627 Filed 04/20/20 Page 24 of 150
                                                                                                     10

Hospital surge plans are enacted in stages. The first step is to free up regular medical/ surgical
beds and then to use program flexes to further expand the number of regular and ICU beds. As
facilities across the state begin to report that they are at their bed capacity even with program
flexes in place, and there is no ability to move patients to facilities within the region or the state,
facilities will need waivers from both state and federal statutes to deliver additional patient care
under modified conditions according to their surge plans. Because this situation will likely
escalate quickly, potentially within hours or days, hospitals must solidify their plans now based
on the most extreme potential numbers, not conservative estimates. This will ensure hospitals
and local healthcare systems are prepared for a worst-case scenario. The State of California, and
specifically the regulatory entities within Health and Human Services Agency, stand ready to
assist and partner with healthcare facilities in this effort.

Health care facilities are well-versed in the ability to request program flexes to address health
care needs in their facilities and routinely request such flexibilities during severe influenza
seasons or during other local or state emergencies. CDPH has created a centralized structure
through the Medical Health Coordination Center (MHCC) to quickly grant individual facility
program flexes within 24 hours to allow triage of patients within tent structures on hospital
property. As the impact worsens, CDPH will grant blanket program flexes to more quickly allow
facilities to waive provisions of state regulations.

CDPH continues to monitor health care system capacity. Health care facilities should reach out
to their Medical and Health Operational Area Coordinator to request resources from the county,
region, state or federal government as needed. In addition, facilities should reach out to the
Licensing and Certification District Office when they experience issues with their ability to deliver
care or cannot meet the demand for care.

Large health care systems must develop plans now to expand care delivery for extreme surge
capacity and work with the state with any identified barriers in staffing, capacity, or supplies and
equipment. Additionally, sharing real-time creative solutions during this rapidly evolving
pandemic will need to happen quickly among key leaders of large health care systems and public
health.

The State of California recognizes that state and federal statutes will need to be waived when
health care facility needs go beyond regulatory changes and require higher level modifications to
existing laws governing care delivery such as scope of practice, movement between systems of
care, transfer of patients, EMTALA, medical licensing of retired inactive or outside of California
clinicians, use of supplies and equipment beyond manufacturer’s recommended use, Medicaid
or Medicare requirements, and liability and immunity protections, among others.




     ~~
     ~ ~.~R.t!
        PublicHealth                                                              March 2020
    Case 2:90-cv-00520-KJM-DB Document 6627 Filed 04/20/20 Page 25 of 150
                                                                                                   11

Expansion of Complementary Non-Hospital-Based Care
In order to relieve demands on hospitals, care will need to be augmented with additional
outpatient services. Clinic hours may need to be extended to address patient needs. Long term
care facilities may need to expand their role and accept additional patients who are discharged
from the hospital but not yet able to go home. It is imperative that all health care providers, in all
facility types, collaborate regionally to address any barriers to providing care and establish
additional designated areas for care. Similar to hospital preparations, outpatient clinics need to
repurpose their space and operations in order to meet the extreme estimates of patients
needing treatment, not conservative estimates.

Establish Screening Areas
In order to reduce exposure at the health care facility while safely and quickly assessing patients
to determine the level of care needed, implement the following:
• Establish separate screening areas, either on the health care facility property or in the
    community.
• Cohort patients in the screening area during assessment; screening areas for COVID-19 do
    not have to be a private room.
• Use the precaution level that is recommended by your institution.
• PPE must be changed between patients.
• Provide a 6 foot distance from other patients with reasonable privacy considerations.
• Record each patient screening with appropriate medical record documentation.
• Depending on the medical screening determination, transfer patient to 1) self-isolation at
    home, 2) centralized isolation shelter/urgent care facility; 3) hospital for admission.

Facility Access
In order to minimize unnecessary exposures, establish Safety Checkpoints at all portals of entry
with the following provisions:
• Access to the medical facility should be limited to main portals of entry.
• Staff should be stationed at main portals of entry to conduct screenings.
• Patients who have a cough or shortness of breath should be directed to put on a mask before
    they are directed to the appropriate screening area.
• Visitors should be limited to one person, whether accompanying a patient to an
    appointment, or visiting a patient who is hospitalized.
• Restrict individuals with symptoms of upper respiratory infection from visiting.
• Instruct visitors and caregivers to wear a mask when outside the patient room and to clean
    hands before entering and leaving the patient room.
• Discourage visitors and caregivers from public locations within the medical facility (e.g.
    waiting room, cafeteria).




     ~~
     ~ ~.~R.t!
        PublicHealth                                                             March 2020
    Case 2:90-cv-00520-KJM-DB Document 6627 Filed 04/20/20 Page 26 of 150
                                                                                                12

Move to Population-Based Care
During this pandemic, the demand for medical care will quickly exceed available resources to
deliver that care. When staffing, supplies, and beds are scarce, the goal of health care becomes
population-based care rather than individual care. Population based care means that resources
are used to do the greatest good for the greatest number rather than providing all resources
needed to treat each individual. Physicians will need to balance the obligation to save the
greatest possible number of lives against the need to care for each individual. CDPH will work
with experts to provide guidance on how to deliver care to ensure that ethical principles guide
decisions to withdraw or withhold care.

Long Term Care Facilities Transfer/ Readmit/ Discharge Considerations
Patients with confirmed or suspected COVID-19 should not be sent to a long term care facility via
hospital discharge, inter-facility transfer, or readmission after hospitalization without first
consulting the local public health department. This will prevent the introduction of COVID-19
into a highly vulnerable population with underlying health conditions in a congregate setting. As
discussed above, as the pandemic rapidly progresses, it will be necessary to designate certain
long term care facilities as receiver sites for those with confirmed or suspected COVID-19; this
would constitute community cohorting of COVID-19 patients requiring long term care but not
hospital-level care. Regional healthcare systems should begin planning for this community-level
cohorting now, as part of their overall triage system to direct individuals to the right level of
care.


Emergency Medical Services (EMS)
Ambulance personnel should follow CDC guidelines for personal protective equipment (PPE).
EMS personnel should have a designated area to doff their personal protective equipment and
clean their ambulance between patients.

Medical facilities that have outside or specialized screening areas should direct EMS personnel to
those locations for patient transport. Medical facility staff should meet ambulance personnel at
a designated location outside the medical facility. The medical facility staff member should
escort the patient and any accompanying family member to a designated COVID-19 evaluation
and assessment area within the facility. When direct admit is possible, the patient and
accompanying family member should be escorted to the designated inpatient setting.

Contingency plans for delays in ambulance transfer to receiving facility should also be made.




     ~~
     ~ ~.~R.t!
        PublicHealth                                                          March 2020
    Case 2:90-cv-00520-KJM-DB Document 6627 Filed 04/20/20 Page 27 of 150
                                                                                                 13

Health Care Workforce
Perhaps the most challenging aspect of expanding health care capacity during a pandemic is
staffing. There will be shortages in the health care workforce as some workers become ill or are
taken off duty because of exposure to individuals testing positive for COVID-19, while others may
be fearful to come to work, need to care for sick parents or children, or have issues with
childcare.

In addition, school closures can create a health care workforce shortage in a region, as it may
result in health care staff needing to stay home to care for family members rather than being
available to treat patients. Health care facilities need to develop back up staffing plans and may
need to work with the Department of Social Services (DSS) to create provisions for onsite child
care that meets DSS safety standards.

Because this is a national and global outbreak, securing mutual aid may be a significant
challenge. Health care systems should use normal augmentations such as registries or increasing
contract staff but as the need grows, this will likely be inadequate.

Health care facilities may need to rely on Medical Reserve Corps, volunteer staff, and even family
members to assist with care. Facilities will need to examine administrative procedures to bring
on staff quickly and determine both licensing, credentialing and privileging.

Health care facilities will need to work with the state to explore expanding scope of practice for
licensed practitioners based on skill and experience and under the supervision of higher-level
clinicians. Acute health facilities may also consider expediting credentialing for additional
clinicians in the community that do not have hospital/admission privileges.

For non-patient care administrative staff, health care facilities should implement general
recommendations for workplace social distancing, including flexible work sites (e.g.
telecommuting), flexible work schedules (e.g. staggered shifts), replacing in-person meetings
with teleconferences and restricting non-essential travel.


COVID-19 Patients and the Health Care Worker
If there is an exposure of an employee to a COVID-19 patient, the employee should self-monitor
for symptoms of fever and a lower respiratory tract infection. If the employee does not have
symptoms of fever or respiratory tract infection, the employee may continue to work. If the
employee experiences any symptoms of fever and lower respiratory tract infection, they should
be tested for influenza and COVID-19 and furloughed according to the same practices used for
influenza during flu season. If the employee tests positive for COVID-19, follow guidance on
criteria to determine when the employee may return to work.


     ~~
     ~ ~.~R.t!
        PublicHealth                                                           March 2020
    Case 2:90-cv-00520-KJM-DB Document 6627 Filed 04/20/20 Page 28 of 150
                                                                                                14

Supply Chain
CDC and the World Health Organization are already reporting global shortages of critical supplies
and equipment, in particular, of personal protective equipment (PPE) needed to ensure the
safety of health care workers and in some cases the public.

To limit numbers of exposed health care workers and conserve PPE supplies, facilities should:

   •    Use dedicated or disposable patient-care equipment (e.g., blood pressure cuffs,
        stethoscopes).
   •    When facilities use reusable equipment, they must clean, disinfect, and sterilize (if
        needed) after use and according to manufacturer’s instructions.
   •    Re-use masks and respirators by doffing, storing and cleaning correctly.
   •    Use expired surgical masks and N95 respirators and/or non-medical grade N95
        respirators as a last resort if all other N95 supplies are exhausted.
   •    Minimize patient transfers to reduce opportunities for contamination both internally and
        externally.
   •    Triage areas for evaluation of persons presenting with fever and acute respiratory
        symptoms.
   •    Create entire units within the facility to care for hospitalized persons with suspected or
        confirmed COVID-19 infection.
   •    Have dedicated health care workers who practice extended use, reprocessing, and
        reuse of PPE, including respirators and eye protection.

Facilities should review CDC's PPE optimization strategies, available
at https://www.cdc.gov/coronavirus/2019-ncov/hcp/ppe-strategy/index.html including options
for extended use, reprocessing, and reuse of the various PPE components given current
shortages of PPE. Extended use refers to the practice of wearing the same N95 respirator and
eye protection for repeated close contact encounters with several different patients, without
removing the respirator and eye protection between patient encounters. Health care workers
should remove only gloves and gowns and perform hand hygiene between patients. This is
typically done where multiple patients with the same infectious disease diagnosis are cohorted
in the same area of the facility.

Facilities currently facing a shortage of N95 or other supplies, should contact their Medical
Health Operational Area Coordinator (MHOAC); a MHOAC contact list is available
at https://emsa.ca.gov/medical-health-operational-area-coordinator/ and the MHOAC Program
Manual
at https://www.cdph.ca.gov/Programs/CCLHO/CDPH%20Document%20Library/MedicalandHealt
hOperationalAreaCoordinationManual.pdf




       ~~
       ~ ~.~R.t!
         PublicHealth                                                         March 2020
    Case 2:90-cv-00520-KJM-DB Document 6627 Filed 04/20/20 Page 29 of 150
                                                                                               15

Infection Control

Source Control: Additional Patient Considerations
Patients with minimal symptoms should be advised to home isolate and work restrict until well
(resolution of fever for 24 hours, resolution of cough). These patients do not require testing.
Evaluation by phone or video visit should be encouraged. Patients presenting to a medical facility
with cough or shortness of breath should be immediately advised to wear a mask.

Personal Protective Equipment (PPE) and Isolation and Environmental Cleaning:
General Considerations
Recommended PPE should be donned and doffed appropriately for patients suspected or
confirmed to have COVID-19. Negative pressure rooms are not required for all suspect and
confirmed COVID-19 patients but staff should at minimum take droplet precautions for any
patients with respiratory symptoms while being evaluated and treated. During procedures or
when providing treatment to critically ill COVID-19 patients, N95 respirators and other PPE
should be used.

Those escorting patients with respiratory symptoms or suspected to have COVID-19 do not need
to wear a mask, if the patient is masked. If the patient is unable to wear a mask, staff must put
on a mask while escorting. Staff must wear full PPE if in direct contact (touching or providing
care) with patients during transport.

•   PAPR/CAPR or N95 Use and Additional Equipment:
          o Clean reusable components of PAPR/CAPR after each use.
          o Dispose of N95 after each use as per current infection prevention protocols.
          o Use disposable supplies if available; otherwise dedicate reusable supplies or
             equipment for patients suspected or confirmed to have COVID-19.
          o Reusable equipment must be cleaned routinely with hospital-approved
             disinfectant.
          o Rooms occupied by patients suspected or confirmed to have COVID-19 should be
             cleaned following protocols for routine daily and discharge cleaning.
          o Environmental services (EVS) should follow at minimum droplet and contact
             precautions with eye protection while performing daily and discharge protocols
             for cleaning of rooms occupied by patients suspected or confirmed to
             have COVID-19.
          o In general, rooms of discharged patients suspected or confirmed to have COVID-
             19 on droplet precautions need not be closed for 1 hour prior to cleaning. The
             exception is negative pressure rooms used by patients suspected or confirmed to
             have COVID-19 on airborne precautions due to aerosol-generating procedures;
             these must be closed for at least 1 hour prior to cleaning. However, the room
             may be cleaned without waiting for 1 hour if EVS staff wear a properly fitted N95
             respirator.


     ~~
     ~ ~.~R.t!
        PublicHealth                                                         March 2020
    Case 2:90-cv-00520-KJM-DB Document 6627 Filed 04/20/20 Page 30 of 150
                                                                                               16


•   Initiate Airborne Precautions and wear PAPR/CAPR/N95 if performing or present in the room
    for high-risk procedures (intubation, bronchoscopy, sputum induction, suctioning, opening
    ventilator circuit, etc.) on patients suspected or confirmed to have COVID-19.
             o If available, perform high risk procedure in a negative pressure room; otherwise, a
                 private room with closed door is adequate.
             o Conversion of rooms to negative pressure as possible
             o Limit high-risk procedures when impact to care is less obvious, i.e., nebulized
                 medications without firm objective need, bronchoscopy when blind lavage will
                 do, etc.

•   Limit transport and movement of patients to medically necessary purposes.
            o Use alternative bedside procedures and imaging when possible.
            o Patient must be masked if ambulating outside the room or being transported for
               a procedure.
            o Staff need not wear mask or other PPE if patient is wearing mask during
               transport.

•   Avoid unnecessary testing and routine periodic evaluation of patients in isolation
           o Decrease vital sign assessments to medically appropriate intervals to match
              clinical condition and improvement in condition.
           o Testing and imaging only when needed for clinical indications (e.g. diuresis,
              clinically evident bleeding, change in urine output, change in tidal volumes,
              oxygenation, etc.)
           o Utilize alternative diagnostic methods rather than resource- and staff-intense
              methods when appropriate (point of care ultrasound, etc.)

•   Use remote interaction with patients in isolation as appropriate
           o 2-way intercom or phone
           o “Baby monitors” or other video monitors may suffice if patients unable to
              communicate
           o Remote telemonitoring equipment if available


Cohorting of COVID-19 Patients
• Patients with the same known respiratory disease/condition other than COVID-19 may
  be cohorted with local IP/ID guidance.
• Patients confirmed with COVID-19 may be cohorted with local IP/ID guidance.

Reusable Equipment and Environmental Cleaning
• Use disposable supplies if available; otherwise dedicate reusable supplies or equipment for
  patients suspected or confirmed to have COVID-19.
• Reusable equipment must be cleaned routinely with hospital-approved disinfectant following
  each use.

     ~~
     ~ ~.~R.t!
        PublicHealth                                                          March 2020
    Case 2:90-cv-00520-KJM-DB Document 6627 Filed 04/20/20 Page 31 of 150
                                                                                                      17



Visitation Restriction
Social distancing measures that decrease the amount of interaction between people can reduce
virus transmission by decreasing the frequency and duration of social contact among persons of
all ages. Social distancing should include medically screening visitors, limiting visitors, and
possibly restricting visitors. It may also include restricting access to common areas like a
recreation room, the cafeteria, and canceling outings and classes.

These measures can be common-sense approaches to limiting potential symptomatic and
asymptomatic individual contact between people, which reduces person-to-person transmission;
however, it can also quickly result in a decline of the patient’s overall mental health. Isolation
measures of this magnitude may save lives, but it is important to note that anxiety, depression
and other mood disorders could ensue from this level of social isolation.

Removal of Remains
Mortuary and funeral home workers should always follow good biosafety practices. When
handling human remains with known or suspected COVID-19 infection, workers must be
protected from exposure to infected blood and body fluids or to contaminated objects and
surfaces. Employers are responsible for following applicable OSHA requirements. Workers
should use standard precautions to ensure protection from body fluids splashing or
contaminating eyes, mouth, nose, hands or clothing.

At a minimum, mortuary workers should:
• Wear latex or nitrile, nonsterile gloves when handling potentially infectious materials.
• Wear heavy-duty gloves over the latex/nitrile gloves if there is a risk of cuts, puncture
    wounds or other injuries that break the skin.
• Wear a clean, long-sleeved fluid-resistant or impermeable gown to protect the clothing.
• Use a plastic face shield or a surgical mask and goggles to protect the face, eyes, nose and
    mouth from potentially infectious body fluids if there is a risk of splashing. If there is a risk of
    aerosol generation while handling human remains, use respiratory protection as specified in
    the OSHA general guidance.

Prompt cremation of remains from COVID-19 cases can avoid worker exposure. Embalming is
allowed but an open casket should be discouraged to prevent mourners from touching the body.

III. Communications
There are over 11,169 health care facilities in over 30 different facility types in California that are
licensed by CDPH, which underscores the challenges of consistent and timely communication.
Note that this does not include the Veterans’ Affairs health care system. In addition, there are
thousands of other facilities like urgent cares, clinics and other ancillary health care facilities that
are not licensed by CDPH.

     ~~
     ~ ~.~R.t!
        PublicHealth                                                               March 2020
    Case 2:90-cv-00520-KJM-DB Document 6627 Filed 04/20/20 Page 32 of 150
                                                                                                  18


CDPH will continue weekly All Facility Calls (AFCs) and add ad hoc AFCs or increase regular
frequency as needed. CDPH will also continue weekly and ad hoc All Facility Letters (AFLs) with
increased frequency as needed. CDPH will continue updating the CDPH web site for important
updates and develop a more robust social media and radio presence. Most importantly, CDPH
leadership will continue to keep the lines of communication open between health care facility
leadership and stakeholders who represent the members of facility types, and be available and
responsive to their evolving situational needs.

Similar to other pandemics, COVID-19 is not a singular event – it is a series of occurrences at
different times, in different communities, over a sustained period of time. Messaging must be
grounded in risk communication principles and based on the time and location of the events.
The public must be informed about the potential threat, kept up to date in an environment of
uncertainty, and provided relevant and usable information in a transparent manner. Additionally,
health care providers and response personnel must be kept abreast of best practices, availability
of resources and methods to ensure appropriate public care and safety. The effective use of
crisis and emergency risk communication principles can help instill and maintain public
confidence in the state and national public health system.

Recommended best practices include:
• Develop strategic public and stakeholder communications plan, adapting to the evolving
   situation.
• Identify credible spokesperson across multiple languages as needed.
• Develop and disseminate clear, plain-language COVID-19 communications, adapting
   messaging as the situation develops and evolves.
• Translate messaging to reach targeted and culturally appropriate populations.
• Utilize appropriate methods of communications, particularly social media and video
   messaging, to share information as it develops. Correct misinformation.


Public and Patient Outreach
Public Service Announcements with generalized recommendations about COVID-19 can serve as
a useful tool to provide direction to patients to community screening areas and isolation
shelters. It is important that the public has access to information about COVID-19 across all
technological platforms. Outreach to the public can educate them on what to expect at
screening and how to safely access care.

Communications should be developed to inform patients with potential infection to call first,
before presenting to a clinic setting, and to visit a screening area first. All communication
materials should be available in ADA compliant format in multiple languages as appropriate.
Focus communications on the patient demographics who are at the highest risk and seek


     ~~
     ~ ~.~R.t!
        PublicHealth                                                         March 2020
   Case 2:90-cv-00520-KJM-DB Document 6627 Filed 04/20/20 Page 33 of 150
                                                                                           19

communication avenues that reach the target audiences who are the most vulnerable to COVID-
19.

Physician and Staff Education
Key groups to include in educational efforts include:
• Appointment and advice call center staff who field a variety of questions will require the
   development and training on FAQs.
• Front office and administrative staff need training on COVID-19 to reduce fears and enable
   them to properly handle suspected cases.
• Physicians should be familiar with triage workflows so they understand the new patient
   pathways through the health system and can refer patients appropriately.
• Physicians will need updates on reporting, epidemiology and outbreak information for their
   community and how to communicate with their local health department.
• Clinic directors will need timely information about business operations, staff and supply
   availability and what regulatory flexes are available.




    ~~
     ~ ~.~R.t!
       PublicHealth                                                       March 2020
    Case 2:90-cv-00520-KJM-DB Document 6627 Filed 04/20/20 Page 34 of 150
                                                                                                      20




IV. Laboratory Testing
There are 4 categories of lab testing: state public health lab diagnostic testing, local public health
lab diagnostic testing, surveillance testing (by CDC or local public health lab), and commercial
tests (multi-viral panels and point-of-care (POC) COVID-19 testing similar to POC flu tests).

As the pandemic progresses, public health labs will transition from testing all suspect cases to
mostly testing for new COVID-19 strains; similar to influenza testing for virus mutations, testing
will likely be conducted in outbreaks or high-risk or high-exposure settings, and specific instances
(those re-infected with COVID-19, those in ICU, death). Like influenza surveillance for virus
mutations, public health labs should plan for some form of surveillance testing for variant COVID-
19 strains.

Criteria for Clinical Testing
Criteria for testing will continue to shift as the pandemic cycle follows its course. Hospitals and
clinics should promulgate clinical guidelines for who should be tested regardless of federal
guidelines. This may include:

    •    Patients who present with an influenza like syndrome (fever, cough, malaise)
    •    Patients who have a severe lower respiratory illness (pneumonia, ARDS) without another
         clear etiology
    •    Patients who have mild symptoms but are in close contact with individual(s) at high risk
         for complications of COVID-19

The need for testing diminishes once the community is saturated with cases. At that point, the
focus on resources should be treatment for the patient. If a vaccine or other medical counter
measure becomes available, then the need for testing will increase again.

Methods of Testing
CDPH encourages health care facilities to provide quick testing methods that reduces the
amount of exposure to the facility. Designated “Drive By” testing locations on hospital or clinic
property space is encouraged as to not bring in suspected or ill patients into the interior of the
property. Staff conducting testing in these outdoor or tent screening environments should still
follow proper PPE and infection control guidelines.

Mandatory Reporting
Commercial or POC testing results should be transmitted via Electronic Lab Report (ELR) to public
health, which is normally used for other diseases including influenza. This automates the process
of tracking new positive cases. Laboratories that are not yet participating in ELR should report to



        ~~
        ~ ~.~R.t!
          PublicHealth                                                           March 2020
    Case 2:90-cv-00520-KJM-DB Document 6627 Filed 04/20/20 Page 35 of 150
                                                                                                    21

their local health department. Clinicians are currently also mandated to report to their local
health department per Title 17, Section 2500.


V. Medical Counter Measures (MCM)
In the context of the public health response to COVID-19, medical counter measures (MCMs)
refer to FDA-regulated products used to prevent or treat the virus, including vaccines, antiviral
medications for treatment or post-exposure prophylaxis (as used in influenza and HIV), and
biologics (such as intravenous immunoglobulin used in measles and rabies). Additional
supportive medical devices may also be needed such as ventilators or other respiratory or
equipment support.

At this juncture, there are several groups actively working on developing a vaccine. Researchers
are also testing a new antiviral under development (remdesivir), which can be requested on a
compassionate use basis, as well as the efficacy of existing antiviral and anti-inflammatory
agents. CDPH partners closely with the CDC to stay abreast of research on both vaccines and
treatments, and will be developing a statewide plan to coordinate the distribution of any future
vaccine via an algorithm that prioritizes high risk groups and critical responders. CDPH will work
with the health care delivery system to procure, store, deliver and administer vaccines and drugs
as needed.




     ~~
     ~ ~.~R.t!
        PublicHealth                                                           March 2020
  Case 2:90-cv-00520-KJM-DB Document 6627 Filed 04/20/20 Page 36 of 150
                                                                                                   22

VI. GLOSSARY
Containment          Efforts made to prevent introduction of virus into a population including
                     travel restrictions, quarantine of those with exposure, immediate
                     isolation of new cases, aggressive contact tracing, etc.
Coronaviruses        A family of viruses known to cause a variety of diseases including the
                     common cold, Severe Acute Respiratory Syndrome (SARS) and Middle
                     East Respiratory Syndrome (MERS); when the virus mutates it can jump
                     from animal to human hosts.
COVID-19             The name CDC adopted for the disease caused by SARS-CoV-2, the name
                     of the novel coronavirus.
Mitigation           When it is recognized that widespread community transmission exists,
                     and containment is ineffective, activities shift to lessening burden on
                     healthcare system, protecting those most at risk, specific outbreak
                     control, and slowing spread within populations.
N95 respirator       Respiratory protective device designed to achieve a very close facial fit
                     and very efficient filtration of air borne particulars, the N95 designation
                     means the respirator blocks at least 95 percent of very small particles
                     (0.3 micron).
SARS-CoV-2           CDC adopted this as the scientific name of this novel coronavirus
                     because it is closely genetically related to the corona virus that caused
                     SARS.
Personal             Supplies such as masks, respirators, eye protections such as goggles and
protective           face shields, gowns and gloves, and other supplies that protect the
equipment (PPE)      healthcare workforce caring for infectious persons, first responders, and
                     field staff.
Point of Care        Medical diagnostic testing at or near the point of care.
Testing (POC)
R-naught (R0)        Basic reproductive number; the average number of new infections
                     caused by a typical infectious individual in a wholly susceptible
                     population.
Strategic            The U.S. National repository of supplies including medical supplies such
National             as antibiotics, vaccine, and personal protective equipment.
Stockpile
Population-based     Resources are used to provide the greatest good for the greatest number
care                 rather than provided all resources needed to treat each individual; some
                     may not receive care.



   ~~
   ~ ~.~R.t!
      PublicHealth                                                              March 2020
Case 2:90-cv-00520-KJM-DB Document 6627 Filed 04/20/20 Page 37 of 150




           EXHIBIT C
4/20/2020                             CDCR Starts Chlorine Water Treatment Process at Stockton Correctional Facilities - News Releases


       CDCR    Starts Chlorine Water Treatment
          Case 2:90-cv-00520-KJM-DB Document 6627 Filed 04/20/20 Page 38 of 150


       Process at Stockton Correctional Facilities
       APRIL 24, 2019


       Hyperchlorination part of a larger plan to address Legionella

       STOCKTON – Since March, o cials from the California Department of Corrections and
       Rehabilitation (CDCR), California Correctional Health Care Services, the California Department
       of Public Health San Joaquin County Public Health Services and the Centers for Disease
       Control have been working together to investigate the source of two con rmed cases of
       Legionnaires’ disease at California Health Care Facility (CHCF) in Stockton.

       Legionnaires’ disease is a type of pneumonia caused by bacteria that grows in warm water. It is
       not contagious, but can be acquired when people breathe mists or vapors that contain the
       bacteria from contaminated water sources.

       Environmental testing showed the presence of Legionella at CHCF and the neighboring N.A.
       Chaderjian and O.H. Close Youth Correctional Facilities. As a result, CHCF and the Northern
       California Youth Correctional Center (NCYCC) discontinued the use of potable water, installed
       self- ltering shower heads, stopped using yard misters and power washers, and shut off the
       drinking-water fountains and instant hot water dispensers. Bottled water is being provided to
       everyone who lives and works in the facilities and more self- ltering shower heads are on order.

       As part of a comprehensive strategy to eliminate Legionella, a chlorine water treatment process
       called hyperchlorination began this morning, April 24, at CHCF and NCYCC, which includes the
       two juvenile facilities and a training center.

       Hyperchlorination is the process used to disinfect water systems. It will take place between 7
       a.m. and 5 p.m. seven days a week until all plumbed water supply lines and xtures in the
       approximately 115 buildings at the Stockton facilities have been treated.

       Follow-up environmental testing will be done to ascertain the effectiveness of the
       hyperchlorination.

       CHCF has obtained ve mobile shower trailers, some with eight shower units and some with
       12. CHCF also has six ADA-compliant shower units that are wheelchair accessible with two
       showers for each unit. Bottled water will continue to be provided.

       In addition to the inmate who passed away in March, one other inmate tested positive for
       Legionnaires’ disease; he is in good condition after receiving treatment at the institution. There
       were 30 cases of pneumonia at CHCF tested for Legionnaires’ disease with 27 of those being
       negative; one test result is pending. No cases of Legionnaires’ disease have been reported at
       NCYCC.

       CHCF provides medical and mental health care to inmates who have the most severe and long
       term needs. Opened in 2013, CHCF also provides inpatient and outpatient mental health
       treatment, has a diagnostic center, a dental clinic, a dialysis unit and provides services to
       inmate-patients needing or recovering from surgery. The facility also has a palliative care unit
https://www.cdcr.ca.gov/news/2019/04/24/cdcr-starts-chlorine-water-treatment-process-at-stockton-correctional-facilities/                1/2
4/20/2020                             CDCR Starts Chlorine Water Treatment Process at Stockton Correctional Facilities - News Releases

       and recently
                Case opened  a memory care unit
                     2:90-cv-00520-KJM-DB       for inmate-patients
                                              Document   6627 Filedwith dementia.
                                                                    04/20/20  PageThe39Stockton
                                                                                        of 150
       facility houses nearly 2,700 inmates and employs approximately 4,000 people.

       NCYCC consists of two active facilities, the N.A. Chaderjian Youth Correctional Facility and the
       O.H. Close Youth Correctional Facility, on a campus of several buildings in Stockton. The two
       facilities currently house, educate and rehabilitate 410 youth, aged 15-25. There are 767 people
       employed there.

         FOR IMMEDIATE RELEASE




       Wednesday, April 24, 2019

         CONTACT: (916) 445-4950




       ###




https://www.cdcr.ca.gov/news/2019/04/24/cdcr-starts-chlorine-water-treatment-process-at-stockton-correctional-facilities/                2/2
Case 2:90-cv-00520-KJM-DB Document 6627 Filed 04/20/20 Page 40 of 150




              EXHIBIT D
    Case 2:90-cv-00520-KJM-DB Document 6627 Filed 04/20/20 Page 41 of 150




MEMORANDUM
 Date:       April 6, 2020

 To:         California Department of Corrections and Rehabilitation (CDCR) All Staff
             California Correctional Health Care Services (CCHCS) All Staff

 From:
             Original Signed By
             Connie Gipson
             Director, Division of Adult Institutions
             California Department of Corrections and Rehabilitation

             Original Signed By
             R. Steven Tharratt, MD, MPVM, FACP
             Director of Health Care Operations and Statewide Chief Medical Executive
             California Correctional Health Care Services

 Subject:    STAFF USE OF PERSONAL PROTECTIVE EQUIPMENT (PPE)


We understand the importance and urgency surrounding the availability and use of personal
protective equipment (PPE), particularly masks, for CDCR/CCHCS staff and the incarcerated
population. Our top priority is doing everything we can to provide appropriate protection to slow
the spread of COVID-19 within our institutions.

We must face the reality that during this global pandemic, CDCR and CCHCS are not immune from
the unprecedented demand for more PPE to protect those on the frontlines. While we are not the
only organization impacted by this shortage, we are working every day to increase our supplies,
including reusable barrier cloth masks manufactured by the California Prison Industry Authority
(CALPIA). While we work to expand our supply, we all need to do our part to make sure that PPE,
especially masks, are utilized in the most appropriate and efficient way possible. We need a mutual
understanding of PPE and develop innovative solutions to help increase our supply.

See COVID-19 Personal Protective Equipment (PPE) Guidance and Information from CDCR/CCHCS
Public Health.

PPE including “medical grade” masks (N95 and surgical) should only be used by both CDCR and
CCHCS staff as recommended in the memo above. The Centers for Disease Control and Prevention
(CDC) and California Department of Public Health (CDPH) issued guidance recommending face cloth
covering in the general public and in close quarters. We understand that additional facial protection
can potentially limit “droplet” transmission while also offering some peace of mind to our staff,
    Case 2:90-cv-00520-KJM-DB Document 6627 Filed 04/20/20 Page 42 of 150
MEMORANDUM                                                                                    Page 2 of 2

their families, stakeholders and our population. To help address this moment of need, CALPIA has
started manufacturing two-ply, cotton, reusable barrier masks that we will start distributing to our
population in quarantine settings this week. Distribution of the masks will begin for inmates in
quarantine and medically fragile inmates. As CALPIA continues to expand the production of these
masks, we will also make them available to the general population and staff who do not have access
to face coverings as a precautionary measure as supply allows. CALPIA is making 800 masks per day
between two locations and will continue to ramp up to full production to meet the expected needs.

CALPIA also began ramping up their brand new production of hand sanitizer, which has already
started arriving at most institutions and locations. We are extremely grateful for CALPIA and our
population workers providing these valuable services in such a short time frame.

FACE COVERINGS (REUSABLE BARRIER CLOTH MASKS)

While we continue internal production and procurement of PPE, CDCR and CCHCS will also follow
the recently released guidance from The Joint Commission (TJC), a trusted health care accreditation
organization, by allowing staff to bring in a personal supply of reusable barrier (cloth) masks and
approved medical masks if supply is not readily available. Any personally provided mask must be
appropriate for the workplace and cannot contain any inherently offensive logos, graphics or text.
Designer face masks that have skulls, “gate keeper,” “punisher,” logos, etc. on them (motorcycle
type) would not be appropriate and employees will not be permitted to wear while on duty. The
Department assumes no responsibility for personally owned face coverings. Staff will be required to
remove face coverings for identification purposes at entry points.

Recommended PPE as described should be utilized first; if recommended PPE is not available use
the most comparable coverage.

EXPANDING SUPPLY

The CDCR and CCHCS procurement teams are rigorously searching for PPE supplies, especially
masks, to purchase. If you have a lead, please send the information to COVID19@cdcr.ca.gov. We
are looking into innovative solutions we may never have considered before, such as smaller supply
vendors and more. Our top priority is the safety of all those who live and work in our facilities, and
we are doing all we can to get you the protection you need.

Please continue to provide feedback to the local leadership at your facility, headquarters and the
CDCR/CCHCS COVID-19 Department Operations Center.

We truly appreciate all of our staff working hard on the front lines as we are making unprecedented
changes to our operations to keep everyone healthy and safe. There are sure to be changes over
the next several weeks, and so we thank you for the flexibility, patience and support for that you all
have provided to each other. We are all CDCR Strong.
Case 2:90-cv-00520-KJM-DB Document 6627 Filed 04/20/20 Page 43 of 150




              EXHIBIT E
    Case 2:90-cv-00520-KJM-DB Document 6627 Filed 04/20/20 Page 44 of 150




MEMORANDUM
 Date:         April 6, 2020

 To:           California Department of Corrections and Rehabilitation (CDCR) - All Staff
               California Correctional Health Care Services (CCHCS) - All Staff
 From:         Original signed by:
               Heidi M. Bauer, MD MS MPH
               Public Health Epi/Surveillance Lead
               Public Health Branch

               Original signed by:
               Diane O’Laughlin, FNP-BC, DNP
               Headquarters Chief Nurse Executive
               Public Health and Infection Prevention
 Subject:      COVID-19 Personal Protective Equipment (PPE) Guidance and Information

The purpose of this memo is to provide information and resources related to COVID-19 and the
continuously evolving status personal protective equipment (PPE) supply availability. The information
below is intended to guide the use of PPE as we move forward in responding to this pandemic. In-depth
guidance is provided in the COVID-19: Interim Guidance for Healthcare and Public Health Providers.

TYPES OF MASKS

Filtering facepiece respirator N95: An “N95” is a type of respirator which removes at least 95 percent of
particles from the air that are breathed through it. An N95 currently has two recommended uses:

        Staff person accompanying individuals with respiratory symptoms in a transportation vehicle.
        A staff person present during “aerosol producing procedures” on suspect or confirmed COVID-
         19 cases such as COVID-19 testing, CPR, etc. or providing high-contact patient care such as
         bathing someone confirmed to have COVID-19.


More information about N95 and surgical masks:
    Understanding the difference between N95 and Surgical Masks
    Proper use and disposal of PPE
    Facial hair and PPE use

Use of Privately Owned Masks and Respirators and Reusable barrier masks (cloth/washable): “The
Joint Commission (TJC) issued a statement on March 31, 2020, supporting the use of standard face
masks and/or respirators provided from home when health care organizations cannot provide access to
protective equipment that is commensurate with the risk health care workers are exposed to amid the

                                                                                                P.O. Box 588500
                                                                                            Elk Grove, CA 95758
    Case 2:90-cv-00520-KJM-DB Document 6627 Filed 04/20/20 Page 45 of 150
MEMORANDUM                                                                                         Page 2 of 2

COVID-19 pandemic. The CDCR/CCHCS will follow the TJC recommendations for privately owned PPE,
including N95 and surgical masks. Please wash reusable cloth masks between each use using hot water
with regular detergent and dry completely on hot setting.

EXTENDING THE USE OF PPE (MEDICAL EQUIPMENT MASKS)

The CDC has put out guidance on extending the use of medical equipment masks. There is not an exact
determination on the number of safe reuses for these masks and those decisions must be made based
on a number of variables per CDC guidelines such as impact respirator function and contamination over
time.

RESOURCES

The COVID-19 Quick Guide Poster follows Center for Disease Control (CDC) guidelines for COVID-19
management. This quick guide defines quarantine, who to isolate, COVID-19 case actions and how to
perform appropriate surveillance during the COVID-19 pandemic. The COVID-19 Quick Guide Poster
pairs with the Personal Protective Equipment (PPE) Guide Poster, number 2 below, to inform staff on
what type of PPE they will need.

The COVID-19 Protective Equipment (PPE) Guide Poster adopts CDC guidelines as of March 29, 2020,
which reflect the CDC’s recommendations for optimizing PPE supplies (link below). The PPE guide poster
reinforces 6 foot social distancing, and gives guidance for individuals who must be within 6 feet for a
prolonged period of time of suspected/confirmed COVID-19 individuals.

A COVID-19 Quick Reference Pocket Guide is intended to keep on person as a resource for PPE,
quarantine, isolation and surveillance.

The CDC’s also provides recommendations for optimizing PPE supplies.

These resource tools, TJC statement on privately owned face masks, and current available supplies
should all be considered when determining the type of PPE staff will use for the safety of staff and the
population. Please place the posters in high traffic staff areas to remind staff of these key concepts for
COVID-19 management. Please assure your staff is aware of these resource tools.

Thank you all for your cooperation, as we continue to work together to guard against the spread of
COVID-19 and to keep our staff and patients protected.




                                                                                               P.O. Box 588500
                                                                                           Elk Grove, CA 95758
Case 2:90-cv-00520-KJM-DB Document 6627 Filed 04/20/20 Page 46 of 150




              EXHIBIT F
    Case 2:90-cv-00520-KJM-DB Document 6627 Filed 04/20/20 Page 47 of 150




MEMORANDUM
 Date:         April 15, 2020

 To:           Wardens
               Chief Executive Officers

 From:
               Original Signed By
               Connie Gipson
               Director, Division of Adult Institutions
               California Department of Corrections and Rehabilitation

               Original Signed By
               R. Steven Tharratt, MD, MPVM, FACP
               Director of Health Care Operations and Statewide Chief Medical Executive
               California Correctional Health Care Services

 Subject:      CALPIA CLOTH FACE BARRIER/MASK


As an on ongoing effort to prevent further exposure of COVID-19, the following information is intended
to provide guidance on the use of cloth masks by staff and inmates/patients who are performing day-to-
day activities within our institutions. This guidance is not a substitute for health care and custody staff
following current Centers for Disease Control and Prevention or county health department
recommendations in dealing with suspected, quarantine or diagnosed patients.                    Staff and
inmates/patients are required to wear a face barrier once a supply of two (2) face barriers/masks per
correctional staff and inmate/patient has been delivered to the institution. Staff may bring in their own
face coverings as previously communicated.

Staff working or performing duties on institutional grounds shall wear a cloth face covering at a minimum.
In addition, maintaining social distancing requirements when moving about the institution for routine
tasks is still recommended. These masks are not intended for direct patient care scenarios.
Inmates shall use a cloth face covering within the institution during the following activities:

        Any situation that requires movement outside of cell or while in a dorm setting
        During interactions with other inmates (ex: yard time, canteen, dayroom)
        Movement to and from for health care appointments
        Movement to and from medication administration areas
    Case 2:90-cv-00520-KJM-DB Document 6627 Filed 04/20/20 Page 48 of 150
MEMORANDUM                                                                                     Page 2 of 2


Wardens and Chief Executive Officers should work together in developing an informational directive to
all staff and inmate/patients on this wear requirement. Institutions, CIM, LAC, CHCF, have received their
masks and therefore this expectation is effective immediately.

If you have any questions, please email DOCCOVID19@cdcr.ca.gov.
Case 2:90-cv-00520-KJM-DB Document 6627 Filed 04/20/20 Page 49 of 150




              EXHIBIT G
                                   State of California—Health
                       Case 2:90-cv-00520-KJM-DB      Documentand6627
                                                                  Human Services
                                                                      Filed      Agency
                                                                            04/20/20 Page 50 of 150

                                         California Department of Public Health

   SONIA Y. ANGELL, MD, MPH                                                                              GAVIN NEWSOM
State Public Health Officer & Director                                                                      Governor


                January 27, 2020                                                                    AFL 20-10

                TO:                       All Facilities

                SUBJECT:                  Healthcare Facility Resources for the 2019 Novel Coronavirus
                                          (2019-nCoV)

                                                   All Facilities Letter (AFL) Summary
                  This AFL requests health facilities to voluntarily complete a state-wide infection
                  control resource assessment for coordinated emergency response planning, and
                  includes materials for facilities to prepare for the 2019 Novel Coronavirus (2019-
                  nCoV).

                Background
                Since the Centers for Disease Control and Prevention (CDC) announced on January
                21, 2020 that the 2019 Novel Respiratory Syndrome Coronavirus had its first confirmed
                case in the United States, the California Department of Public Health (CDPH) sent out
                AFL 20-09 Health Update and Interim Guidance – 2019 Novel Coronavirus (nCoV), on
                January 23, 2020, to provide personal protective equipment (PPE) and infection control
                guidance to facilities.

                As of January 24, 2020, there are confirmed cases in California. CDPH is requesting
                health facilities to assist in evaluating the capacity for California to respond to potential
                expansion of 2019-nCoV in California. CDPH requests that facility leadership complete
                the Facility Capacity to Respond to Potential 2019 Novel Coronavirus (2019-nCoV)
                survey by the end of day, Wednesday, January 29, 2020.

                The questions are listed below so you can see the information we are requesting before
                you respond on behalf of your facility. Please note that designation of an individual as a
                facility’s contact is voluntary. To every extent possible, personally identifiable
                information submitted will be kept confidential subject to the provisions of state and
                federal laws including, but not limited to, the California Information Practices Act of
                1977, and only used for the purposes stated herein.

                Health facility responses to these questions will greatly assist CDPH in understanding
                the capacity throughout the geographic regions of the state. This is only a gathering of




                                                Center for Health Care Quality, MS 0512
                                           P.O. Box 997377 ● Sacramento, CA 95899-7377
                                                (916) 324-6630 ● (916) 324-4820 FAX
                                                Department Website (www.cdph.ca.gov)
AFLCase
    20-102:90-cv-00520-KJM-DB Document 6627 Filed 04/20/20 Page 51 of 150
Page 2
January 27, 2020

information so that CDPH can better plan, communicate, and coordinate responses if
needed.

List of questions on the survey:
    1. Type of health facility
    2. Name of health facility
    3. In the event that you should have a Patient Under Investigation (PUI) tested or a
        confirmed case, please write in the cell/direct number and contact information of
        the administrator at your facility whom we can work with to coordinate a
        response. (Optional)
    4. How many isolation rooms or private enclosed spaces do you have to isolate a
        patient?
    5. How many airborne infection isolation (negative pressure) rooms do you have for
        symptomatic patients?
    6. How many rooms do you have which could be converted to temporary negative
        pressure isolation rooms using portable high efficiency particulate air (HEPA)
        machines?
    7. Do you have adequate staffing to handle a PUI, a confirmed case, or potential
        multiple cases?
    8. Do you currently have adequate supplies (preferably up to 30 days of operational
        use) of personal protective equipment (PPE) for potential multiple cases?
            a. gloves
            b. gowns
            c. eye protection
            d. N95 respirators
            e. powered air purifying respirators (PAPRs) for PUI or confirmed case
    9. Are there other spaces in your facility, such as a floor or nursing unit, that could
        be designated for the care of 2019-nCoV patients only, rather than placing them
        in airborne isolation rooms throughout the hospital, if the capacity for individual
        airborne isolation rooms is exceeded?
    10. Does your hospital’s onsite clinical laboratory have the capacity to perform
        multiplex polymerase chain reactions (PCR) for viral pathogens, e.g., Biofire?
    11. Are there other factors or comments about your facility that are important for
        CDPH to know?

In addition to the above survey, we have also attached resources for your facility to
prepare: Healthcare Facility Preparedness Checklist (PDF) and Air Changes Per Hour
(ACH) Table (PDF).

Please contact your local health department immediately if a PUI for 2019-nCoV is
identified, or if a patient’s status as a PUI is uncertain. In addition, please report this as
an unusual occurrence to your local CDPH Licensing & Certification District Office so
they can communicate with the CDPH Medical and Health Coordination Center.
AFLCase
    20-102:90-cv-00520-KJM-DB Document 6627 Filed 04/20/20 Page 52 of 150
Page 3
January 27, 2020

If you have any questions regarding the infection prevention and control of 2019-nCoV,
please contact the CDPH Healthcare-Associated Infections (HAI) Program at
novelvirus@cdph.ca.gov.

Sincerely,

Original signed by Heidi W. Steinecker

Heidi W. Steinecker
Deputy Director

Attachment:
Healthcare Facility Preparedness Checklist (PDF)
Air Changes Per Hour (ACH) Table (PDF)
Case 2:90-cv-00520-KJM-DB Document 6627 Filed 04/20/20 Page 53 of 150




              EXHIBIT H
                                   State of California—Health
                       Case 2:90-cv-00520-KJM-DB      Documentand6627
                                                                  Human  Services
                                                                      Filed       Agency
                                                                            04/20/20  Page 54 of 150

                                         California Department of Public Health

   SONIA Y. ANGELL, MD, MPH                                                                            GAVIN NEWSOM
State Public Health Officer & Director                                                                   Governor



                January 31, 2020                                                                   AFL 20-11

                TO:                       All Facilities

                SUBJECT:                  Updated 2019 Novel Coronavirus Information (2019-nCoV), Including
                                          Patient Under Investigation (PUI) Guidance from the Centers for
                                          Disease Control and Prevention (CDC).

                                                    All Facilities Letter (AFL) Summary
                  This AFL provides updated information on 2019-nCoV including updated CDC
                  guidance for PUI.

                The World Health Organization (WHO) has declared 2019-nCoV a Public Health
                Emergency of International Concern. China has reported a 26 percent increase of 2019-
                nCOV cases since January 30, 2020. Over 7,000 new cases worldwide have been
                reported within the past week. The CDC is taking progressive action to protect the
                public and decrease impact on the United States (US). The risk to the American public
                is still considered to be low.

                Updated 2019-nCoV Information
                  • 2019-nCoV can be spread through person-to-person transmission
                  • Recent report from Germany confirms that the disease can be transmitted from
                     an asymptomatic individual
                  • Screening with current laboratory tests is not effective in recognizing those who
                     are incubating 2019-nCoV asymptomatically
                  • A negative result does not mean someone will not start to show symptoms or
                     contract 2019-nCoV
                  • CDC does not recommend the use of face masks for the general public

                For additional information, see the CDC 2019 Novel Coronavirus webpage.

                Updated CDC PUI Guidance
                The CDC Interim Infection Prevention and Control Recommendations for Patients with
                Known or Patients Under Investigation for 2019 Novel Coronavirus (2019-nCoV) in a
                Healthcare Setting webpage




                                                 Center for Health Care Quality, MS 0512
                                            P.O. Box 997377 ● Sacramento, CA 95899-7377
                                                 (916) 324-6630 ● (916) 324-4820 FAX
                                                 Department Website (www.cdph.ca.gov)
AFLCase
    20-112:90-cv-00520-KJM-DB Document 6627 Filed 04/20/20 Page 55 of 150
Page 2
January 31, 2020

US Temporary Measures
A White House Briefing on January 31, 2020, announced that beginning at 5:00 p.m.
Eastern Time on Sunday February 2, 2020, the US will implement the following
temporary measures:
   • Any US citizen returning to US from Hubei province in the previous 14 days will
      be subject to up to 14 days mandatory quarantine to ensure they receive proper
      health screening and medical care
   • Any US citizen returning to the US from the rest of mainland China within the
      previous 14 days will undergo proactive entry health screening at a select
      number of ports of entry and up to 14 days of monitored self-quarantine to
      ensure they have not contracted the virus and do not pose a public health risk
   • President Trump has signed a Presidential Proclamation temporarily suspending
      entry into the US of foreign nationals that pose a risk of transmitting 2019-nCoV
   • Foreign nationals other than immediate family of US citizens and permanent
      residents who have traveled in China within the last 14 days will be denied entry
      into the US at this time

Reporting
If a PUI for 2019-nCoV is identified, or if a patient’s status as a PUI is uncertain, health
facilities must report this event, as required in Title 22 California Code of Regulations, to
the local public health officer immediately and to your local CDPH Licensing &
Certification District Office (DO), so the DO can communicate with the CDPH Medical
and Health Coordination Center. See AFL 19-18 for additional information on the
requirements of reporting outbreaks and unusual infectious disease occurrences.

If you have any questions regarding the infection prevention and control of 2019-nCoV,
please contact the CDPH Healthcare-Associated Infections (HAI) Program at
novelvirus@cdph.ca.gov.

Sincerely,

Original signed by Heidi W. Steinecker

Heidi W. Steinecker
Deputy Director

Resources
CDC PUI Guidance
CDPH 2019-nCoV webpage
Coronavirus Alert Poster– English (PDF)
Coronavirus Alert Poster – Spanish (PDF)
Coronavirus Alert Poster– Mandarin (PDF)
Case 2:90-cv-00520-KJM-DB Document 6627 Filed 04/20/20 Page 56 of 150




               EXHIBIT I
                                   State of California—Health
                       Case 2:90-cv-00520-KJM-DB      Documentand6627
                                                                  Human Services
                                                                      Filed      Agency
                                                                            04/20/20 Page 57 of 150

                                         California Department of Public Health

   SONIA Y. ANGELL, MD, MPH                                                                           GAVIN NEWSOM
State Public Health Officer & Director                                                                   Governor


                February 10, 2020                                                                 AFL 20-13

                TO:                       All Facilities

                SUBJECT:                  2019 Novel Coronavirus Interim Guidance for Risk Assessment and
                                          Health Management of Healthcare Personnel with Potential Exposure

                                                   All Facilities Letter (AFL) Summary
                  This AFL notifies health facilities that the Centers for Disease Control and Prevention
                  (CDC) has released interim guidance on risk assessment and management of
                  potential exposure of healthcare personnel (HCP) to the 2019-nCoV.

                On February 8, 2020, the CDC released interim guidance to assist health facilities with
                assessment of risk, monitoring, and work restriction decisions for HCP with potential
                exposure to 2019-nCoV. Healthcare facilities should review the CDC’s Interim U.S.
                Guidance for Risk Assessment and Public Health Management of Healthcare Personnel
                with Potential Exposure in a Healthcare Setting to Patients with 2019 Novel Coronavirus
                (2019-nCoV).

                Risk Assessment
                The CDC Interim Guidance includes risk assessment categories for health facilities to
                use when assessing the level of risk after a HCP has experienced potential exposure.
                Additionally, the interim guidance provides monitoring recommendations based on each
                risk assessment category. The HCP exposure risk factors described in the CDC interim
                guidance include, but are not limited to, the following:
                    • The duration of exposure (e.g., longer exposure time likely increases exposure
                       risk)
                    • Clinical symptoms of the patient (e.g., coughing likely increases exposure risk)
                    • Whether the patient was wearing a facemask (which can efficiently block
                       respiratory secretions from contaminating others and the environment)
                    • Whether an aerosol generating procedure was performed
                    • The types of personal protective equipment (PPE) used by HCP

                Information on the 2019-nCoV remains limited; therefore, the CDC recommends that
                heath facilities use clinical judgment as well as the principles outlined in the CDC
                Interim Guidance when evaluating risk of exposure and management of potential
                exposure of HCP. Health facilities should use this guidance in coordination with their



                                                Center for Health Care Quality, MS 0512
                                           P.O. Box 997377 ● Sacramento, CA 95899-7377
                                                (916) 324-6630 ● (916) 324-4820 FAX
                                                Department Website (www.cdph.ca.gov)
AFLCase
    20-132:90-cv-00520-KJM-DB Document 6627 Filed 04/20/20 Page 58 of 150
Page 2
February 10, 2020

local public health department to assess risk, determine the need for work restrictions,
and guide monitoring decisions.

Travel or Community Exposure
HCP with potential travel or community exposures to 2019-nCoV should have their
exposure risk assessed according to the CDC Interim Guidance for travel or community-
associated exposures. HCP who fall into the high- or medium- risk category described
there should undergo monitoring as defined by their local public health authority and be
excluded from work in a healthcare setting until 14 days after their exposure. Healthcare
facilities should additionally consider work exclusion for HCP that returned from China
before the CDC guidance became effective on February 3, 2020 and are still within the
14-day incubation period.

Communication
Since response and prevention planning for the 2019-nCoV is constantly changing as
we learn more about this emerging disease, CDPH will host weekly All Facility Calls
every Tuesday morning at 7:45 a.m. Depending on what new information develops, we
will adjust these calls each week to be for all facilities, or only for specific facility types.
Tomorrow’s call will be geared toward hospitals only, but future calls will include all
facilities. You will receive information for the call-in number via the California Health
Alert Network (CAHAN) and meeting invitations from our Medical and Health
Coordination Center (MHCC).

Again, if you have any questions regarding the infection prevention and control of 2019-
nCoV, please contact the CDPH Healthcare-Associated Infections (HAI) Program at
novelvirus@cdph.ca.gov.

Sincerely,

Original signed by Heidi W. Steinecker

Heidi W. Steinecker
Deputy Director


Resources
  • Interim U.S. Guidance for Risk Assessment and Public Health Management of
     Healthcare Personnel with Potential Exposure in a Healthcare Setting to Patients
     with 2019 Novel Coronavirus (2019-nCoV).

   •   Interim US Guidance for Risk Assessment and Public Health Management of
       Persons with Potential 2019 Novel Coronavirus (2019-nCoV) Exposure in Travel-
       associated or Community Settings
Case 2:90-cv-00520-KJM-DB Document 6627 Filed 04/20/20 Page 59 of 150




               EXHIBIT J
                                   State of California—Health
                       Case 2:90-cv-00520-KJM-DB      Documentand6627
                                                                  Human Services
                                                                      Filed      Agency
                                                                            04/20/20 Page 60 of 150

                                         California Department of Public Health

   SONIA Y. ANGELL, MD, MPH                                                                              GAVIN NEWSOM
State Public Health Officer & Director                                                                      Governor


                February 19, 2020                                                                   AFL 20-14

                TO:                       All Facilities

                SUBJECT:                  Environmental Infection Control for the Coronavirus Disease 2019
                                          (COVID-19)

                                                   All Facilities Letter (AFL) Summary
                  This AFL notifies healthcare facilities of the Centers for Disease Control and
                  Prevention (CDC) guidance regarding environmental infection control for Coronavirus
                  Disease 2019 (COVID-19), formerly referred to as Novel Coronavirus (2019-nCoV).

                Healthcare facilities should have environmental infection control procedures in place to
                prevent infections from spreading during healthcare delivery. Environmental infection
                control procedures, such as waste management, laundry, food service, and
                environmental cleaning, should align with the CDC’s Interim Infection Prevention and
                Control Recommendations for Patients with Confirmed 2019 Novel Coronavirus (2019-
                nCoV) or Persons Under Investigation for 2019-nCoV in Health Care Settings.

                For persons under investigation and patients managed with transmission-based
                isolation precautions for COVID-19, the CDC recommends the following environmental
                infection control measures:
                    • Dedicated medical equipment should be used for patient care.
                    • All non-dedicated, non-disposable medical equipment used for patient care
                        should be cleaned and disinfected according to manufacturer’s instructions and
                        facility policies.
                    • Ensure that environmental cleaning and disinfection procedures are followed
                        consistently and correctly.
                    • Routine cleaning and disinfection procedures (e.g., using cleaners and water to
                        pre-clean surfaces prior to applying an EPA-registered, hospital-grade
                        disinfectant to frequently touched surfaces or objects for appropriate contact
                        times as indicated on the product’s label) are appropriate for COVID-19 in
                        healthcare settings, including those patient-care areas in which aerosol-
                        generating procedures are performed.
                            o Products with EPA-approved emerging viral pathogens claims are
                                 recommended for use against COVID-19.




                                                Center for Health Care Quality, MS 0512
                                           P.O. Box 997377 ● Sacramento, CA 95899-7377
                                                (916) 324-6630 ● (916) 324-4820 FAX
                                                Department Website (www.cdph.ca.gov)
   Case 2:90-cv-00520-KJM-DB Document 6627 Filed 04/20/20 Page 61 of 150
AFL 20-14
Page 2
February 19, 2020


          o If there are no available EPA-registered products that have an approved
             emerging viral pathogen claim for COVID-19 (at the facility), products with
             label claims against human coronaviruses should be used according to
             label instructions.
   •   Management of laundry, food service utensils, and medical waste should
       also be performed in accordance with routine procedures.

Refer to the CDC’s Guidelines for Environmental Infection Control in Heatlh-Care
Facilities and Guideline for Isolation Precautions: Preventing Transmission of Infectious
Agents in Healthcare Settings for detailed information on environmental infection
control. For the most recent COVID-19 information and guidance, please visit the CDC’s
Coronavirus Disease 2019 (COVID-19) webpage.

If you have any questions regarding the infection prevention and control of COVID-19,
please contact the CDPH Healthcare-Associated Infections (HAI) Program at
novelvirus@cdph.ca.gov.

Sincerely,

Original signed by Heidi W. Steinecker

Heidi W. Steinecker
Deputy Director

CDC Resources:
  • Interim Infection Prevention and Control Recommendations for Patients with
     Confirmed 2019 Novel Coronavirus (2019-nCoV) or Persons Under Investigation
     for 2019-nCoV in Health Care Settings
  • Guidelines for Environmental Infection Control in Health-Care Facilities
  • Guideline for Isolation Precautions: Preventing Transmission of Infectious Agents
     in Healthcare Settings
  • Coronavirus Disease 2019 (COVID-19)
Case 2:90-cv-00520-KJM-DB Document 6627 Filed 04/20/20 Page 62 of 150




             EXHIBIT K
                                   State of California—Health
                       Case 2:90-cv-00520-KJM-DB      Documentand6627
                                                                  Human Services
                                                                      Filed      Agency
                                                                            04/20/20 Page 63 of 150

                                         California Department of Public Health

   SONIA Y. ANGELL, MD, MPH                                                                                 GAVIN NEWSOM
State Public Health Officer & Director                                                                         Governor


                March 3, 2020                                                                         AFL 20-17

                TO:                       All Facilities

                SUBJECT:                  Guidance for Healthcare Facilities on Preparing for Coronavirus
                                          Disease 2019 (COVID-19)

                                                   All Facilities Letter (AFL) Summary
                  This AFL provides healthcare facilities new and updated COVID-19 guidance from the
                  Centers for Disease Control and Prevention (CDC), which include:
                     • Interim guidance healthcare facilities should follow to prepare for community
                        transmission of COVID-19
                     • Strategies to prevent spread in long-term care (LTC) facilities
                     • Use of N95 filtering facepiece respirators (N95s) that have exceeded their
                        manufacturer-designated shelf life

                CDC Guidance for Healthcare Facilities
                Community transmission has been confirmed in California, although the extent of
                transmission remains unknown. California healthcare facilities should follow the CDC’s
                Interim Guidance for Healthcare Facilities: Preparing for Community Transmission of
                COVID-19 in the United States to:
                    • Work with your local public health department to understand the impact and
                       spread of the outbreak in your area.
                    • Designate staff who will be responsible for caring for suspected or known
                       COVID-19 patients. Ensure they are trained on the infection prevention and
                       control recommendations for COVID-19 and proper use of personal protective
                       equipment.
                    • Monitor healthcare workers and ensure maintenance of essential healthcare
                       facility staff and operations:
                    • Ensure staff are aware of sick leave policies and are instructed to stay home if
                       they are ill with respiratory symptoms.
                    • Be aware of recommended work restrictions and monitoring guidance for staff
                       exposed to COVID-19 patients.
                    • Instruct employees to check for any signs of illness before reporting to work each
                       day and notify their supervisor if they become ill; In settings of widespread
                       transmission, consider screening staff for fever or respiratory symptoms before
                       entering the facility.


                                                Center for Health Care Quality, MS 0512
                                           P.O. Box 997377 ● Sacramento, CA 95899-7377
                                                (916) 324-6630 ● (916) 324-4820 FAX
                                                Department Website (www.cdph.ca.gov)
   Case 2:90-cv-00520-KJM-DB Document 6627 Filed 04/20/20 Page 64 of 150
AFL 20-17
Page 2
March 3, 2020


   •   Make contingency plans for increased absenteeism caused by employee illness
       or illness in employees’ family members that would require them to stay home,
       including extending hours, cross-training current employees, or hiring temporary
       employees.
   •   When possible, manage mildly ill COVID-19 patients at home.

In addition to the general recommendations in the setting of community transmission,
CDC provides guidance for specific health care settings including outpatient facilities,
acute care inpatient facilities, and long term care facilities (LTC).

Additionally, for LTC facilities, the CDC released Strategies to Prevent the Spread of
COVID-19 in Long-Term Care Facilities to provide general information to prevent
spread of respiratory infections and to prepare to care for residents with COVID-19.
California LTC facilities should continue to adhere to the CDC Interim Infection
Prevention and Control Recommendations for Patients with Confirmed Coronavirus
Disease 2019 (COVID-19) or Persons Under Investigation for COVID-19 in Healthcare
Settings which recommends standard, contact, and airborne precautions, and use of
eye protection.

Use of Expired N95 Respirators
The CDC also provided guidance for the “Release of Stockpiled N95 Filtering Facepiece
Respirators Beyond the Manufacturer-Designated Shelf Life: Considerations for the
COVID-19 Response.” The CDC advised that certain N95 models past manufacturer-
designated shelf life can be considered when responding to COVID-19; however, these
N95 models should be used only as outlined in the CDC Strategies for Optimizing the
Supply of N95 Respirators, and in compliance with State laws and regulations..

The California Division of Occupational Safety and Health (Cal/OSHA) developed and
published interim guidance for the efficient use of respirator supplies. Facilities should
refer to the Cal/OSHA Interim Guidance on Novel Coronavirus (COVID-19) for Health
Care Facilities: Efficient Use of Respirator Supplies to ensure compliance with the
aerosol transmissible disease (ATD) standard. For more information on stockpiled
N95s, please refer to the joint CDPH-CAL/OSHA Frequently Asked Questions About
Use of Stockpiled N95 Filtering Facepiece Respirators for Protection from COVID-19
Beyond the Manufacturer-Designated Shelf Life.

Program Flexibility for Alternative Spaces
CDPH encourages facilities to submit program flexibility requests to create alternative
spaces on their property for screening patients. General acute care hospitals may refer
to AFL 18-09 for more information on requesting temporary program flexibility for
increased patient accommodations during a disease outbreak. Other healthcare
facilities and providers may refer to this AFL guidance in requesting program flexibility
for regulations applicable to their facility type.
   Case 2:90-cv-00520-KJM-DB Document 6627 Filed 04/20/20 Page 65 of 150
AFL 20-17
Page 3
March 3, 2020


Long Term Care Patient Transfer/Discharge/Readmits
CDPH asks that any hospital who receives a long term care resident transfer who
becomes a PUI or confirmed case for COVID-19, first reach out to their local public
health department for coordination before the patient is discharged, if the patient no
longer requires hospitalization.

If you have any questions regarding the infection prevention and control of COVID-19,
please contact the CDPH Healthcare-Associated Infections (HAI) Program at
novelvirus@cdph.ca.gov.

Sincerely,

Original signed by Heidi W. Steinecker

Heidi W. Steinecker
Deputy Director

Resources
  • CDC Interim Guidance for Healthcare Facilities: Preparing for Community
     Transmission of COVID-19 in the United States
  • CDC Strategies to Prevent the Spread of COVID-19 in Long-Term Care Facilities
  • CDC Interim Infection Prevention and Control Recommendations for Patients
     with Confirmed Coronavirus Disease 2019 (COVID-19) or Persons Under
     Investigation for COVID-19 in Healthcare Settings
  • CDC Interim Guidance for Businesses and Employers to Plan and Respond to
     Coronavirus Disease 2019 (COVID-19), February 2020
  • CDC Release of Stockpiled N95 Filtering Facepiece Respirators Beyond the
     Manufacturer-Designated Shelf Life: Considerations for the COVID-19 Response
  • CDC Strategies for Optimizing the Supply of N95 Respirators
  • Cal/OSHA Interim Guidance on Novel Coronavirus (COVID-19) for Health Care
     Facilities: Efficient Use of Respirator Supplies
  • Frequently Asked Questions About Use of Stockpiled N95 Filtering Facepiece
     Respirators for Protection from COVID-19 Beyond the Manufacturer-Designated
     Shelf Life
  • CDPH Novel Coronavirus (COVID-19) webpage
  • CDC Coronavirus Disease 2019 (COVID-19) webpage
  • AFL 18-09: Requesting Increased Patient Accommodations Including Medical
     Surge Tent Use
Case 2:90-cv-00520-KJM-DB Document 6627 Filed 04/20/20 Page 66 of 150




              EXHIBIT L
                                   State of California—Health
                       Case 2:90-cv-00520-KJM-DB      Documentand6627
                                                                  Human  Services
                                                                      Filed       Agency
                                                                            04/20/20  Page 67 of 150

                                         California Department of Public Health

   SONIA Y. ANGELL, MD, MPH                                                                             GAVIN NEWSOM
State Public Health Officer & Director                                                                     Governor



                March 8, 2020                                                                    AFL 20-18

                TO:                       Hospitals

                SUBJECT:                  Hospital Surge Survey to Assess Capacity Regarding
                                          Coronavirus Disease 2019 (COVID-19) and Reminder to Contact
                                          Medical Health Operational Area Coordination Office (MHOAC)

                                                  All Facilities Letter (AFL) Summary
                  This AFL requests that all hospitals voluntarily complete a state-wide resources
                  survey on surge capacity. The California Department of Public Health (CDPH) is
                  requesting that all hospitals complete the survey immediately.

                  This AFL reminds hospitals to contact their MHOAC with resource requests related
                  to COVID-19.

                Hospital Surge Survey
                In anticipation of California potentially experiencing a surge of COVID-19 patients,
                CDPH is requesting that all hospitals complete an online survey on surge capacity.
                Hospital responses to these questions will greatly assist CDPH in assessing the
                California health care system’s surge capacity. Additionally, this survey will assist CDPH
                in understanding hospitals current space, supply, and staffing situations, as well as
                future needs. This is only a gathering of information so that CDPH can better plan,
                communicate, and coordinate responses if needed.

                CDPH requests that hospital leadership immediately complete the Hospital Surge
                Survey (https://www.surveymonkey.com/r/CDPHSurge).

                If you have any questions regarding the Hospital Surge Survey, please contact CDPH
                by email at CDPH_FacilityContactSurvey@CDPH.CA.gov.

                For information on program flexibility, including the submission process for requesting a
                temporary program flexibility, see AFL-18-09 Requesting Increased Patient
                Accommodations Including Medical Surge Tent Use.




                                                Center for Health Care Quality, MS 0512
                                           P.O. Box 997377 ● Sacramento, CA 95899-7377
                                                (916) 324-6630 ● (916) 324-4820 FAX
                                                Department Website (www.cdph.ca.gov)
AFLCase
    20-182:90-cv-00520-KJM-DB Document 6627 Filed 04/20/20 Page 68 of 150
Page 2
March 8, 2020


Medical Health Operational Area Coordination Office
In order to ensure adequate resources are available to meet the needs of your
county/jurisdiction’s operational area (OA) medical and health response system, the
MHOAC coordinates all medical and health resources within, into, and out of your
county/jurisdiction OA consistent with the California Public Health and Medical
Emergency Operations Manual (EOM). The MHOAC uses the EOM as a guide to
coordinate response among multiple jurisdictions and to access disaster medical and
health service response at all levels of government and the private sector.

The MHOAC is responsible for managing disaster medical resources, including
personnel, equipment, and supplies. Resource management includes assessing
disaster medical response needs, tracking available resources, and requesting or
providing mutual aid. The status of local available resources within the OA is assessed
before requesting outside resources or submitting a resource request to the Region
Disaster Medical Health Coordination/Specialist Program (RDMHC/S). Following an
assessment of local resources, the MHOAC may request or provide mutual aid as
conditions warrant. The MHOAC acts as the single-point ordering authority for OA
medical health mutual aid requirements. If necessary, the MHOAC may also request the
public health and medical Department Operations Center (DOC) or OA Emergency
Operations Center (EOC) to be activated to support the public health or medical event.

If the MHOAC cannot fulfill a request using local sources, they may request public
health and medical resources from outside of the OA via your RDMHC/S. If regional
resources are inadequate or delayed, the RDMHC Program will forward the request to
the State. If in-State resources are unable to fill the request in a timely manner, the
State will request Federal assistance through the California Office of Emergency
Services (Cal OES). Acting through Cal OES, the Governor will request Strategic
National Stockpile (SNS) via the Department of Homeland Security. Please be aware
that while every effort will be made to obtain resources as quickly as possible,
requesting entities should anticipate that time from acceptance of a request to actual
receipt of the resource may be 48-96 hours or longer, depending on the type and scope
of the incident.

Please see the Medical Health Operational Area Coordination (MHOAC) Manual for
more information.
(https://www.cdph.ca.gov/Programs/CCLHO/CDPH%20Document%20Library/Medicala
ndHealthOperationalAreaCoordinationManual.pdf#search=RDMHS)

For questions about infection control, please contact the CDPH Healthcare-Associated
Infections Program at HAIProgram@cdph.ca.gov.

If you have any questions regarding the infection prevention and control of COVID-19,
please contact the CDPH HAI Program at novelvirus@cdph.ca.gov.
AFLCase
    20-182:90-cv-00520-KJM-DB Document 6627 Filed 04/20/20 Page 69 of 150
Page 3
March 8, 2020



Please remember to report to your district office if you have confirmed COVID-19
patients at your facility.

Sincerely,

Original signed by Heidi W. Steinecker

Heidi W. Steinecker
Deputy Director


Resources
   • Hospital Surge Survey (https://www.surveymonkey.com/r/CDPHSurge)

   •   AFL-18-09 Requesting Increased Patient Accommodations Including Medical
       Surge Tent Use

   •   CDPH 5000 (PDF) - Program Flexibility

   •   CDPH 5000 A (PDF) - Temporary Permission for Program Flexibility for
       Increased Patient Accommodations

   •   Medical Health Operational Area Coordination (MHOAC) Manual
       (https://www.cdph.ca.gov/Programs/CCLHO/CDPH%20Document%20Library/Me
       dicalandHealthOperationalAreaCoordinationManual.pdf#search=RDMHS)

   •   CDPH Coronavirus Disease 2019 (COVID-19) webpage
Case 2:90-cv-00520-KJM-DB Document 6627 Filed 04/20/20 Page 70 of 150




              EXHIBIT M
4/20/2020                                       Virus outbreak halts visits to 2 area prisons | News | hanfordsentinel.com

                 Case 2:90-cv-00520-KJM-DB Document 6627 Filed 04/20/20 Page 71 of 150
                                                        Virus outbreak halts visits to 2 area prisons
                                                                                               SHARE THIS                    0 comments




   https://hanfordsentinel.com/news/virus-outbreak-halts-visits-to-2-area-prisons/article_d594bf2d-0b78-5dd5-
   8d12-42271cb621b2.html

                           Virus outbreak halts visits to 2 area prisons
                                                                By Eiji Yamashita
                                                                  Jan 14, 2008



        SALE! Subscribe for $1/mo.




     F
               our California prison facilities — including Avenal and Coalinga — remain closed
               to visitors after outbreaks of a stomach flu virus were confirmed over the past
     month, state prison medical officials said Monday.

     Avenal State Prison had by far the largest number of inmates who came down with the
     contagious virus, according to the Department of Corrections and Rehabilitation.

     CDCR spokesman Lt. Brian Parriott said 125 to 140 inmates were diagnosed with
     norovirus gastroenteritis infections in Avenal.

     The outbreak at the Avenal prison was reported on Jan. 2, and the number of inmates
     showing symptoms has since gone down to 50, said Rachel Kagan, spokeswoman for
     California's prison medical receiver.




     Outbreaks in other prisons appear contained, but the facilities remain closed to
     visitors while medical staff continue to try keeping the virus from spreading.

     "Norovirus is nothing new to prisons or any sort of institutional living," Kagan said
     Monday.
https://hanfordsentinel.com/news/virus-outbreak-halts-visits-to-2-area-prisons/article_d594bf2d-0b78-5dd5-8d12-42271cb621b2.html?utm_medium=s…   1/6
4/20/2020                                       Virus outbreak halts visits to 2 area prisons | News | hanfordsentinel.com

            Case 2:90-cv-00520-KJM-DB
     The so-called                       Document
                   cruise ship virus causes        6627 Filed
                                            flu symptoms      04/20/20
                                                         of fever,      Pageand
                                                                   diarrhea  72 of 150
                                                                                vomiting.
                                                        Virus outbreak halts visits to 2 area prisons
                                                                                               SHARE THIS                    0 comments

     Meanwhile, staff are restricting the movements of prisoners in the affected areas as
     they engage in "aggressive cleaning" to disinfect bunks and common areas at the
     state's four prisons, Kagan said.

     The other prisons with confirmed outbreaks are:




     * Pleasant Valley State Prison in Coalinga.

     * Sierra Conservation Center in Jamestown.

     * Deuel Vocational Institution in Tracy.

     Pleasant Valley Prison is on lockdown status again this week after another outbreak of
     a stomach flu virus was suspected on Friday, Kagan said.

     The report comes on the heels of the first outbreak involving 21 inmates reported in
     late December. On Friday, 20 other inmates experienced symptoms of stomach flu,
     prompting the officials to shut down the facility again while lab work is being done to
     confirm the outbreak.

     "It was a conservative and early response," Kagan said. "The facility is closed until we
     can determine if it's norovirus and the extent of (the outbreak)."

https://hanfordsentinel.com/news/virus-outbreak-halts-visits-to-2-area-prisons/article_d594bf2d-0b78-5dd5-8d12-42271cb621b2.html?utm_medium=s…   2/6
4/20/2020                                       Virus outbreak halts visits to 2 area prisons | News | hanfordsentinel.com

                 Case 2:90-cv-00520-KJM-DB Document 6627 Filed 04/20/20 Page 73 of 150
                                                        Virus outbreak halts visits to 2 area prisons
                                                                                               SHARE THIS                    0 comments




     The Sierra Conservation Center has been reopened after 55 inmates affected by the
     virus were treated and the facility disinfected.

     An outbreak at Deuel Vocational Institution peaked at 35 cases, and inmates who
     aren't affected are again being allowed to move about, Kagan said. Inmates there
     began falling ill last week, causing a lockdown.

     The lockdown has been partially lifted this week, Kagan said. But public health officials
     in San Joaquin County remain on alert because increased norovirus infections have
     been reported among civilians in the community, she said.

     Four inmates at California Medical Facility in Vacaville also came down with diarrhea
     on Dec. 24, but norovirus has been ruled out, Kagan said. The facility was not closed,
     she added.




https://hanfordsentinel.com/news/virus-outbreak-halts-visits-to-2-area-prisons/article_d594bf2d-0b78-5dd5-8d12-42271cb621b2.html?utm_medium=s…   3/6
4/20/2020                                       Virus outbreak halts visits to 2 area prisons | News | hanfordsentinel.com

                 Case 2:90-cv-00520-KJM-DB Document 6627 Filed 04/20/20 Page 74 of 150
                                                        Virus outbreak halts visits to 2 area prisons
                                                                                               SHARE THIS                        0 comments

     (Jan. 15, 2008)




                                                                   0 comments



                                                       Be the ﬁrst to know
                                              Get local news delivered to your inbox!

                  Email Address                                                                                              Sign up!

               * I understand and agree that registration on or use of this site constitutes agreement to its user agreement and
                                                                 privacy policy.




   Most Popular
   5 new resident cases of COVID-19 conﬁrmed
   Updated Apr 16, 2020



   Tachi Palace Casino Resort to remain closed
   Apr 15, 2020



   Hanford man arrested for DUI, other charges
   Apr 13, 2020




   KCSO SWAT team called after suspect refuses
   to exit home
   Updated Apr 17, 2020



https://hanfordsentinel.com/news/virus-outbreak-halts-visits-to-2-area-prisons/article_d594bf2d-0b78-5dd5-8d12-42271cb621b2.html?utm_medium=s…   4/6
4/20/2020                                       Virus outbreak halts visits to 2 area prisons | News | hanfordsentinel.com

                 Case 2:90-cv-00520-KJM-DB Document 6627 Filed 04/20/20 Page 75 of 150
                                                        Virus outbreak halts visits to 2 area prisons
                                                                                               SHARE THIS                    0 comments




                                                                                                           +2




   Inmates released on newly-adopted bail
   schedule
   Updated Apr 17, 2020


                                                                                                           +2




   Emergency Food and Shelter funds available
   Apr 18, 2020



   New managing editor, general manager named at Sentinel
   Updated Apr 16, 2020



   KCSO K-9 o cer helps apprehend ﬂeeing
   suspect after high-speed chase
   Updated Apr 17, 2020


                                                                                                           +3




   Man arrested for unlawful possession of
   ﬁrearm, other charges
   Apr 14, 2020


                                                                                                           +2




   Man, teen arrested in connection to gang
   activity
   Updated Apr 13, 2020



https://hanfordsentinel.com/news/virus-outbreak-halts-visits-to-2-area-prisons/article_d594bf2d-0b78-5dd5-8d12-42271cb621b2.html?utm_medium=s…   5/6
4/20/2020                                       Virus outbreak halts visits to 2 area prisons | News | hanfordsentinel.com

                 Case 2:90-cv-00520-KJM-DB Document 6627 Filed 04/20/20 Page 76 of 150
                                                        Virus outbreak halts visits to 2 area prisons
                                                                                               SHARE THIS                    0 comments




                                                                                                           +2




https://hanfordsentinel.com/news/virus-outbreak-halts-visits-to-2-area-prisons/article_d594bf2d-0b78-5dd5-8d12-42271cb621b2.html?utm_medium=s…   6/6
Case 2:90-cv-00520-KJM-DB Document 6627 Filed 04/20/20 Page 77 of 150




              EXHIBIT N
             Case 2:90-cv-00520-KJM-DB Document 6627 Filed 04/20/20 Page 78 of 150
Greg Gonzalez

From:                              Thomas Nolan
Sent:                              Monday, April 20, 2020 7:48 AM
To:                                Davis, Tamiya@CDCR; Penny Godbold; Vincent Cullen; Russa Boyd; Beland,
                                   Bruce@CDCR· Powell Alexander CDCR· Meyer, Nicholas@CDCR; Ed Swanson; Ed
                                   Swanson
Cc:                                                            ; Sean Lodholz; Armstrong Team - RBG only; Armstrong Team;
                                                   ; M iranda, Teauna@CDCR; Fouch, Adam@CDCR; Bravo, Landon@CDCR;
                                   Annakarina De La Torre- Fennell; Michael Nunez; CDCR OLA Armstrong CAT Mailbox;
                                   Coleman Team - RBG Only; Coleman Special Master Team; Steve Fama
Subject:                           RE: Plaintiffs' Questions re: COVID- 19 and Armstrong Impacts [IWOV-DMS.FID3579]



Hi Tamiya-

Our office has been contacted over the w eekend by three different family members of class members or ADA w orkers at
CMC-West about plans to add bunk beds and addition incarcerated individuals into the t w o ADA dormitories
these. CMC West housing is entirely dormitory housing in old m ilitary barracks. On G-Yard at CMC West, Dorms 22 and
23 have long been designated ADA dorms because they have a level entrance and are located adjacent to the dining hall
for the yard. Many of the individuals residing in these two dormitories are older and medically vu lnerable. They would
appear to be the individuals at CMC-West most vulnerable to Coronavirus, and it is hard to understand the logic of
add ing addit ional ind ividuals and bunk beds into these dorms. These e-mails also ra ise serious and troubling concerns
about the lack of cleaning supplies, and the institution's (or perhaps CDCR' s) unwi llingness to allow incarcerated
individua ls to use hand sanitizer, w hich we understand is now being made by PIA in large quantit ies, and about the fact
that staff are not w earing protective masks that are now mandatory in many parts of the state.

We received the following report from the w ife of an ADA w orker at CMC West:

        [My husband] asked me to contact you about what is going on at the prison that w ill effect ADA inmates.
        According to him, there is a plan to extend the population of the dorm to house 15 addit ional men. My husband
        believes that this places ADA inmates in a m ore v ulnerable posit ion as far as potentially contract ing the COVI D-
        19 viru s. He is under the thinking that the inmates there should be in as less contact as possi ble right now, and
        not being placed into bunk beds with other inmates. We both understand that their abilit y to recover from this
        virus wouldn't come w ith the best odds. M y husband has stated that CMC had supplied building porters w ith
        extra cleaning supplies during the first day (after making a pledge to the media and public), but have not given
        anything extra since. They have not given any extra soap or hand sanitizer out individually yet; haven't even
        made it available for purchase through the canteen. They made hand sanitizer available for two meals and
        then rescinded it, saying that it was for the staff and that it contained alcohol so it could not be utilized for
        inmates. It's important to note that the sanitizer was never given to inmates, but that a pump style bottle was
        set up and inmates could get some from there on their way to eat. The point is that CMC-W EST is picking the
        wrong t ime t o make a decision t o expand the amount of people in the dorms. If the virus w ere t o get in there,
        they are giving it more host and abilit y to be spread to men who already have underlining condit ions.

We also received the follow ing e-mail from a family member of someone in one of the ADA dorms at CMC-West:

        Contra1y to your effo1i s to protect and preserve the lives of the elderly and those with chronic diseases,
        CDCR appears to have a completely different agenda. I am 74 years old and have been housed in
        building 22 at CMC-West for th e past 7½ years. Buildings 22 and 23 are the 2 buildings that are used to
        house inmates with mobility impainnents and chronic conditions. However, yesterday we were informed
        that, in the middle of a pandemic, the prison has decided to raise the population of the 2 buildings,
                                                              1
               Case 2:90-cv-00520-KJM-DB Document 6627 Filed 04/20/20 Page 79 of 150
          tomorrow. CMC-West has decided to raise the population of the buildings that house inmates who are at
          the greatest risk, from 45 to 60 by installing and utilizing bunk beds to facilitate this transition. They will
          take the military barracks stole dorm and create "makeshift" 4-6 man pods, though no barriers will be
          installed at all. So down the right side of the wall, it will be 2 to 3 (4 to 6 people) bunk beds in a row,
          approximately 4½ feet of space, 2 to 3 bunk beds in a row, space, and so on. This will be repeated for
          the left side of the wall as well. Inmates in the building raised the question of how this played any part in
          social distancing and were informed that CDCR only needed to practice social distancing outside of the
          buildings, not inside. Medical has also begun reducing and/or eliminating nebulizer treatments for
          inmates in their quest to protect staff and others. It is clear that CDCR has no idea what to do and
          continue to work out the kinks at the potential cost of the inmates. The staff are not even wearing
          mask while people in society are continuously being directed to do so. I find this particularly
          troubling since the greatest chance we have of contracting this virus is through these very staff.
          While I applaud your efforts to send us home out the front door to our loved ones, it appears that
          CDCR's plan could potentially send us out of the back door.

Several e‐mails we received also pointed out that the dormitories at CMC West that house the dog training program are
being allowed to maintain a reduced population size of 32 to 45 individuals in the dorm, even as the population in the
ADA dorms is increased to 60. One relative concluded by saying “I guess the dogs and mentors out value the elderly.”

We ask that CDCR look into and reconsider these plans, ensure that incarcerated individuals are given access to cleaning
supplies and hand sanitizer (easily done safely in locations like entrances to dining rooms where the process can be
observed), and ensure that staff wear protective masks.

Sincerely,

Tom Nolan


Thomas Nolan
Of Counsel

-       ~ IRO,SEN BIEN
~   -      GALVAJN ,& GRUNFiBL0,1.LP
                                  1




101 Mission Street, 6th Floor
San Francisco, CA 94105
                (cell)
(415) 433-6830 (office telephone)
(415) 433-7104 (fax)
tnolan@rbgg.com

CONFIDENTIALITY NOTICE
The information contained in this e-mail message may be privileged, confidential and protected from disclosure.
If you are not the intended recipient, any dissemination, distribution or copying is strictly prohibited. If you
think that you have received this e-mail message in error, please e-mail the sender at rbgg@rbgg.com.

IRS CIRCULAR 230 NOTICE: As required by United States Treasury Regulations, you should be aware that
this communication is not intended by the sender to be used, and it cannot be used, for the purpose of avoiding
penalties under United States federal tax laws.


                                                             2
             Case 2:90-cv-00520-KJM-DB Document 6627 Filed 04/20/20 Page 80 of 150


From: Davis, Tamiya@CDCR <Tamiya.Davis@cdcr.ca.gov>
Sent: Friday, April 10, 2020 2:42 PM
To: Penny Godbold <PGodbold@rbgg.com>; Vincent Cullen                                           ; Russa Boyd
                       ; Beland, Bruce@CDCR                                               e I, Alexander@CDCR



                               >; Armstrong Team <arm-                                  ; M iranda, Teauna@CDCR
                                   ; Fouch, Adam@CDCR                                 , Landon@CDCR
                                ; Annakarina De La Torre-Fe                                    ; M ichael Nunez
<MNunez@rbgg.com>; CDCR OLA Armstrong CAT Mai Ibo
Subject: RE: Plaintiffs' Questions re: COVID-19 and Armstrong Impacts [IWOV-DMS.FID3579]

Hello all:

Thank you for the productive ca ll th is morning. Attached please find a copy of email that went to people w ith tablets
expla ining accessibility features and the DRP memo regard ing plan for broadcasting ADA compliant content on
institutiona l television systems.

Take care and have a wonderful weekend.


r~~vcww
Attorney Ill , Class Action Team
Office of Legal Affairs
Cal iforn ia Department of Corrections and Rehabi litation
Phone :
Cell:


From: Penny Godbold <PGodbold@rbgg.com>
Sent: Thursday, April 9, 2020 4:55 PM
To: Davis, Tamiya@CDCR                                   >; Cullen, Vincent@CDCR                           ; Boyd,
Russa@CDCR                                 >; Beland, Bruce@CDCR                         >; Powell, Alexander@CDCR
                                   >; Meyer, Nicholas@CDCR
                              ; Sean Lodholz
                               >; Armstrong Team                                         M iranda, Teauna@CDCR
                                  >; Fouch, Adam@CDCR                                 , andon@CDCR
                                ; Annakarina De La Torre-Fen                                 >; M ichael Nunez
                       >; CDCR OLA Armstrong CAT Mailbox                                >
Subject: RE: Plaintiffs' Questions re: COVID-19 and Armstrong Impacts [IWOV-DMS.FID3579]


CAUTION: This email originated from outside of CDCR/CCHCS. Do not click links or open attachments unless you recognize the
sender and know the content is safe.



Hi Tamiya,
Thank you for providing the written responses to the questions we were unable to cover during the Tuesday call. We
have some clarifying questions based on your answers and those are high lighted in yellow in the attached document.




                                                               3
             Case 2:90-cv-00520-KJM-DB Document 6627 Filed 04/20/20 Page 81 of 150
In addition, we would like clarification on your comment regarding the last two questions: “Defendants request this to
be meet and Confer item.” Are you proposing these issues be discussed during the May meeting? We are hoping to
have answers before that time.

Lastly, we would like to follow up on the outstanding requests for information that we discussed on Tuesday which
include:

1. Clarity on the cell‐feeing direction ‐ It was unclear if this applied to dorms and what procedures for feeding were
being used in dorm settings.
2. Isolation beds for DPW class members – DAI and CCHCS were going to talk after the Tuesday call to discuss whether
there are enough DPW designated isolation beds at designated institutions, and particularly dorms with DPW class
members, and develop a plan for if/when there is a need to isolate DPW class members and they cannot be housed
appropriately.
3. Class members moved to nontraditional housing locations – at the end of the call, we asked for clarity on whether any
Armstrong class members have been moved from dorms to gyms or other housing locations that are being used during
the pandemic. We requested a list of class members who have been moved.
4. 128s for class members housed out of DPP placement
5. Field memo re DPP after sent on Friday
6. COVID‐19 education/information provided to ADA workers
7. Copy of email that went to people with tablets explaining accessibility features
8. We request a copy memo to TV specialists regarding captioning

I think it’s a good idea to move forward with the call tomorrow and we look forward to talking to you then.
Thanks,
‐Penny



From: Davis, Tamiya@CDCR
Sent: Wednesday, April 08, 2020 3:09 PM
To: Penny Godbold <PGodbold@rbgg.com>; Vincent Cullen                                    ; Russa Boyd
                            ; Beland, Bruce@CDCR                              ; Powell, Alexander@CDCR
                                   >; Meyer, Nicholas@CDCR                               >
Cc:                             Sean Lodholz                          >; Armstrong Team ‐ RBG only
                                 ; Armstrong Team                                           Miranda, Teauna@CDCR
                                    ; Fouch, Adam@CDCR                            ; Bravo, Landon@CDCR
                                ; Annakarina De La Torre‐Fennell                                 ; Michael Nunez
<MNunez@rbgg.com>; CDCR OLA Armstrong CAT Mailbox
Subject: RE: Plaintiffs' Questions re: COVID‐19 and Armstrong Impacts [IWOV‐DMS.FID3579]

Hello all:

Attached please find written responses to your questions that were not addressed on yesterday’s call.

Take care,

Tamiya Davis
Attorney III, Class Action Team
Office of Legal Affairs
California Department of Corrections and Rehabilitation
Phone:
Cell:

                                                            4
             Case 2:90-cv-00520-KJM-DB Document 6627 Filed 04/20/20 Page 82 of 150
From: Penny Godbold <PGodbold@rbgg.com>
Sent: Thursday, April 2, 2020 2:04 PM
To: Davis, Tamiya@CDCR <                                 ; Cullen, Vincent@CDCR <                               >; Boyd,
Russa@CDCR                                 ; Beland, Bruce@CDCR <                               >; Powell, Alexander@CDCR
<                                    Meyer, Nicholas@CDCR
Cc:                             Sean Lodholz                             >; Armstrong Team ‐ RBG only
                               >; Armstrong Team                                              ; Miranda, Teauna@CDCR
                                    Fouch, Adam@CDCR <                              >; Bravo, Landon@CDCR
                              >; Annakarina De La Torre‐Fennell                                     >; Michael Nunez
<MNunez@rbgg.com>
Subject: RE: Plaintiffs' Questions re: COVID‐19 and Armstrong Impacts [IWOV‐DMS.FID3579]

CAUTION: This email originated from outside of CDCR/CCHCS. Do not click links or open attachments unless you recognize the
sender and know the content is safe.



Hi Tamiya,

Thanks for your response. We are available for a call next Tuesday at 2 pm and we do understand that the situation is
changing daily. The fact that the situation is changing daily is precisely why we hope to get answers to some of these
questions sooner than Tuesday. It is also why we are concerned that any information that is approved by the Director
tomorrow might be out of date by the time you share it on Tuesday. Thus, any information that you are able to share
with us this week, especially with regard to our general questions, is much appreciated and will be received with the
understanding that the situation is changing daily.

Thanks,
‐Penny



From: Davis, Tamiya@CDCR                                 >
Sent: Thursday, April 02, 2020 1:39 PM
To: Penny Godbold <PGodbold@rbgg.com>; Vincent Cullen                                     ; Russa Boyd
                           >; Beland, Bruce@CDCR                              >; Powell, Alexander@CDCR
<                                  >; Meyer, Nicholas@CDCR <                              >
Cc:                            ; Sean Lodholz <                       >; Armstrong Team ‐ RBG only
<                               >; Armstrong Team <                        >;               ; Miranda, Teauna@CDCR
<                                 >; Fouch, Adam@CDCR <                           >; Bravo, Landon@CDCR
<                             >; Annakarina De La Torre‐Fennell <                                >; Michael Nunez
<MNunez@rbgg.com>
Subject: RE: Plaintiffs' Questions re: COVID‐19 and Armstrong Impacts [IWOV‐DMS.FID3579]

Hi Penny,

We are diligently working on getting the information and answers to your questions below. I know I sound like a broken
record when I say that the COVID‐19 situation is fluid and has varying impacts to CDCR’s operations that are literally
changing on a daily basis. As you are aware, we have three institutions that have inmates that have tested positive to
COVID‐19. CDCR’s focus is on containment and life‐saving measures.

We want to ensure that the information we provide is accurate and current to the best of our ability. To do so, we need
to make sure the Director has any opportunity to review and provide any up‐to‐date information. Additionally, some of
these questions require input from multiple stakeholders including CHCHCS and OCE. We plan on providing the Director
                                                               5
             Case 2:90-cv-00520-KJM-DB Document 6627 Filed 04/20/20 Page 83 of 150
the information tomorrow, and would like to propose to meet next Tuesday at 2 pm to provide you a thorough update
and provide answers to your questions. Please let us know if that day and time works for Plaintiffs.

Thank you,

Tamiya Davis
Attorney III, Class Action Team
Office of Legal Affairs
California Department of Corrections and Rehabilitation
Phone:
Cell:

From: Penny Godbold <PGodbold@rbgg.com>
Sent: Wednesday, April 1, 2020 6:54 AM
To: Cullen, Vincent@CDCR <                                 >; Davis, Tamiya@CDCR <                              >; Boyd,
Russa@CDCR <                               >; Beland, Bruce@CDCR <                              >; Powell, Alexander@CDCR
<                                  >; Meyer, Nicholas@CDCR <                               >
Cc:                            ; Sean Lodholz <                          >; Armstrong Team ‐ RBG only
<                               >; Armstrong Team <                           >;              ; Miranda, Teauna@CDCR
<                                 >; Fouch, Adam@CDCR <                             >; Bravo, Landon@CDCR
<                             >; Annakarina De La Torre‐Fennell <                                   >; Michael Nunez
<MNunez@rbgg.com>
Subject: RE: Plaintiffs' Questions re: COVID‐19 and Armstrong Impacts [IWOV‐DMS.FID3579]

CAUTION: This email originated from outside of CDCR/CCHCS. Do not click links or open attachments unless you recognize the
sender and know the content is safe.



Hi Vince and Tamiya,

I am just following up on this to see if Friday at 2 pm would work for a phone call to discuss.

Thanks,
‐Penny

From: Penny Godbold
Sent: Tuesday, March 31, 2020 7:24 AM
To: Vincent Cullen <                            >; Davis, Tamiya@CDCR <                             >; Russa Boyd
<                          >; Beland, Bruce@CDCR <                           >; Powell, Alexander@CDCR
<                                 >; Meyer, Nicholas@CDCR <                              >
Cc:                           ; Sean Lodholz <                       >; Armstrong Team ‐ RBG only
<                              >; Armstrong Team <                        >;               ; Miranda, Teauna@CDCR
<                                >; Fouch, Adam@CDCR <                           >; Bravo, Landon@CDCR
<                             >; Annakarina De La Torre‐Fennell <                               >; Michael Nunez
<MNunez@rbgg.com>
Subject: Plaintiffs' Questions re: COVID‐19 and Armstrong Impacts [IWOV‐DMS.FID3579]

Vince,

Thank you for the phone call updates regarding the developing situation with COVID‐19 and the impact on Armstrong
class members in CDCR. As of our call on Friday afternoon, our understanding is:
                                                               6
            Case 2:90-cv-00520-KJM-DB Document 6627 Filed 04/20/20 Page 84 of 150
All Non‐Essential Transfers of incarcerated people have been limited. This includes transfers of Armstrong class member
with codes impacting placements.

        Non‐Essential Transfers at this time include transfers out of the RC and transfers due to 1845 code changes

        Essential Transfers include, among other emergent concerns, those who are kicked out of Ad Seg as well as LOC
        changes. To the extent possible those class members will be housed at the prison where released from Ad Seg
        or the LOC. However, if they need to be transferred to a different prison, they will be.

Defendants have stated that for class members with a new or changed 1845 showing a DPP code that impacts
placement, ADA Coordinators have been directed to interview those class members to determine what accommodations
are needed and to document that interview and needed accommodations on a 128. You confirmed that you will notify
us of who these class members are.

Thank you for providing this information. For any class member who is housed inconsistent with their DPP code,
we request that you please identify those class members and provide the 128 forms confirming that they
were interviewed and what accommodations they will be provided, weekly. Please also identify any class
members who are being held in more restrictive placements – RC, Ad Seg, etc. – due to a lack of available
bed space and inability to transfer.

In addition to the information about transfers, and the plan for provision of basic accommodations, we have many
additional questions regarding the provision of accommodations during this time. I am also including CDCR, as many of
the questions we have relate to custody functions. We would like to have a call this week to discuss these issues. I
propose keeping the Friday at 2 pm call, but scheduling it for two‐hours. Also, to the extent that some of these issues
may be handled differently at different prisons, we may need to have additional calls with ADA staff from the
institutions to determine what is happening on the ground:

General
    General Movement: Has the movement of incarcerated people within the prison been limited statewide? What
        about at individual prisons? For example, are people still attending chow, yard, etc.?
    Bed distance: What efforts have been made to allow social distancing for people in dormitories? We are
        especially concerned, given the high number of people with lower‐lower restrictions, that it will be difficult to
        sufficiently spread out. (CDCR website says: “The incarcerated population has received information about social
        distancing, and staff and inmates are practicing social distancing strategies where possible, including . . .
        assigning bunks to provide more space between individuals.”)
    Dining procedures: Are people still eating in the chow hall? If so, are ADA workers carrying trays for certain
        class members? If so, what safety precautions (e.g., PPE, increased sanitization) have been adopted to prevent
        the spread of the virus?
    Shower program: Has access to showers been limited for incarcerated people, including after toileting
        accidents?
    Isolation beds: Which beds in which prisons have been identified for use for isolation purposes? Which of
        those are able to house DPW class members? Which have accessible features, including grab bars? Are there
        accessible showers and toilets?
    1824 process: Is the 1824 process running as normal? Is the RAP meeting weekly? Where appropriate, are
        people being interviewed to gather more information regarding their 1824? How are those interviews being
        conducted?
    ADA workers: Have there been any changes to the ADA worker program? What steps are taken to ensure
        social distancing during the provision of accommodations, including scribing assistance, wheelchair pushing,
        cleaning bed areas, and sighted guide work? Have the workers received any PPE or extra soap or sanitizer? If
        ADA workers are not providing services, how are the accommodations being provided to class members now?

                                                            7
            Case 2:90-cv-00520-KJM-DB Document 6627 Filed 04/20/20 Page 85 of 150
       Housing officers: Has custody staffing been reduced? If so, has that affected officers’ ability to provide
        accommodations, including assistance with reading and writing?
       ADA staff: Are ADA Coordinators onsite? Are staff still performing all usual functions?
       DME: Any changes to the issuance, repair, and replacement of DME?
       Fitness: Have people with disabilities been instructed on safe exercise activities they can complete in their bed
        areas?

Blind and Low Vision Class Members
     Written COVID‐19 information: What effective communication of COVID‐19 information, including written
        information, posters, and information about free GTL and J‐Pay services, was provided? (See March 23, 2020
        letter from Plaintiffs regarding CMF) Was any material provided in braille, audio, or large print? (From CDCR
        website: “To keep members of our population informed, we have created and distributed fact sheets and
        posters in both English and Spanish that provide education on COVID‐19 and precautions recommended by CDC,
        which expand upon those advised during cold and flu season.”)
     Audio description: Is audio description being provided for any videos updating incarcerated people about the
        situation?
     Sighted guide: Have sighted guide procedures changed in light of COVID‐19? If so, how?
     COMS training: Is COMS training being provided? If not, will existing contracts be extended? (We understand
        SATF’s contract is through June 2020.)
     Talking books: Are talking books still being mailed into the institution? It appears they might not be, at least for
        SATF (http://www.fresnolibrary.org/tblb/ (“All Branches Closed. Thank you for your understanding.”)). If that is
        the case, what are Defendants doing to ensure that blind people have access to audio materials?
     Law library and auxiliary aids: Do class members still have regular access to the law library, where auxiliary
        aids, including the Merlin, DaVinci, JAWS, and Braille typewriter, as well as the MaxiAids catalog, are located? If
        not, how are they able to access those devices? How are those devices being cleaned and sanitized? (From
        CDCR website: “Recreation and Law Library Services will continue to be available to the incarcerated population
        even if physical access is restricted due to safety and security measures.”)
     J‐Pay accessibility features: Has any training on the new text‐to‐speech or magnification features on the J‐Pay
        tablets been provided to blind or low vision class members? (From CDCR website: “CDCR’s electronic
        messaging provider for the incarcerated population, JPay, is providing reduced‐priced emails to those
        incarcerated at the pilot institutions and free emails for those inmates who cannot afford it.”)
     In‐cell OCE assignments: What in‐cell assignments are provided by OCE, and are they accessible to blind and
        low vision class members? (From CDCR website: “The Office of Correctional Education is working with
        institution principals, library staff, and teachers to provide in‐cell assignments where possible in order for
        students to continue their studies, legal library access and educational credit‐earning opportunities. For those in
        our incarcerated population who need supplementary academic support, CDCR has encouraged Disability
        Placement Program, Developmental Disability Program, and Every Student Succeeds Act staff to coordinate with
        the institution instructor to provide additional assistance to enrolled students where possible.”)

Deaf, Hard of Hearing, and Low TABE Class Members
    Sign language interpretation: Have there been any changes to staff or contract interpreter availability? Are
       they on the same schedules? Are they still providing in‐person services? What about the use of contractor
       interpreters?
    Videophones and TDD: How are these high‐touch items being cleaned and sanitized? Have TDDs been tested
       to ensure they are functioning properly?
    Captioned phones: Have Defendants installed captioned telephones? (See November 27, 2019 and March 27,
       2020 letters from Plaintiffs) (From CDCR website: “Institutions have been instructed to find opportunities to
       allow increased phone access for the incarcerated population so they may keep in touch with their support
       system”)
    Staff communication: How is verbal information from wardens, associate wardens, captains, supervisors, and
       counselors being communicated to deaf people (whose primary form of communication is sign language or
       written notes)? Do Defendants now provide real‐time captioning? (Secretary Diaz said in an address to the
                                                             8
              Case 2:90-cv-00520-KJM-DB Document 6627 Filed 04/20/20 Page 86 of 150
          incarcerated population on March 25, 2020: “I’ve given direction to the wardens of your particular institution to
          be over communicating with you either from the warden themselves associate wardens captains, supervisors,
          counselors to be communicating with you.”)
         Biweekly captain/ADA meetings: Have these meetings continued for D/deaf class members whose primary
          form of communication is sign language? At which institutions? Is social distancing being maintained?
         Written materials: What efforts are being made to effectively communicate written information to D/deaf
          people who use sign language or people with low TABEs? A Deaf person at San Quentin told us that he could
          not fully understand a written handout he had been given regarding COVID‐19: “Some words I’ve never heard
          of or seen before.”
         J‐Pay tablets: Do educational videos, including Khan Academy distance learning videos, have captions? (We did
          not see captions during our February 2020 visit at SATF.)
         Religious services: How will chaplains be able to conduct individual religious counseling with D/deaf class
          members (both who rely on written notes and sign language)? Will televised religious services be provided in
          ASL and captions? (From CDCR website: “Chaplains will conduct individual religious counseling as appropriate
          while maintaining social distancing, and CDCR is working to provide televised religious services to the
          population.”)
         In‐cell OCE assignments: What in‐cell assignments are provided by OCE, and are they accessible to D/deaf and
          low‐TABE class members? (From CDCR website: “The Office of Correctional Education is working with
          institution principals, library staff, and teachers to provide in‐cell assignments where possible in order for
          students to continue their studies, legal library access and educational credit‐earning opportunities. For those in
          our incarcerated population who need supplementary academic support, CDCR has encouraged Disability
          Placement Program, Developmental Disability Program, and Every Student Succeeds Act staff to coordinate with
          the institution instructor to provide additional assistance to enrolled students where possible.”)
         Secretary video messages: Will Secretary Diaz’s video messages to the incarcerated population be provided in
          ASL? In simpler language? (From CDCR website: “CDCR Secretary Ralph Diaz will be releasing regular video
          message updates directly to the incarcerated population.”)
         Educational videos: Will educational videos be provided in ASL? In simpler language? (From CDCR
          website: “We have also begun streaming CDC educational videos on the CDCR Division of Rehabilitative
          Programs inmate television network and the CCHCS inmate health care television network.”)
         Televisions in common areas: Have Defendants installed larger televisions in common areas, so captions are
          clearly visible? (In SATF’s dorms, for example, individual televisions do not receive the state‐run television
          channels with important educational information.)
         Daily Moth news: Have Defendants considered making Daily Moth news clips available to D/deaf people in
          prison? (https://www.dailymoth.com/)
         Headphones: We understand that the Allowable Personal Property Schedule does not yet allow for headphones
          in some places, including the PSU. Have hard of hearing class members been informed that they can request
          headphones on an individual basis?

We look forward to speaking with you this week.

(Please forward to anyone I may have missed.)

Thanks,
‐Penny




Penny Godbold


                                                              9
         Case 2:90-cv-00520-KJM-DB                      Document 6627 Filed 04/20/20 Page 87 of 150
IiiIll
    : !ROSEN BIEN
              ,& GRUNFiEl.Du.P
          GALVAN
101 Mission Street, Sixth Floor
San Francisco, CA 94105
(415) 433-6830 (telephone)
(415) 433-7104 (fax)
pgodbold@rbgg.com

CONFIDENTIALITY NOTICE
The information contained in this e-mail message may be privileged, confidential and protected from disclosure. If you are not the
intended recipient, any dissemination, distribution or copying is strictly prohibited. If you think that you have received this e-mail
message in error, please e-mail the sender at rbgg@rbgg.com.
IRS CIRCULAR 230 NOTICE: As required by United States Treasury Regulations, you should be aware that this communication is
not intended by the sender to be used, and it cannot be used, for the purpose of avoiding penalties under United States federal tax laws.




                                                                   10
Case 2:90-cv-00520-KJM-DB Document 6627 Filed 04/20/20 Page 88 of 150




              EXHIBIT O
4/20/2020                                Prison System Diagnoses First Probable Case of Swine Flu (H1N1) Virus - News Releases


       Prison    System Diagnoses First Probable
           Case 2:90-cv-00520-KJM-DB Document 6627 Filed 04/20/20 Page 89 of 150


       Case of Swine Flu (H1N1) Virus
       MAY 3, 2009


       Medical Receiver Calls for Halt to Visiting and Non-Essential Activities

       SACRAMENTO – An inmate at Centinela State Prison in Imperial County has been diagnosed
       with a probable case of the H1N1 virus, commonly referred to as Swine Flu. This is the rst
       probable case within the California Department of Corrections and Rehabilitation (CDCR). In
       response, CDCR and the court appointed Receiver over inmate medical care are taking all
       appropriate precautions to protect public health.

       “The single probable case of H1N1 In uenza is mild and the infected inmate and his cell mate
       are con ned to an appropriate setting and receiving appropriate care within Centinela State
       Prison,” said Dr. Steven Ritter, California Prison Health Care Services Acting Chief Physician
       Executive. “We are closing visitation and non-essential activities at all of our institutions
       statewide as a precautionary measure according to our established protocol to protect the
       public, the staff, and the inmates. The continued well-being of the staff and inmates is essential
       in order to contain any further potential outbreaks and avoid additional exposure to the public
       at-large.”

       Effective today, CDCR has stopped all visiting and other non-essential activities including
       volunteer activities, special events, and other non-staff related inmate and youth programs at
       prisons, youth facilities, and community correctional facilities. Critical and legally mandated
       activities, such as attorney visits, medical and psychological evaluations, contract services
       such as Substance Abuse Programs, and court ordered social worker and other visits, will
       continue with added precautions.

       “The Department takes the threat of a Swine Flu in uenza outbreak very seriously, and is taking
       all precautions to limit possibilities of exposure and prevent any spread of the virus. The health
       and safety of the inmates in our care and the staff members who provide for their custody is
       our primary concern,” said Scott Kernan, CDCR Undersecretary of Operations. “We have
       comprehensive plans in place to respond to natural disasters, pandemics, or any other issues
       that may arise. In anticipation of a con rmed case of Swine Flu, CDCR activated its Department
       Operations Center at Headquarters last week to ensure that all institutions are on stand by and
       prepared to respond.”

       CDCR has approximately 68,000 employees and oversees nearly 170,000 adult inmates and
       youth offenders. The Department has taken numerous steps to protect public health by posting
       and distributing information to educate inmates and staff on proven practices to stop the
       spread of this communicable viral infection. CDCR is working closely with state Department of
       Public Health, and local health departments, to curtail the spread of this virus.




https://www.cdcr.ca.gov/news/2009/05/03/prison-system-diagnoses-first-probable-case-of-swine-flu-h1n1-virus/                     1/1
Case 2:90-cv-00520-KJM-DB Document 6627 Filed 04/20/20 Page 90 of 150




              EXHIBIT P
    Case 2:90-cv-00520-KJM-DB Document 6627 Filed 04/20/20 Page 91 of 150




COVID-19 PUBLIC HEALTH GUIDANCE

Self-Isolation for Older Adults and Those Who Have Elevated Risk

March 16, 2020



This guidance is based on what is currently known about the transmission and severity of coronavirus
disease 2019 (COVID-19). The California Department of Public Health (CDPH) will update this guidance
as needed and as additional information becomes available.

This document is intended to be statewide guidance to help older adults and individuals who are at high
risk for serious illness, this includes:

    •   Individuals over 65 years of age
    •   Individuals who have serious chronic medical conditions like:
            o Heart disease
            o Diabetes
            o Lung disease
    •   Individuals who have compromised immune systems

This guidance does not apply to people who work in essential services, such as hospital and health care
workers, pharmacists, peace officers, firefighters, staff at skilled nursing facilities and residential care
facilities for the elderly, and other essential workers.

Background

COVID-19 is a respiratory illness caused by a novel virus that has been spreading worldwide.
Community-acquired cases have now been confirmed in California. We are gaining more understanding
of COVID-19’s epidemiology, clinical course, immunogenicity, and other factors as time progresses, and
the situation is changing daily. CDPH is in the process of monitoring COVID-19, conducting testing with
local and federal partners, and providing guidance and resources to prevent, detect and respond to the
occurrence of COVID-19 cases in California.

At this time, community transmission of COVID-19 has occurred in California. All individuals should
prepare for possible impacts of COVID-19 and take precautions to prevent the spread of COVID-19 as
well as other infectious diseases, including influenza and gastroenteritis.

Illness Severity

The complete clinical picture with regard to COVID-19 is not fully understood. Reported illnesses have
ranged from mild to severe, including illness resulting in death. Older people, those with compromised
immune systems, and people with certain underlying health conditions like heart disease, lung disease
and diabetes, for example, seem to be at greater risk of serious illness.
    Case 2:90-cv-00520-KJM-DB Document 6627 Filed 04/20/20 Page 92 of 150


Measures for Older Adults and Those Who Have Elevated Risk

Individuals at elevated risk can take steps now to slow reduce the risk from infectious diseases, including
COVID-19. CDPH recommends implementing the following steps:

    •   Remain at home until further guidance is issued.
           • Cancel any non-essential travel, appointments, etc.
           • For routine medical care, contact your health care provider to discuss rescheduling, if
               not urgent. Otherwise, discuss alternative provision of services, such as telehealth or in-
               home care.
           • If you are in need of medical care, and in consultation with your health care provider,
               make an appointment and visit your provider to get the necessary care. If you have an
               emergency and need immediate medical care, call 9-1-1.

    •   Continue with outdoor activities.
           • As long as you practice social distancing, we encourage you to continue your outdoor
               activities such as walks, runs and yardwork, to the extent your health allows it.

    •   Practice social distancing, both in and outside the home.
            • Maintain distance, at least six feet, between yourself and anyone who is coughing or
                sneezing.
            • Avoid handshaking, hugging or other intimate types of greetings—greet others with a
                wave, nod or bow instead.

    •   Stay in touch with others by phone, email, or other on-line tools (like Skype and Facebook).
            • Ask friends, family, neighbors, and other networks to do any essential grocery shopping,
                 picking up medications, etc. Consider on-line ordering for food and other supplies.
            • Ask for help from friends, family, neighbors, community health workers, etc. if you
                 become sick.
            • Identify friends, family, neighbors, and other networks who can provide you with care if
                 your caregiver gets sick or otherwise adjusts their scheduled services.

    •   Identify Family, Friends, Neighbors, and Caregivers who can provide Support
            • Family, friends, neighbors, and caregivers who come to homes to provide support
                 should be asymptomatic, meaning having no fever, cough, or other respiratory
                 symptoms.
            • Family, friends, neighbors, and caregivers can support by knowing what medications
                 your loved one or client is taking and seeing if you can help them have extra on hand;
                 monitoring food and medical supplies (oxygen, incontinence, dialysis, and wound care)
                 needed and creating a back-up plan; and stocking up on non-perishable food items to
                 have on hand in your home.

    •   Have supplies on hand
           • Contact your healthcare provider to ask about obtaining extra necessary medications to
               have on hand.
Case 2:90-cv-00520-KJM-DB Document 6627 Filed 04/20/20 Page 93 of 150


        •   If you cannot get extra medications, consider using mail-order for medications.
        •   Be sure you have over-the-counter medicines and medical supplies (tissues, etc.) to
            treat fever and other symptoms.

•   Have a plan for if you get sick
       • Consult with your health care provider for more information about monitoring your
            health for symptoms suggestive of COVID-19.
       • Stay in touch with others by phone or email. You may need to ask for help from friends,
            family, neighbors, community health workers, etc. if you become sick.
       • Watch for symptoms and emergency warning signs
                 Pay attention to potential COVID-19 symptoms including fever, cough and
                     shortness of breath. If you develop symptoms, call your doctor or local public
                     health department.
                 If you develop emergency warning signs for COVID-19, get medical attention
                     immediately. In adults, emergency warning signs* include:
                         • Difficulty breathing or shortness of breath
                         • Persistent pain or pressure in the chest
                         • New confusion or inability to arouse
                         • Bluish lips or face
                         • *This list is not all inclusive. Please consult your medical provider for any
                             other symptom that is severe or concerning.

•   Practice Hand washing
        o Wash hands frequently for at least 20 seconds.
        o Encourage hand washing by family and friends, particularly children.
        o Provide alcohol based hand sanitizers to supplement hand washing.
        o Avoid touching eyes, nose, or mouth with unwashed hands.
        o Clean frequently used devices, such as mobile phones.

•   Use “respiratory etiquette”
       • Cover cough with a tissue or sleeve. See CDC’s Cover Your Cough page for multilingual
            posters and flyers, posted at the bottom of webpage.
       • Provide adequate supplies within easy reach, including tissues and no touch trash cans.

•   Clean and disinfect your home to remove germs: practice routine cleaning of frequently touched
    surfaces (for example: tables, doorknobs, light switches, handles, desks, toilets, faucets, sinks &
    cell phones) with common cleaning supplies

•   See the Center for Disease Control and Prevention’s guidance regarding the prevention of
    disease in homes and residential communities.
Case 2:90-cv-00520-KJM-DB Document 6627 Filed 04/20/20 Page 94 of 150




             EXHIBIT Q
      Case 2:90-cv-00520-KJM-DB Document 6627 Filed 04/20/20 Page 95 of 150
                        EXECUTIVE DEPARTMENT
                         STATE OF CALIFORNIA




                             EXECUTIVE ORDER N-27-20

       WHEREAS on March 4, 2020, I proclaimed a State of Emergency to exist in
California as a result of the threat of COVID-19; and

       WHEREAS the impacts of COVID-19 are far-reaching in sectors throughout
California; and

      WHEREAS the most critical health and safety standards m ust be our state 's
highest priority at this time given the emergency associated with COVID-19; and

      WHEREAS healthcare and other residential and non-residential facilities
licensed by the state, and particularly those serving senior citizens and other
vulnerable populations, will face significant challenges with respect to staffing
and capacity as a result of COVID-19; and

       WHEREAS it is imperative that monitoring and enforcement efforts among
our state agencies, especially in these facilities and particularly those serving
senior c itizens and other vulnerable populations, are focused specifically on the
safety of these populations and on compliance with th e most critical protections
for health and safety of all in these facilities; and

      WHEREAS additional action and capacity are necessary to protect the
health and safety of Californians receiving care in these critical facilities and in-
home isolation; and

       WHEREAS certain existing California state employees have skills, which can
be immediately utilized in and to the benefit of these facilities, and in particular
in those facilities providing services to senior citizens and other vulnerable
populations; and

      WHEREAS I find it necessary to redirec t these staff pursuant to Government
Code section 3100, which allows me to reassign state workers as necessary to
protect the public during an emergency; and

       NOW, THEREFORE, I, GAVIN NEWSOM, Governor of the State of California,
in accordance with the authority vested in me by the State Constitution and
statutes of the State of California, and in particular, Government Code section
8567, do hereby issue the following Order to become effective immediately:

      IT IS HEREBY ORDERED THAT:

      1. The Department of Social Services, the Division of Occupational Safety
         and Health, and th e Department of Public Health , shall focus on those
         individuals who are most vulnerable and on th e most serious health
         and safety issues at licensed facilities. Consistent with this directive:
      Case 2:90-cv-00520-KJM-DB Document 6627 Filed 04/20/20 Page 96 of 150


          i)    licensing and enforcement staff shall focus on providing
                technical assistance and supporting compliance with core
                health and safety requirements for caregivers and the cared for;

          ii)   these Departments and Division, in consultation with the Health
                and Human Services Agency, shall immediately identify health
                and community care facilities, and other sites housing
                populations that are particularly vulnerable to COVID-19,
                including but not limited to senior citizens and individuals who
                require assisted-living services due to chronic health conditions;

         iii)   these Departments and Division shall redirect resources to
                facilities identified pursuant to (ii) of this section;

         iv)    staff from these Departments and Division shall have primary
                focus on providing technical assistance and support to have
                maximum effect to address the risk of COVID-19;

         v)     consistent with these requirements, staff shall focus enforcement
                activities where there are allegations of the most serious
                violations impacting health and safety.

      2. The Health and Human Services Agency shall develop alternatives, in
         consultation with counties and representatives of labor organizations
         and consumers, to leverage the in home supportive services programs,
         the adult protective services programs, the area agencies on aging
         and regional centers, and other programs to support the home
         isolation of vulnerable Californians, including seniors and those with
         serious chronic underlying health conditions.

      3. To address increased demand for healthcare workers and first
         responders, Emergency Medical Services Authority, Department of
         Social Services, and the Department of Public Health shall authorize first
         responders, health and human services care providers and workers
         who are asymptomatic to continue working during the period of this
         emergency, subject to those responders, providers, and workers taking
         precautions to prevent transmission.

        IT IS FURTHER ORDERED that as soon as hereafter possible, this Order be
filed in the Office of th e Secretary of State and that widespread publicity and
notice be given of this Order.
     Case 2:90-cv-00520-KJM-DB Document 6627 Filed 04/20/20 Page 97 of 150


       This Order is not intended to, and does not, create any rights or benefits,
substantive or procedural, enforceable at law or in equity, against the State of
California, its agencies, departments, entities, officers, employees, or any other
person. The State shall be immune from any liability resulting from
implementation of this Order.



                                      IN WITNESS WHEREOF I have
                                      hereunto set my hand and caused
                                      the Great Seal of the State of
                                      California to be affixed this 15th day
                                      of March 2020.




                                      ATTEST:




                                      ALEX PADILLA
                                      Secretary of State
Case 2:90-cv-00520-KJM-DB Document 6627 Filed 04/20/20 Page 98 of 150




              EXHIBIT R
                                  Case 2:90-cv-00520-KJM-DB Document 6627 Filed 04/20/20 Page 99 of 150




                                               C OVID MONITORING
                                               Patient Registry
                                                        Identification & Housing




•••         ■-■
  --- --- --- -- -                                                                                     ■
                                                last Name                                   Cell Bed


      CIM              CIM                                     39

      CIM              CIM                                     46




      --- -- --- --- -
     CEN               CEN                                     60

     NKSP              NKSP                                    43

      CIM              CIM
                                                 1111          32




    --- -- --- --
      CIM              CIM                                     34


                                                  ■
      CIM              CIM                                     54

      CIM              CIM                                     42

      CIM              CIM                                     61

lnst it ut io n(s) :   Multiple
Care Team(s):          All
Housing/Facility:      All

  Report run: 4/20/2020 11:29:56 AM

California Correctional Health Care Services                                       Page 1
                               Case 2:90-cv-00520-KJM-DB Document 6627 Filed 04/20/20 Page 100 of 150




                                           COVID MONITORING
                                           Patient Registry




Institution(s):     Multiple
Care Team(s):       All
Housing/Facility:   All

 Report run: 4/20/2020 11:29:56 AM

California Correctional Health Care Services                             Page 2
                                Case 2:90-cv-00520-KJM-DB Document 6627 Filed 04/20/20 Page 101 of 150




                                               C OVID MONITORING
                                               Patient Registry
                                                        Identification & Housing




•••
  ---       ■-■
              --- ---                                                                                        ■
                                                last Name                                         Cell Bed


     CIM             CIM                         1111          46

     CIM             CIM                         1111          53




    --- -- --- ---                               1111
     CIM             CIM                                       37

     CIM             CIM                                       29

     CIM             CIM                         1111          68




      -- --- --- -- -
     CIM             CIM                                       61

     CIM             CIM                                       37

     CEN             CEN                                       36                  1111
     CIM             CIM        1111                           47

lnst it ut ion(s):   Multiple
Care Team(s):        All
Housing/Facility:    All

 Report run: 4/20/2020 11:29:56 AM

California Correctional Health Care Services                                              Page3
                               Case 2:90-cv-00520-KJM-DB Document 6627 Filed 04/20/20 Page 102 of 150




                                           COVID MONITORING
                                           Patient Registry




Institution(s):     Multiple
Care Team(s):       All
Housing/Facility:   All

 Report run: 4/20/2020 11:29:56 AM

California Correctional Health Care Services                             Page 4
                                Case 2:90-cv-00520-KJM-DB Document 6627 Filed 04/20/20 Page 103 of 150




                                               C OVID MONITORING
                                               Patient Registry
                                                        Identification & Housing




••• -- ■-■
     CIM

     CIM --- ---     CIM

                     CIM
                                1111
                                1111
                                                last Name


                                                               51

                                                               39
                                                                                              Cell Bed


                                                                                                         ■
      -    -   -                1111             1111
     CIM             CIM                                       33




      -    -   -                1111
     CIM             CIM                                       44




  --- -• --- - -                1111
     CIM             CIM                                       60

    SATF             SATF                                      37                  1111
     CIM             CIM                         1111          63




    - - - -
     CIM             CIM                                       58

     CIM             CIM                                       48

lnst it ut ion(s):   Multiple
Care Team(s):        All
Housing/Facility:    All

 Report run: 4/20/2020 11:29:56 AM

California Correctional Health Care Services                                              Pages
                               Case 2:90-cv-00520-KJM-DB Document 6627 Filed 04/20/20 Page 104 of 150




                                           COVID MONITORING
                                           Patient Registry




Institution(s):     Multiple
Care Team(s):       All
Housing/Facility:   All

 Report run: 4/20/2020 11:29:56 AM

California Correctional Health Care Services                             Page 6
                                Case 2:90-cv-00520-KJM-DB Document 6627 Filed 04/20/20 Page 105 of 150




                                               C OVID MONITORING
                                               Patient Registry
                                                        Identification & Housing




•••         ■-■
  --- --- --- ---                                                                                  ■
                                                last Name                               Cell Bed


     CIM             CIM                                       31

     CIM             CIM                                       40




      -- --- --- ---
     CIM             CIM                                       60

     CIM             CIM                                       37

     CIM             CIM                                       57




    --- -- --- --               1111
     CIM             CIM                                       45

     CIM             CIM                                       52                                  CCCMS

     LAC             LAC                         1111          63                   -              CCCMS
     LAC             LAC                                       51                   -              CCCMS

lnst it ut ion(s):   Multiple
Care Team(s):        All
Housing/Facility:    All

 Report run: 4/20/2020 11:29:56 AM

California Correctional Health Care Services                                       Page7
                               Case 2:90-cv-00520-KJM-DB Document 6627 Filed 04/20/20 Page 106 of 150




                                           COVID MONITORING
                                           Patient Registry




Institution(s):     Multiple
Care Team(s):       All
Housing/Facility:   All

 Report run: 4/20/2020 11:29:56 AM

California Correctional Health Care Services                             Page 8
                                Case 2:90-cv-00520-KJM-DB Document 6627 Filed 04/20/20 Page 107 of 150




                                               C OVID MONITORING
                                               Patient Registry
                                                        Identification & Housing




••• --- ---                                                 ■-■
                                                             - -                                           ■
                                                last Name                                       Cell Bed




                                                                     ---           ---
     CIM             CIM                                       35                                          CCCM5

     CIM             CIM                                       54                                          CCCM5




  --- --
     CIM             CIM                                       26                                          CCCM5

                                                 1111
                                                                       ---           ---
     CIM             CIM                                       57                                          CCCM5

     CIM             CIM                                       54                                          CCCM5




  --- ---
     CIM             CIM                                       48                                          CCCM5




                                                                         --            --
     CIM             CIM                                       33                                          CCCM5

     CIM             CIM                                       43                                          CCCM5

     CIM             CIM                                       58                                          CCCM5

lnst it ut ion(s):   Multiple
Care Team(s):        All
Housing/Facility:    All

 Report run: 4/20/2020 11:29:56 AM

California Correctional Health Care Services                                                Page9
                               Case 2:90-cv-00520-KJM-DB Document 6627 Filed 04/20/20 Page 108 of 150




                                           COVID MONITORING
                                           Patient Registry




Institution(s):     Multiple
Care Team(s):       All
Housing/Facility:   All

 Report run: 4/20/2020 11:29:56 AM

California Correctional Health Care Services                            Page 10
                                Case 2:90-cv-00520-KJM-DB Document 6627 Filed 04/20/20 Page 109 of 150




                                               C OVID MONITORING
                                               Patient Registry
                                                       Identification & Housing




•••      ■-■
  --- --- --- ---                                                                                         ■
                                                last Name                                      Cell Bed


     CIM             CIM                                      32                                          CCCMS

     CIM             CIM                                      39                                          CCCMS




      --- --- --
     CIM             CIM                                      51                                          CCCMS

     CIM             CIM        1111                          50                                          CCCMS

     CIM             CIM        1111                          37                                          CCCMS




      --• --- --                1111                                              1111
    CMC              CMC                                      74                          -               CCCMS
     CIM             CIM        1111                          40                                          CCCMS

     CIM             CIM        1111                          35                                          CCCMS

     CIM             CIM        1111                          41                                          CCCMS

lnst it ut ion(s):   Multiple
Care Team(s):        All
Housing/Facility:    All

 Report run: 4/20/2020 11:29:56 AM

California Correctional Health Care Services                                             Page 11
                               Case 2:90-cv-00520-KJM-DB Document 6627 Filed 04/20/20 Page 110 of 150




                                           COVID MONITORING
                                           Patient Registry




Institution(s):     Multiple
Care Team(s):       All
Housing/Facility:   All

 Report run: 4/20/2020 11:29:56 AM

California Correctional Health Care Services                            Page 12
                                Case 2:90-cv-00520-KJM-DB Document 6627 Filed 04/20/20 Page 111 of 150




                                               C OVID MONITORING
                                               Patient Registry
                                                        Identification & Housing




••• - ■-■
     CIM

          -
          -   -
              -
                     CIM        1111
                                                last Name


                                                               58
                                                                                         Cell Bed


                                                                                                    ■
                                                                                                    CCCM5




      -    -                    1111             1111
     CIM             CIM                                       22                                   CCCM5




          -   -                 1111
     CIM             CIM                                       69                                   CCCM5




  --- -- --- --                 1111              ■
     CIM             CIM                                       27                                   CCCM5

     CIM             CIM                                       57                                   CCCM5

     CIM             CIM                                       73                                   CCCM5




  -- - -- --                                     1111
     CIM             CIM                                       64                                   CCCM5

     CIM             CIM                                       27                                   CCCM5

     CIM             CIM
                                                 II■           32                                   CCCM5

lnst it ut ion(s):   Multiple
Care Team(s):        All
Housing/Facility:    All

 Report run: 4/20/2020 11:29:56 AM

California Correctional Health Care Services                                       Page 13
                               Case 2:90-cv-00520-KJM-DB Document 6627 Filed 04/20/20 Page 112 of 150




                                           COVID MONITORING
                                           Patient Registry




Institution(s):     Multiple
Care Team(s):       All
Housing/Facility:   All

 Report run: 4/20/2020 11:29:56 AM

California Correctional Health Care Services                            Page 14
                                 Case 2:90-cv-00520-KJM-DB Document 6627 Filed 04/20/20 Page 113 of 150




                                               C OVID MONITORING
                                               Patient Registry
                                                        Identification & Housing




•••        ■-■
  --- -- --- ---                                                                                    ■
                                                last Name                                Cell Bed


     CIM              CIM                                      37                                   CCCM5

     CIM              CIM                                      53                                   CCCM5




    --- --- --- ---                              1111
     CIM              CIM                                      39                                   CCCM5

      LAC             LAC                                      36
                                                                                    -                EOP
      LAC             LAC                                      41




     --- -- --- ---
      LAC             LAC                                      38

      LAC             LAC                                      38

      LAC             LAC
                                                 1111          50

      LAC             LAC                                      52
                                                                                    -                EOP

lnst it ut ion(s) :   Multiple
Care Team(s) :        All
Housing/Facility:     All

 Report run: 4/20/2020 11:29:56 AM

California Correctional Health Care Services                                       Page 15
                               Case 2:90-cv-00520-KJM-DB Document 6627 Filed 04/20/20 Page 114 of 150




                                           COVID MONITORING
                                           Patient Registry




Institution(s):     Multiple
Care Team(s):       All
Housing/Facility:   All

 Report run: 4/20/2020 11:29:56 AM

California Correctional Health Care Services                            Page 16
                                Case 2:90-cv-00520-KJM-DB Document 6627 Filed 04/20/20 Page 115 of 150




                                               C OVID MONITORING
                                               Patient Registry
                                                        Identification & Housing




••• -- ■-■
     LAC

           -
           -  -
              -
                     LAC
                                1111
                                                last Name


                                                               46
                                                                                         Cell Bed


                                                                                                    ■
                                                                                                    EOP




       -   -  - -               1111
     LAC             LAC                                       45                                   EOP




       -   -  - -               1111
     LAC             LAC                                       59                                   EOP




  --- - --- --- -               1111
     LAC             LAC                                       50                                   EOP
     LAC             LAC                                       58                                   EOP
     LAC             LAC
                                                 1111          38                                   EOP




    -- -- -- -- -                                 ■
     LAC             LAC                                       32                                   EOP
     LAC             LAC                                       31                                   EOP
     LAC             LAC                                       33                                   EOP

lnst it ut ion(s):   Multiple
Care Team(s):        All
Housing/Facility:    All

 Report run: 4/20/2020 11:29:56 AM

California Correctional Health Care Services                                       Page 17
                               Case 2:90-cv-00520-KJM-DB Document 6627 Filed 04/20/20 Page 116 of 150




                                           COVID MONITORING
                                           Patient Registry




Institution(s):     Multiple
Care Team(s):       All
Housing/Facility:   All

 Report run: 4/20/2020 11:29:56 AM

California Correctional Health Care Services                            Page 18
                                Case 2:90-cv-00520-KJM-DB Document 6627 Filed 04/20/20 Page 117 of 150




                                               C OVID MONITORING
                                               Patient Registry
                                                       Identification & Housing




•••        ■-■
    --- --- --- --- --                                                                             ■
                                                last Name                               Cell Bed


     LAC             LAC                                      35                                   EOP
     LAC             LAC                                      50                                   EOP




  --- --- --- --- --
     LAC             LAC                                      55                                   EOP
     LAC             LAC                                      50                                   EOP
     LAC             LAC                                      63                                   EOP




  --- -- --- --- --
     LAC             LAC                                      63                                   EOP
     LAC             LAC                                      53                                   EOP
     LAC             LAC                                      65                                   EOP

                                                  ■
     LAC             LAC                                      55                                   EOP

lnst it ut ion(s):   Multiple
Care Team(s):        All
Housing/Facility:    All

 Report run: 4/20/2020 11:29:56 AM

California Correctional Health Care Services                                      Page 19
                               Case 2:90-cv-00520-KJM-DB Document 6627 Filed 04/20/20 Page 118 of 150




                                           COVID MONITORING
                                           Patient Registry




Institution(s):     Multiple
Care Team(s):       All
Housing/Facility:   All

 Report run: 4/20/2020 11:29:56 AM

California Correctional Health Care Services                            Page 20
                               Case 2:90-cv-00520-KJM-DB Document 6627 Filed 04/20/20 Page 119 of 150




                                               C OVID MONITORING
                                               Patient Registry
                                                        Identification & Housing




••• --- ---                                                 ■-■
                                                             - --                                            ■
                                                last Name                                         Cell Bed




                                                                        ---        ---       ---
    LAC             LAC                                        62                                            EOP
    LAC             LAC                                        62                                            EOP




      --- --
    LAC             LAC                                        58                                            EOP




                                                                          ---        ---       -
    LAC             LAC                                        59                                            EOP
    LAC             LAC                                        68                                            EOP




  --- -                                          1111
    LAC             LAC                                        19                                            EOP

                                                 1111
                                                                            --         --      -
    LAC             LAC                                        22                                            EOP
    LAC             LAC
                                                 1111          26                                            EOP
    LAC             LAC                                        30                                            EOP

lnstitution(s):     Multiple
Care Team(s):       All
Housing/Facility:   All

 Report run : 4/20/2020 11:29:56 AM

California Correctional Health Care Services                                                Page 21
                               Case 2:90-cv-00520-KJM-DB Document 6627 Filed 04/20/20 Page 120 of 150




                                           COVID MONITORING
                                           Patient Registry




Institution(s):     Multiple
Care Team(s):       All
Housing/Facility:   All

 Report run: 4/20/2020 11:29:56 AM

California Correctional Health Care Services                            Page 22
                                Case 2:90-cv-00520-KJM-DB Document 6627 Filed 04/20/20 Page 121 of 150




                                               C OVID MONITORING
                                               Patient Registry
                                                       Identification & Housing




•••        ■-■
    --- --• --- --- -                                                                              ■
                                                last Name                               Cell Bed


     LAC             LAC                                      36                                   EOP
     LAC             LAC                                      42                                   EOP




  --- -• --- --- --
     LAC             LAC                                      45                                   EOP
     LAC             LAC
                                                  ■           27                                   EOP
     LAC             LAC                                      29                                   EOP




  --- --- --- --- ---
     LAC             LAC                                      25                                   EOP
     LAC             LAC                                      24                                   EOP
     LAC             LAC                                      28                                   EOP
     LAC             LAC                                      30                                   EOP

lnst it ut ion(s):   Multiple
Care Team(s):        All
Housing/Facility:    All

 Report run: 4/20/2020 11:29:56 AM

California Correctional Health Care Services                                      Page 23
                               Case 2:90-cv-00520-KJM-DB Document 6627 Filed 04/20/20 Page 122 of 150




                                           COVID MONITORING
                                           Patient Registry




Institution(s):     Multiple
Care Team(s):       All
Housing/Facility:   All

 Report run: 4/20/2020 11:29:56 AM

California Correctional Health Care Services                            Page 24
                                Case 2:90-cv-00520-KJM-DB Document 6627 Filed 04/20/20 Page 123 of 150




                                               C OVID MONITORING
                                               Patient Registry
                                                        Identification & Housing




•••        ■-■
  --- - --- --- --                                                                                  ■
                                                last Name                                Cell Bed


     LAC             LAC
                                                 1111          66                                    EOP

     LAC             LAC                                       35                                    EOP




    --- --- --- --- ---                          1111
     LAC             LAC                                       40                                   EOPMod

     LAC             LAC                                       64                                   EOPMod

     LAC             LAC                                       49                                   EOPMod




    --- -- --- -- --
     LAC             LAC                                       58                                   EOPMod

     LAC             LAC                                       74                                   EOPMod

     LAC             LAC
                                                 1111          60                                   EOPMod

     LAC             LAC                                       35                                   EOPMod

lnst it ut ion(s):   Multiple
Care Team(s):        All
Housing/Facility:    All

 Report run: 4/20/2020 11:29:56 AM

California Correctional Health Care Services                                       Page 25
                               Case 2:90-cv-00520-KJM-DB Document 6627 Filed 04/20/20 Page 124 of 150




                                           COVID MONITORING
                                           Patient Registry




Institution(s):     Multiple
Care Team(s):       All
Housing/Facility:   All

 Report run: 4/20/2020 11:29:56 AM

California Correctional Health Care Services                            Page 26
                                Case 2:90-cv-00520-KJM-DB Document 6627 Filed 04/20/20 Page 125 of 150




                                               C OVID MONITORING
                                               Patient Registry
                                                        Identification & Housing




•••     ■-■
  --- -- --- --- ---                                                                                ■
                                                last Name                                Cell Bed


     LAC             LAC                                       49                                   ICF

     LAC             LAC                                       37                                   ICF

     CIW             CIW
                                                 1111          30                                   MHCB




lnst it ut ion(s):   Multiple
Care Team(s):        All
Housing/Facility:    All

 Report run: 4/20/2020 11:29:56 AM

California Correctional Health Care Services                                       Page 27
                               Case 2:90-cv-00520-KJM-DB Document 6627 Filed 04/20/20 Page 126 of 150




                                           COVID MONITORING
                                           Patient Registry




Institution(s):     Multiple
Care Team(s):       All
Housing/Facility:   All

 Report run: 4/20/2020 11:29:56 AM

California Correctional Health Care Services                            Page 28
Case 2:90-cv-00520-KJM-DB Document 6627 Filed 04/20/20 Page 127 of 150




           EXHIBIT S
4/20/2020                                              Live Coronavirus News and Updates - The New York Times

                Case 2:90-cv-00520-KJM-DB
                        https://nyti.ms/2VnmBKL Document 6627 Filed 04/20/20 Page 128 of 150
    LIVE UPDATES     Updated 4 minutes ago



   Coronavirus Live Updates: Southern States
   Move to Reopen as Outbreak Continues to
   Spread in Parts of U.S.
   As the virus overwhelms the health care system, people with other
   illnesses are struggling to ﬁnd treatment. A $450 billion deal to aid
   taxpayers and businesses stalls in Congress amid a dispute over testing.

   RIGHT NOW    South Carolina allowed retail shops to open on Monday with
   social distancing guidelines, and the governors of Georgia and Tennessee
   announced plans to ease restrictions on businesses in their states in the
   coming days.


     Hereʼs what you need to know:

     Several states in the South are moving to reopen businesses.

     Cases surge in an Ohio prison, making it the top known U.S. hot spot.

     The outbreak is continuing to worsen in some parts of the U.S.

     The outbreakʼs collateral damage includes people whose other illnesses go untreated.

     Oil plummets as storage capacity runs low, and a quirk in pricing wipes out one benchmark.

     A W.H.O. director warns that manufacturing and distributing a vaccine could be difﬁcult.

     Cuomo says 478 more people died in New York, the lowest single-day toll in two weeks.


     More live coverage:
     World    U.S.   New York      Business




https://www.nytimes.com/2020/04/20/us/coronavirus-live-news.html#link-58dfe2ae                                  1/19
4/20/2020                                              Live Coronavirus News and Updates - The New York Times

“While I am not
             Caseextending  the ʻsafer at home’ order
                     2:90-cv-00520-KJM-DB             past the end
                                                   Document        of April,
                                                                6627    Filedwe 04/20/20
                                                                                are working Page
                                                                                            directly129
                                                                                                     withofour
                                                                                                            150major
metropolitan areas to ensure they are in a position to reopen as soon and safely as possible,” he said in a statement.
“Social distancing works, and as we open up our economy it will be more important than ever that we keep social
distancing as lives and livelihoods depend on it.”

Cases surge in an Ohio prison, making it the top known U.S. hot spot.




                                More than 600 cases involving inmates and staff members at the Cook County Jail in
                                Chicago have been tied to the coronavirus. Shannon Stapleton/Reuters



A state prison in Ohio is now the largest reported source of virus infections in the United States, according to a New York
Times database, continuing a trend of fast-moving outbreaks behind bars.

Ohio ofﬁcials said Sunday that at least 1,828 inmates — almost three-quarters of the prison population — had tested
positive at the Marion Correctional Institution, a minimum- and medium-security prison about an hour’s drive north of
Columbus. That’s more than the number of known cases at a meatpacking plant in South Dakota and an aircraft carrier
docked in Guam.

About one out of ﬁve conﬁrmed virus cases in Ohio is now connected with the state’s prison system, according to
statewide ﬁgures. The Department of Rehabilitation and Correction said that as of Sunday, at least 2,400 inmates in the
system had tested positive, and seven had died of either conﬁrmed or suspected Covid-19 infections.

No deaths have been reported among the prisoners in Marion, but one staff member at the facility has died, and 103
employees have tested positive. The prison announced its ﬁrst positive case, of an employee, on March 29.

Despite warnings from health ofﬁcials and attempts to release some inmates to avoid outbreaks, jails, prisons and
detention centers have emerged as major coronavirus spreaders. As of Monday, four of the 10 largest-known sources of
infection in the United States were correctional facilities, according to Times tracking data.

And even those numbers are most likely a vast undercount, because some state and local agencies have not released
information about cases behind bars, and others, including the federal Bureau of Prisons, are not testing everyone who
falls ill. In contrast, the Ohio corrections department said it was testing aggressively inside prisons where the virus has
been conﬁrmed, extending tests even to prisoners who were not showing symptoms.

At the Cook County Jail in Chicago, more than 600 cases involving inmates and staff members have been tied to the virus,
and four inmates have died. At one point last week, that jail was the top-known source of U.S. infections, but other sources
have since surpassed it.

https://www.nytimes.com/2020/04/20/us/coronavirus-live-news.html#link-58dfe2ae                                            3/19
4/20/2020                                               Live Coronavirus News and Updates - The New York Times

And an outbreak
             Caseat a2:90-cv-00520-KJM-DB
                      correctional facility in Goldsboro, N.C., caused
                                                    Document     6627cases to spike
                                                                       Filed        in Wayne
                                                                              04/20/20       County.
                                                                                          Page   130More
                                                                                                      of 150than half of the
inmates at the Neuse Correctional Institution — 458 — have tested positive for the virus, county ofﬁcials said. There have
now been 575 cases in the county and six deaths.


The outbreak is continuing to worsen in some parts of the U.S.




                                A medical worker took a sample at a coronavirus testing center in Chelsea, Mass., on
                                Monday. Steven Senne/Associated Press



Although there have been encouraging signs that the outbreak is beginning to level off in some places, the threat of the
virus is continuing to grow in some states and regions.

Even in areas where the number of new cases is beginning to ﬂatten, it is doing so at a very high level: New York, which
reported its fewest new cases in a month and its lowest one-day death toll in more than two weeks, still reported 4,726
new cases and 478 new deaths on Monday. And the country has added more than 25,000 new cases a day for the past
week.

But in some regions, there are signs that things are getting worse, not better.

Massachusetts has been particularly hard-hit in recent days. It reported 1,705 new cases on Sunday, bringing its total to
38,077, and 146 new deaths, which brought the death toll to 1,706. “We’re right in the middle of the surge now,” Gov.
Charlie Baker, a Republican, said Sunday on “Face the Nation” on CBS.

Los Angeles County reported 81 deaths on Saturday, its highest one-day death toll.

“In this last week, we have doubled the number of deaths that occurred among L.A. County residents,” Barbara Ferrer,
the county’s director of public health, said in a statement on Saturday. Fewer deaths were reported Sunday — 24 — but
county ofﬁcials noted that nearly 1,000 new cases had been identiﬁed in the previous 48 hours.

There have been signiﬁcant workplace-based clusters in Iowa, Kansas, Minnesota, North Dakota, South Dakota,
Tennessee and other states, suggesting that the pandemic is just beginning to sink into some communities.

Nursing homes and prisons also continue to be hot spots.


The outbreakʼs collateral damage includes people whose other illnesses go untreated.


https://www.nytimes.com/2020/04/20/us/coronavirus-live-news.html#link-58dfe2ae                                             4/19
Case 2:90-cv-00520-KJM-DB Document 6627 Filed 04/20/20 Page 131 of 150




              EXHIBIT T
    Case 4:01-cv-01351-JST Document 3294 Filed 04/20/20 Page 1 of 19
 Case 2:90-cv-00520-KJM-DB Document 6627 Filed 04/20/20 Page 132 of 150


     XAVIER BECERRA                                       PRISON LAW OFFICE
 1
     Attorney General of California                       DONALD SPECTER (83925)
 2   DAMON MCCLAIN - SBN 209508                           STEVEN FAMA (99641)
     Supervising Deputy Attorney General                  ALISON HARDY (135966)
 3   NASSTARAN RUHPARWAR - 263293                         SARA NORMAN (189536)
 4   Deputy Attorney General                              SOPHIE HART (321663)
     455 Golden Gate Avenue, Suite 11000                  1917 Fifth Street
 5   San Francisco, CA 94102-7004                         Berkeley, California 94710
     Telephone: (415) 703-5500                            Telephone: (510) 280-2621
 6
     Facsimile: (415) 703-3035                            Fax: (510) 280-2704
 7   Damon.McClain@doj.ca.gov                             dspecter@prisonlaw.com

 8   HANSON BRIDGETT LLP                                  Attorneys for Plaintiffs
 9   PAUL B. MELLO - 179755
     SAMANTHA D. WOLFF - 240280
10   425 Market Street, 26th Floor
     San Francisco, California 94105
11
     Telephone: (415) 777-3200
12   Facsimile: (415) 541-9366
     pmello@hansonbridgett.com
13

14   Attorneys for Defendants

15

16

17                             UNITED STATES DISTRICT COURT

18          NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION

19

20 MARCIANO PLATA, et al.,                   CASE NO. 01-1351 JST
21
                 Plaintiffs,                 JOINT CASE MANAGEMENT
22                                           CONFERENCE STATEMENT
          v.
23                                           Date:     April 20, 2020
24 GAVIN NEWSOM, et al.,                     Time:     2:00 p.m.
                                             Crtrm.:   6, 2nd Floor
25               Defendants.                 Judge:    Hon. Jon S. Tigar
26

27

28
                                            -1-                            Case No. 01-1351 JST
     JOINT CASE MANAGEMENT CONFERENCE STATEMENT
     Case 4:01-cv-01351-JST Document 3294 Filed 04/20/20 Page 2 of 19
  Case 2:90-cv-00520-KJM-DB Document 6627 Filed 04/20/20 Page 133 of 150



 1          The parties submit the following joint statement in advance of the April 20, 2019
 2 Case Management Conference.

 3 I.      PLAINTIFFS’ STATEMENT
 4          As of 8:00 a.m. this morning, 121 patients statewide have tested positive for COVID-19:

 5 60 at the California Institution for Men (CIM) (all from Facility D, we believe), 55 at California

 6 State Prison – Los Angeles County (LAC) (all from Facility D, almost or perhaps all from a single

 7 housing unit in that Facility, we believe), two at Centinela State Prison, and one each at the

 8 California Institution for Women, California Men’s Colony, North Kern State Prison, and the

 9 Substance Abuse Treatment Facility and State Prison. There has been one patient death from

10 COVID-19, on April 19, 2020.

11          A.      Defendants’ plan to implement the Receiver’s directive to facilitate distancing.
12          Plaintiffs seek further information regarding Defendants’ intent to implement the

13 Receiver’s April 10, 2020 Directive (Receiver’s Directive) (ECF 3273-2) to create in the prison

14 dormitories eight-person housing cohorts, each separated by a distance of at least six feet in all

15 directions. Defendants before this Court last week unequivocally indicated that they would

16 implement this Directive, “and explained that they have already moved some individuals from

17 dormitory housing into gymnasiums to increase physical distancing in the dorms.” Order, ECF

18 3291 at 11. They further stated that the aspiration was to complete the process in the following

19 week.

20          That same day, in response to Judge Mueller’s Order requiring Defendants to submit a

21 strategic plan for achieving compliance with the U.S. Centers for Disease Control and Prevention

22 (CDC) Interim Guidance on Management of Coronavirus Disease (2019) (COVID-19) in

23 Correctional and Detention Facilities (“CDC Guidance”), the CDCR filed a COVID-19 Plan that

24 is inconclusive as to whether they will implement the Receiver’s Directive. That Plan states

25 “CDCR, in conjunction with the Plata Receiver, will assess the population in the dorms and

26 determine what additional steps need to be taken, if any” after completing already-scheduled

27 transfers. CDCR COVID Plan at 6, Coleman v. Newsom, Case No. 2:90-CV-00520-KJM-DB,

28 ECF No. 6616 at 11 (“Strategic Plan”) (emphasis added).
                                                      -2-                              Case No. 01-1351 JST
     JOINT CASE MANAGEMENT CONFERENCE STATEMENT
     Case 4:01-cv-01351-JST Document 3294 Filed 04/20/20 Page 3 of 19
  Case 2:90-cv-00520-KJM-DB Document 6627 Filed 04/20/20 Page 134 of 150



 1          In light of these inconsistent positions, Plaintiffs seek the following information from

 2 Defendants:

 3          First, do Defendants intend to comply with the Receiver’s Directive to create housing

 4 cohorts?

 5          Second, if Defendants intend to comply with the Receiver’s Directive, Plaintiffs request

 6 that Defendants provide the “activation schedule” that Defendants’ counsel referenced during the

 7 April 16, 2020 motion hearing. That schedule should include an explanation of the methodology

 8 Defendants intend to use to house people at high risk due to COVID-19. Plaintiffs request that

 9 this schedule include all of the dormitories, including any existing or established in re-purposed

10 space (e.g., gyms) in each of the 35 facilities and indicate whether each dormitory has been or will

11 be reorganized to incorporate the eight-person cohort plan, with six-foot separation, and the final

12 date by which Defendants intend to complete this transition for each dormitory.

13          Third, Defendants must provide photos or video-recorded site visits of each of the newly

14 configured dormitories, in which staff measure the distances between cohorts, and document

15 access to programs, bathrooms and showers, medical/mental health services, and meals.

16          Finally, if Defendants do not intend to fully implement the Receiver’s Directive, Plaintiffs

17 request that Defendants provide details on their alternative plan to effect physical distancing in the

18 prison dormitories.

19          B.      People at higher risk for severe illness or death from COVID-19.

20          In their Strategic Plan, Defendants stated that they do not intend to target COVID-related

21 efforts to any particular population, including the medically vulnerable: “There are currently no

22 plans to target specific portions of the population, such as Coleman class members or high risk

23 inmates, for special movement or housing, except as detailed [elsewhere in the Plan] regarding the

24 provision of Mental Health care.” Strategic Plan at 4 (Coleman ECF 6616 at 9). Defendants’

25 filings in this Court likewise do not indicate any plan to specially-house the medically vulnerable.

26          Plaintiffs remain concerned by Defendants’ decision to not target any COVID-19 efforts to

27 the medically vulnerable people in their custody. The Receiver’s office has recognized the

28
                                                      -3-                               Case No. 01-1351 JST
     JOINT CASE MANAGEMENT CONFERENCE STATEMENT
     Case 4:01-cv-01351-JST Document 3294 Filed 04/20/20 Page 4 of 19
  Case 2:90-cv-00520-KJM-DB Document 6627 Filed 04/20/20 Page 135 of 150



 1 importance of taking steps to protect these patients. In its April 3 COVID-19: Interim Guidance

 2 for Health Care and Public Health Providers, CCHCS instructed that prisons may consider

 3 placing these vulnerable patients on a “protective shelter in place”:

 4          During the COVID-19 pandemic, CCHCS institutions may implement additional
            measures to protect vulnerable patients who are at increased risk for severe
 5          COVID-19 disease (e.g., single-cell or protected housing area, limited movement,
 6          separate dining and yard time, and telemedicine services). Patients in protective
            shelter in place should be educated regarding their risk and how to protect
 7          themselves, early symptom recognition and request for medical attention, and the
            availability of testing for COVID-19.
 8

 9          See April 3 Guidance at 18 (ECF 3274-6 at 19).
10          Defendants apparently have not adopted this recommendation. On April 8, CCHCS and

11 Defendants provided Plaintiffs a spreadsheet of patients considered more vulnerable to COVID-19

12 complications. The spreadsheet showed that many of these individuals remained housed in

13 crowded dorms. For example, CIM’s Alder Hall housed 71 people who were classified as “high

14 risk” medical, over the age of 50, and/or had conditions that made them vulnerable to severe

15 illness from COVID-19. Alder Hall is the locus of a COVID-19 outbreak: at least 22 people were

16 housed there prior to testing positive for COVID-19. ECF 3284-2 ¶ 5. Tragically, one CIM

17 patient has recently died from COVID-19 complications, see Cal. Dep’t of Corr. & Rehab.,

18 California Institution for Men Inmate Dies from Complications Related to COVID-19 (April 19,

19 2020), https://www.cdcr.ca.gov/news/2020/04/19/california-institution-for-men-inmate-dies-from-

20 complications-related-to-covid-19/, and medical records indicate he had been housed in Alder

21 Hall. In addition, those records indicate the patient had risk factors, including age and underlying

22 medical conditions, which made him especially vulnerable to COVID-19.

23          According to the April 7, 2020 Bed Audit, Alder Hall was at 112% capacity (ECF 3284-2

24 at 27), with 112 people in a space designed for 100 beds. Thus, sixty-three percent (63%) of the

25 112 people in this dorm were considered vulnerable to COVID-19 complications. As of April 8,

26 there were also 71 medically vulnerable people (70% of that dorm’s population) in Cedar Hall,

27

28
                                                     -4-                              Case No. 01-1351 JST
     JOINT CASE MANAGEMENT CONFERENCE STATEMENT
     Case 4:01-cv-01351-JST Document 3294 Filed 04/20/20 Page 5 of 19
  Case 2:90-cv-00520-KJM-DB Document 6627 Filed 04/20/20 Page 136 of 150



 1 where at least 5 people were housed prior to testing positive for COVID-19 (ECF 3284-2 ¶ 7). 1

 2 And, there were 83 medically vulnerable people (74% of that dorm’s population) in Spruce Hall,

 3 where at least 6 people have tested positive for COVID-19 (ECF 3284-2 ¶ 6).

 4          CIM is not the only prison in the state housing medically vulnerable people in crowded

 5 dormitories. For example, data provided by the Receiver indicates that California Medical Facility

 6 has five dorms that house 92, 84, 70, 70, and 61 people designated “high risk medical” in dorms

 7 that are, respectively, 129%, 134%, 142%, 116%, and 114% of design capacity. And, at

 8 California State Prison Solano, a dorm houses 57 such people in a dorm at 162% of design

 9 capacity. Valley State Prison houses 63 and 71 people in dorms who have at least one COVID-19

10 risk factor; these housing units are up to 133% of design capacity. Similarly, at the Substance

11 Abuse and Treatment Facility there are 47 and 46 people housed in dorms who have at least one

12 COVID-19 risk factor; those units are up to 141% of design capacity.

13          These figures demonstrate that Defendants have knowingly housed medically vulnerable

14 people in a situation that puts them at a serious risk of harm and in one recent case, death. As

15 stated above, Defendants have no plan to specially protect these individuals through physical

16 distancing in their housing units. In monitoring Defendants’ response to COVID-19 the Court

17 should direct that those at medically high risk be housed in a manner that protects them from

18 infection to the fullest extent possible.

19          C.      Medical care related to COVID-19.
20          The changes to medical services, and Plaintiffs’ monitoring, caused by the COVID-19

21 pandemic, described in the April 13, 2020 Case Management Conference Statement, continue.

22 On April 14th, the Receiver’s Chief Medical Executive and Chief of Corrections Services held an

23 hour-long phone conference to answer questions Plaintiffs’ regarding COVID-19. Defendants

24 counsel participated in the conference. Plaintiffs have asked for a similar session this week to

25 address questions and concerns that remain unresolved. The Receiver has not yet replied whether

26

27
     1
           Plaintiffs understand that the Cedar Hall dorm has since been converted to a kind of
28 infection control unit for patients who have tested positive for COVID-19.
                                                     -5-                             Case No. 01-1351 JST
     JOINT CASE MANAGEMENT CONFERENCE STATEMENT
    Case 4:01-cv-01351-JST Document 3294 Filed 04/20/20 Page 6 of 19
 Case 2:90-cv-00520-KJM-DB Document 6627 Filed 04/20/20 Page 137 of 150



 1 a conference will be scheduled. Among the questions and concerns Plaintiffs hope to discuss with

 2 Receiver are:

 3             a. Medical Isolation

 4                    i. Criteria for release from medical isolation: CCHCS said its “priority” last

 5                          week was reconsideration of the criteria for when COVID-19 patients

 6                          would be considered recovered and thus can be released from medical

 7                          isolation. Currently, no CDCR COVID-19 patient has been determined to

 8                          be recovered and released from isolation; one patient has been on isolation

 9                          for 30 days and others have been on that status for approximately three

10                          weeks.

11                    ii. Outdoor time for those on medical isolation: None of the dozen patients on

12                          medical isolation at LAC and CIM were offered outdoor time, CCHCS said

13                          last week, even though it also said there was no medical or public health

14                          reason they could not be, so long as they did not mix with those not on

15                          medical isolation. CCHCS guidance to the prisons is currently silent

16                          regarding outdoor time for those on medical isolation, even though it has

17                          specifically said those on quarantine can be provided outdoor exercise so

18                          long as they do not mix with others. CCHCS said it would pass along

19                          Plaintiffs’ request that the prisons be told that medical isolation patients can

20                          be offered outdoor time to those currently revising the directives and

21                          guidance given to the prisons.

22                   iii. Question about cell-housing of medical isolation patient at LAC: A class

23                          member reported that although he did not have COVID-19 he was double-

24                          celled with a person who was positive for the virus. Plaintiffs have asked

25                          CCHCS for information to determine if the class member’s report is correct.

26             b. Testing

27                    i. Availability of tests and timely test results: CCHCS said last week its

28
                                                       -6-                                Case No. 01-1351 JST
     JOINT CASE MANAGEMENT CONFERENCE STATEMENT
    Case 4:01-cv-01351-JST Document 3294 Filed 04/20/20 Page 7 of 19
 Case 2:90-cv-00520-KJM-DB Document 6627 Filed 04/20/20 Page 138 of 150



 1                      supply of test kits was fairly stable. It reported 1400 COVID-19 test kits

 2                      statewide, roughly distributed equally among the prisons except for re-

 3                      allocations made to CIM and LAC given the outbreaks at those prisons.

 4                      CCHCS said it had not heard of any problems in obtaining tests in the near

 5                      future. CCHCS said the test results turn-around time was 48-72 hours,

 6                      except at Pelican Bay State Prison (PBSP), where it was taking six days

 7                      (currently, seven PBSP patients have been tested).

 8                  ii. Rapid tests: CCHCS said it expected to hear last week whether it would

 9                      obtain rapid COVID-19 testing developed and being sold by Abbott Labs.

10                 iii. Surveillance testing of non-symptomatic persons: CCHCS sometime in the

11                      last two weeks, apparently in partnership with an outside entity, offered

12                      COVID-19 testing to non-symptomatic people housed in LAC’s D-2, the

13                      locus of a large outbreak. As a result, more than 20 persons have been

14                      diagnosed with COVID-19. CCHCS has said it will attempt similar

15                      surveillance testing at CIM, given the large outbreak at that prison’s Facility

16                      D.

17           c. Personal Protective Equipment for staff

18                   i. CCHCS said last week that its supplies of masks for healthcare and other

19                      staff was stabilizing. It stated it had received approximately 10,000 N95 or

20                      Nk95 masks, and some of those had been distributed to CIM and LAC.

21                      CCHCS said it did have issues with gowns, but did not provide further

22                      information.

23           d. Cloth face barriers for incarcerated persons and staff

24                   i. On April 16, 2020, CDCR and CCHCS executives issued a memo stating

25                      that incarcerated persons and staff are required to wear a cloth face barrier

26                      “once a supply of two (2) face barriers/masks per correctional staff and

27                      inmate/patient has been delivered to the institution.” CDCR last week

28
                                                   -7-                               Case No. 01-1351 JST
     JOINT CASE MANAGEMENT CONFERENCE STATEMENT
     Case 4:01-cv-01351-JST Document 3294 Filed 04/20/20 Page 8 of 19
  Case 2:90-cv-00520-KJM-DB Document 6627 Filed 04/20/20 Page 139 of 150



 1                       stated that it is manufacturing 20,000 cloth face coverings per day for use

 2                       by incarcerated persons and staff. However, it is not known when each

 3                       prison will receive the supply necessary to trigger the requirement that cloth

 4                       face barriers be worn.

 5            e. Availability of community hospital beds for COVID-19 patients in need of

 6                inpatient or other advanced care including ICU placement

 7                    i. CCHCS last week said it has not had and does not anticipate problems with

 8                       hospital admissions in the Los Angeles area. There may be concerns if

 9                       patients need hospitalization in areas referred to as “medical deserts.” For

10                       example, the hospital in Crescent City, California, which is the nearest one

11                       to PBSP, has only eight ICU beds.

12 II.   DEFENDANTS’ STATEMENT
13         Defendants’ statement describes the additional measures CDCR has taken since the
14 filing of Defendants’ opposition to Plaintiffs’ emergency motion on April 13, 2020 (ECF

15 No. 3272 et seq.). In particular, this statement discusses the steps CDCR has taken in

16 response to the Receiver’s directives from April 10 and April 12, 2020, to mitigate the

17 risks of COVID-19 in CDCR’s institutions, including the creation of eight-person cohorts

18 for inmates housed in dorm settings.

19         First, however, Defendants must raise a concern about the potential for orders
20 related to CDCR’s response to the COVID-19 pandemic issued in Coleman v. Newsom,

21 No. 2:90-cv-0520 KJM DB (E.D. Cal.) to conflict with orders issued about that subject in

22 Plata. While the Coleman case focuses on a particular subset of correctional health care—

23 mental health care—the potential for conflicting orders related to correctional health care

24 more generally is emerging. For example, in its recent ruling denying Plaintiffs’

25 emergency motion, this Court concluded that it could not order the injunctive relief

26 requested by Plaintiffs—which included a request for an order requiring CDCR to develop

27 and implement a plan to minimize the spread of the COVID-19 virus to the incarcerated

28
                                                    -8-                              Case No. 01-1351 JST
     JOINT CASE MANAGEMENT CONFERENCE STATEMENT
     Case 4:01-cv-01351-JST Document 3294 Filed 04/20/20 Page 9 of 19
  Case 2:90-cv-00520-KJM-DB Document 6627 Filed 04/20/20 Page 140 of 150



 1 population in California’s state prisons—because Defendants have not been deliberately

 2 indifferent. (ECF No. 3291.) By contrast, on April 10, the Coleman Court, after

 3 acknowledging the same robust response to the COVID-19 crisis that this Court

 4 considered, concluded that CDCR’s efforts were insufficient,2 and ordered the following:

 5            Good cause appearing, defendants will be directed to file, not later than
              5 p.m. on Thursday, April 16, 2020, a strategic plan for achieving
 6            compliance with the U.S. Centers for Disease Control and Prevention
              (CDC) Interim Guidance on Management of Coronavirus Disease (2019)
 7            (COVID-19) in Correctional and Detention Facilities (CDC Guidance),
              to the maximum extent defendants currently maintain is possible.
 8

 9 (Coleman, ECF No. 6600 at 1-2; see also ECF No. 6622 at 1-2.) It is difficult to reconcile

10 these two orders. And the situation becomes more ambiguous upon considering the fact

11 that many of the CDC recommendations concern subjects that fall directly under the

12 Receiver’s responsibility.

13         As this Court is aware, on February 14, 2006, it issued an order appointing the
14 Receiver, which divested the Secretary of CDCR from control of the medical delivery

15 system and placed the day-to-day management of it in the control of the Receiver. (ECF

16 No. 473 at 4.) Under that order, the Receiver shall “exercise all powers vested by law in

17 the Secretary of CDCR as they relate to the administration, control, management,

18 operation, and financing of the California prison medical health care system.” (Id.) And

19 although some institutions’ medical delivery has been delegated back to CDCR, the

20 Receiver retains control of the administrative functions of CDCR’s medical services.

21 Thus, CDCR cannot enter into agreements about how to provide medical care to “high

22 risk” patients or on how to provide physical-distancing measures for medical purposes

23 without the approval of the Receiver.

24         On April 16, Defendants complied with the Coleman Court’s order, which required
25 them to file a plan with the Court. The strategic plan filed in Coleman sets forth a

26

27   2
    The Coleman Court did not, however, explicitly find that CDCR’s response to the pandemic
   constituted deliberate indifference under the Eighth Amendment or otherwise violated the
28 Constitution.
                                                     -9-                           Case No. 01-1351 JST
     JOINT CASE MANAGEMENT CONFERENCE STATEMENT
    Case 4:01-cv-01351-JST Document 3294 Filed 04/20/20 Page 10 of 19
  Case 2:90-cv-00520-KJM-DB Document 6627 Filed 04/20/20 Page 141 of 150



 1 comprehensive summary of the measures that have already been presented to this Court,

 2 plus additional actions CDCR has taken regarding the provision of mental health care to

 3 address the needs of patients with mental illnesses. (Coleman, ECF No. 6616.) However,

 4 upon “initial review,” the Coleman Court found the plan (not limited to the mental health

 5 components)—which was developed in close cooperation with the Receiver—to be

 6 problematic. (Coleman, ECF No. 6622 at 2 (noting that the Court’s review “suggest[ed]

 7 an absence of specific goals and objectives and no identification of the expected duration

 8 of the plan or aspects thereof”).)

 9         The Coleman Court has allowed for additional briefing regarding the plan before it
10 takes the plan under formal review. (Id. at 2.) It is unclear what additional orders the

11 Coleman Court will make concerning CDCR’s response to the pandemic. To support

12 CDCR’s preference for a holistic approach to addressing inmates’ health needs and to

13 mitigate the potential for conflicting orders, Defendants request that this Court and the

14 Coleman Court address this issue through the Court’s normal coordination mechanism.

15         While there is no doubt that the Coleman Court’s jurisdiction fully encompasses
16 CDCR’s continuing provision of adequate mental health care in its institutions, Defendants

17 believe that the determination of the adequacy of CDCR’s measures to mitigate the

18 medical risks of COVID-19 in its institutions falls squarely in the purview of this Court.

19 In its April 10 order, the Coleman Court acknowledged that coordination between the two

20 cases is desirable, and going forward, Defendants are optimistic that coordination can

21 prevent the issuance of any conflicting orders.

22
          A.   CDCR Has Taken Significant Additional Steps to Improve Physical
23             Distancing in its Institutions.
24         Defendants have rapidly begun to implement the Receiver’s April 10 plan to
25 improve physical distancing in the dorms by transferring numerous inmates out of dorms

26 and into other locations, including celled housing and gyms. Although additional transfers

27 are still needed, CDCR anticipates that by activating gymnasiums for occupation, and by

28
                                                 -10-                           Case No. 01-1351 JST
     JOINT CASE MANAGEMENT CONFERENCE STATEMENT
    Case 4:01-cv-01351-JST Document 3294 Filed 04/20/20 Page 11 of 19
  Case 2:90-cv-00520-KJM-DB Document 6627 Filed 04/20/20 Page 142 of 150



 1 fully utilizing vacant cells in various locations, it will be able to fully implement the eight-

 2 person cohorts contemplated in the Receiver’s plan.

 3              1.      Dorm transfers have commenced.
 4         Officials at all prisons with dorms have been directed to determine the reductions in
 5 their dorm populations that will be required to create the eight-person cohorts described in

 6 the Receiver’s plan, and CDCR has moved quickly to conduct the required transfers. In

 7 their opposition to Plaintiffs’ emergency motion, Defendants described an initial phase of

 8 inmate transfers from dorms to improve physical distancing, which included the following

 9 transfers:

10           • 361 inmates from California Rehabilitation Center to CSP Corcoran; and
11           • 300 inmates from Chuckawalla Valley State Prison to Ironwood State Prison;
12           • 226 inmates from CSP Solano to Deuel Vocational Institution;
13           • 143 inmates from Sierra Conservation Center to camps;
14           • 100 inmates from Substance Abuse Treatment Facility to CSP Corcoran;
15           • 57 inmates from Chuckawalla Valley State Prison to CSP Corcoran;
16           • 52 inmates from California Correctional Center to camps;
17           • 43 inmates from Folsom State Prison B Facility to Female Community Reentry
18                   Facility.
19 The last of these transfers were completed last week, and the total number of inmates

20 transferred in this first phase was about 1,282.

21        To create the space in the dorms required to implement the Receiver’s plan for eight-
22 person cohorts, however, additional transfers from some of the dorms are required. On

23 April 17, 2020, CDCR presented to the Receiver an initial proposal to comply with the

24 Receiver’s plan. The Receiver sought additional information and CDCR therefore

25 submitted a modified proposal to the Receiver for approval this morning—April 20, 2020.

26 That modified proposal includes following additional dorm transfers:

27           • 175 inmates from Substance Abuse Treatment Facility to CSP Corcoran;
28
                                                  -11-                             Case No. 01-1351 JST
     JOINT CASE MANAGEMENT CONFERENCE STATEMENT
    Case 4:01-cv-01351-JST Document 3294 Filed 04/20/20 Page 12 of 19
  Case 2:90-cv-00520-KJM-DB Document 6627 Filed 04/20/20 Page 143 of 150



 1          • 76 inmates from Substance Abuse Treatment Facility to California City
 2                  Correctional Facility;
 3          • 133 inmates from Correctional Training Facility to CSP Corcoran;
 4          • 180 inmates from Chuckawalla Valley State Prison to Ironwood State Prison;
 5          • 95 inmates from San Quentin to CSP Corcoran;
 6          • 76 inmates from California Rehabilitation Center to CSP Corcoran;
 7          • 57 inmates from CSP Solano to California City Correctional Facility;
 8          • 19 inmates from CSP Solano to Deuel Vocational Institute;
 9          • 50 inmates from Central California Women’s Facility to Female Community
10                  Reentry Facility; and
11          • 38 inmates from Correctional Institution for Women to Female Community
12                  Reentry Facility.
13         If the Receiver approves these transfers on April 20, then CDCR should be able to
14 complete them within about two weeks. CDCR anticipates that once these transfers are

15 completed, nearly all dorms should have sufficient space to implement eight-person

16 cohorts in accordance with the Receiver’s plan. But it is possible that as CDCR works

17 through this process it will identify a few remaining transfers that might be needed to fully

18 implement eight-person cohorts in every dorm, in which case CDCR will promptly seek

19 the Receiver’s approval and conduct any such transfers as soon as possible.

20             2.     CDCR has begun to activate gyms for housing as needed.
21         At this time, nineteen potential gymnasium sites have been identified. The State
22 Fire Marshal, whose inspections are still underway, has approved occupancy at twelve

23 gyms. The activation of gyms also requires that cots and lockers be moved into those

24 locations for the inmates who will be housed there. CDCR has already acquired 600 cots

25 and has ordered an additional 500 cots. And CDCR is in the process of surveying its need

26 for additional lockers.

27         CDCR has already activated some approved gyms. To date, 108 inmates have been
28
                                                 -12-                           Case No. 01-1351 JST
     JOINT CASE MANAGEMENT CONFERENCE STATEMENT
    Case 4:01-cv-01351-JST Document 3294 Filed 04/20/20 Page 13 of 19
  Case 2:90-cv-00520-KJM-DB Document 6627 Filed 04/20/20 Page 144 of 150



 1 moved into gyms at San Quentin, and 21 inmates have been moved into a gym at

 2 California Institution for Men (that number will likely be increased to 50 inmates this

 3 week). CDCR anticipates that two gyms at CSP Solano will be activated this week and

 4 that 128 inmates will be housed in them. CDCR has the ability and resources to activate

 5 more gyms, and will continue to do so as the need arises.

 6              3.   Appropriate physical distancing is being achieved in the dorms.
 7         All institutions with dorms have been directed to determine how their dorms can be
 8 arranged to comply with the Receiver’s eight-person-cohort plan, and to the extent their

 9 dorm populations allow it, those prisons have been directed to begin implementing the

10 cohort plan. A number of dorm locations have already completed implementing eight-

11 person cohorts. And rather than use the cohort model, a number of dorm locations were

12 able to separate all inmates by at least six feet.

13         CDCR is in the process of surveying these efforts and has compiled some rough
14 numbers concerning dorm areas that have achieved appropriate physical distancing.

15 CDCR offers the following rough numbers to demonstrate that the process of ensuring

16 appropriate physical distancing in the dorms is well underway. When considering these

17 numbers, it is important to note that the dorm locations vary greatly from institution to

18 institution. Some dorm areas house as few as ten inmates and others house well over 200

19 inmates. To date, it appears that about 135 dorm areas have implemented eight-person

20 cohorts and about 67 dorm areas have been able to separate all inmates by at least six feet.

21 Additionally, CDCR anticipates that over the next week an additional 88 dorm areas will

22 be able to implement eight-person cohorts, and eight additional dorm areas will be able to

23 separate all inmates by at least six feet. CDCR anticipates that within about the next three

24 weeks, the remaining dorm areas (approximately 55) will achieve either eight-person

25 cohorts or six-foot distancing for all inmates.

26

27

28
                                                   -13-                         Case No. 01-1351 JST
     JOINT CASE MANAGEMENT CONFERENCE STATEMENT
    Case 4:01-cv-01351-JST Document 3294 Filed 04/20/20 Page 14 of 19
  Case 2:90-cv-00520-KJM-DB Document 6627 Filed 04/20/20 Page 145 of 150


          B.    Steps Taken at California Institution for Men and CSP Los Angeles
 1              County to contain the spread of COVID-19
 2              1.    Status of positive COVID-19 cases and hospitalizations among
                      the inmate population
 3
            As of April 18, 2020, at 5:30 p.m., a total of 115 inmates at CDCR’s 35 institutions
 4
     have tested positive for COVID-19. Out of those 110 inmates, 59 are housed at California
 5
     Institution for Men (CIM) and 50 are housed at CSP Los Angeles County (LAC).3 At
 6
     CIM, the majority of the inmates who tested positive were previously housed in Dorm
 7
     D10. The other inmates who tested positive were also housed in Facility D dorms.
 8
     Similarly, all inmates who tested positive at LAC were housed in Facility D at that
 9
     institution before testing positive.
10
            As of April 19, 2020, seven inmates from CIM and one inmate from LAC were
11
     hospitalized for COVID-19-related symptoms.
12
                2.    CIM’s and LAC’s continuing efforts to contain the spread of
13                    COVID-19
14          As described in prior briefings relating to Plaintiffs’ emergency motions filed in the
15 Three-Judge Panel and this case, to contain the spread of COVID-19, CDCR has been

16 isolating inmates with COVID-19-related symptoms and quarantining inmates who have

17 had contact with a COVID-19-positive individual.

18                    a.    Measures taken by CIM to contain the spread of COVID-
                            19
19
            In addition to the previously described measures, CIM has had a thorough and
20
     detailed plan in place to contain the spread of COVID-19 since the early stages of the
21
     COVID-19 pandemic. For example, during the second week in March, CIM’s healthcare
22
     and custody leadership started mapping out a plan to ensure that CIM would have
23
     sufficient supplies and buildings available to house quarantined or isolated inmates. In
24
     addition, as soon as the first staff members and inmates tested positive, CIM immediately
25
     began its contact tracing investigations and placed inmates who had contact with COVID-
26

27
     3
    In addition, as of April 18, 2020, two inmates at CEN, one inmate at CIW, one inmate at CMC,
28 one inmate at NKSP, and one inmate at SATF have tested positive.
                                                   -14-                            Case No. 01-1351 JST
     JOINT CASE MANAGEMENT CONFERENCE STATEMENT
    Case 4:01-cv-01351-JST Document 3294 Filed 04/20/20 Page 15 of 19
  Case 2:90-cv-00520-KJM-DB Document 6627 Filed 04/20/20 Page 146 of 150



 1 19 cases into quarantine. Further, after receiving the first positive test from an inmate,

 2 CIM set up an outdoor tent clinic where patients with COVID-19-related symptoms could

 3 be evaluated without risking exposure to inmates receiving treatment for other issues.

 4         In addition, CIM set up an Incident Command Post, which was staffed seven days a
 5 week, to monitor patient information, supplies, and staff resources to consistently manage

 6 the effects of the ongoing pandemic. As part of the Incident Command Post, CIM

 7 conducts a daily call (except for weekends and holidays) with various healthcare and

 8 custody staff, including the Warden, the Associate Warden for health care, the Chief

 9 Executive Officer, the Chief Medical Executive, the Chief Nurse Executive, and various

10 captains to discuss COVID-19-related topics.

11         All CIM inmates who display COVID-19-related symptoms are tested for COVID-
12 19 and housed individually in cells while awaiting their test results. If the tests return

13 positive, the inmates are sent to a dorm where they will be housed with other inmates who

14 tested positive. If the test results are negative, the inmates do not go straight back into

15 their old housing units. Instead, as a matter of precaution, they are housed in a separate

16 unit together with other inmates who tested negative and are monitored for COVID-19-

17 related symptoms for 14 days before they return to their housing units.

18         Inmates who have had contact with a person infected with COVID-19 are
19 quarantined and monitored together in dorms. As of April 18, 2020, approximately 1,200

20 inmates at CIM are quarantined. Nurses and physicians perform surveillance screenings of

21 all inmates in isolation or on quarantine for COVID-19-related symptoms at least twice per

22 day.

23         With respect to face coverings, all CIM inmates who are isolated or quarantined
24 have received at least three cloth masks. Inmates who tested positive are required to wear

25 cloth masks at all times. Healthcare staff who evaluate inmates are required to wear a cap,

26 a face shield, and a N95 mask. Inmates are required to wear their cloth masks during those

27 evaluations. Custody staff who walk around the institution are also required to wear

28
                                                  -15-                            Case No. 01-1351 JST
     JOINT CASE MANAGEMENT CONFERENCE STATEMENT
   Case 4:01-cv-01351-JST Document 3294 Filed 04/20/20 Page 16 of 19
 Case 2:90-cv-00520-KJM-DB Document 6627 Filed 04/20/20 Page 147 of 150



 1 surgical or cloth masks. (For further details about face coverings, Defendants refer to

 2 heading D., infra.)

 3                   b.    Measures taken at LAC to contain the spread of COVID-19
 4         Similar to CIM, LAC reacted quickly after the first inmate in Facility D tested
 5 positive for COVID-19. Custody and health care immediately isolated the inmate and

 6 began working together to establish protocols and methods to keep all inmates and staff

 7 safe. Further, LAC has set up an incident command center and reduced the staff footprint

 8 by increasing telework options with alternating onsite and telework schedules for primary

 9 care providers.

10         Staff members at LAC conduct additional rounds to ensure the safety and well-
11 being of inmates who are placed on modified program. Inmates with complaints of cough,

12 fever or shortness of breath are tested for COVID-19. In addition, inmates with respiratory

13 symptoms or complaints such as sore throat, runny nose, sneezing, loss of smell, feeling

14 feverish, or chest congestion are considered for COVID-19 testing as well. Staff members

15 conduct additional rounds to ensure the safety and well-being of inmates on modified

16 program. Further, cloth masks have been provided to all inmates at LAC and LAC is in

17 the process of providing cloth masks to all staff members.

18         Also, to determine the prevalence and the manner of the spread of COVID-19 at
19 LAC’s housing unit D2 (where the majority of the inmates who tested positive were

20 located previously), the prison commenced surveillance testing of all quarantined inmates

21 who were asymptomatic last week. According to California Correctional Health Care

22 Services, as of April 18, out of 51 inmates who were tested, 21 were positive, 18 were

23 negative, and 12 results were pending. An additional 47 inmates still need to be tested.

24              3.   Passing of released CIM inmate at a congregate living facility in
                     Los Angeles County
25
           On April 11, 2020, a 63-year old inmate who was released on parole (not an early
26
     release) from CIM on April 3, 2020, to a congregate living center in Los Angeles County,
27
     was found dead at the living center. Prior to his release, the inmate was quarantined
28
                                                 -16-                            Case No. 01-1351 JST
     JOINT CASE MANAGEMENT CONFERENCE STATEMENT
   Case 4:01-cv-01351-JST Document 3294 Filed 04/20/20 Page 17 of 19
 Case 2:90-cv-00520-KJM-DB Document 6627 Filed 04/20/20 Page 148 of 150



 1 because he had been in contact with a COVID-19 positive person. According to the

 2 California Correctional Health Care Services, the inmate did not have any symptoms upon

 3 release, and the Los Angeles County Public Health Department was notified of the

 4 inmate’s release and of his quarantine status. He died at the living center of apparent

 5 respiratory failure and his post-mortem testing was positive for COVID-19. Los Angeles

 6 County is performing a contact investigation at the living center. The inmate had other

 7 serious medical conditions at the time of his death.

 8             4.    Passing of a current CIM inmate
 9       On April 19, 2020, a 60-year old inmate from CIM passed away from what appear to
10 be complications related to COVID-19. The exact cause of death has not yet been

11 determined. The inmate was at an outside community hospital at the time of his death. He

12 was sent to the hospital on April 16, 2020, from CIM’s quarantined D10 dorm after he

13 became hypoxemic with a fever.

14
         C.    Updates on CALPIA’s production and supply of hand sanitizer and
15             masks, and new face covering policies
16         The California Prison Industry Authority (CALPIA) plans to ship 11,880 bottles of
17 hand sanitizer next week. Starting in May, CALPIA plans to produce 50,000 32-ounce

18 bottles of hand sanitizer per month, which will be shipped on a weekly basis.

19         In addition, CALPIA continues to produce 22,000 washable cloth barrier masks per
20 day. The cloth masks are being distributed to all institutions for inmate and staff use. On

21 April 10, 2020, CDCR issued a memorandum to notify all institutions that the cloth masks

22 will be issued to all inmates, starting with three cloth masks per inmate for immediate

23 distribution, with a later distribution of two additional cloth masks per inmate. The

24 memorandum also noted that each facility needed to prepare for an increased demand for

25 laundry services in light of the need to wash the masks regularly.

26         On April 15, 2020, California Correctional Health Care Services issued a
27 memorandum that provided guidance on the use of the cloth masks. The memorandum

28
                                                 -17-                           Case No. 01-1351 JST
     JOINT CASE MANAGEMENT CONFERENCE STATEMENT
   Case 4:01-cv-01351-JST Document 3294 Filed 04/20/20 Page 18 of 19
 Case 2:90-cv-00520-KJM-DB Document 6627 Filed 04/20/20 Page 149 of 150



 1 clarified that the cloth masks are not intended for direct patient-care scenarios. The

 2 memorandum advised that staff members who are working or performing duties on

 3 institutional grounds shall (at a minimum) wear a cloth face covering. It also stated that

 4 inmates shall use a cloth face covering within the institution during the following

 5 activities: any situation that requires movement outside of cell or while in a dorm setting;

 6 during interactions with other inmates (ex: yard time, canteen, dayroom); movement to and

 7 from health care appointments; and movement to and from medication administration

 8 areas. These requirements are effective as soon as each institution receives a supply of two

 9 face barriers/masks for each correctional staff member and each inmate.

10 DATED: April 20, 2020                            XAVIER BECERRA
11                                                  Attorney General of California

12

13                                            By:         /s/ Damon McClain
14                                                  DAMON MCCLAIN
                                                    Supervising Deputy Attorney General
15                                                  NASSTARAN RUHPARWAR
16                                                  Deputy Attorney General
                                                    Attorneys for Defendants
17

18
     DATED: April 20, 2020                          HANSON BRIDGETT LLP
19

20

21                                            By:         /s/ Paul Mello
                                                    PAUL B. MELLO
22                                                  SAMANTHA D. WOLFF
23                                                  Attorneys for Defendants

24

25

26

27

28
                                                 -18-                            Case No. 01-1351 JST
     JOINT CASE MANAGEMENT CONFERENCE STATEMENT
   Case 4:01-cv-01351-JST Document 3294 Filed 04/20/20 Page 19 of 19
 Case 2:90-cv-00520-KJM-DB Document 6627 Filed 04/20/20 Page 150 of 150


     DATED: April 20, 2020                   PRISON LAW OFFICE
 1

 2

 3                                     By:         /s/ Steven Fama
 4                                           STEVEN FAMA
                                             Attorneys for Plaintiffs
 5
     CA2001CS0001
 6 42157844.docx

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                          -19-                          Case No. 01-1351 JST
     JOINT CASE MANAGEMENT CONFERENCE STATEMENT
